 Exhibit 10.2



 

EXECUTION VERSION

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Agent pursuant to this Agreement and the exercise of any right or
remedy by the Agent hereunder are subject to the provisions of the Subordination
Agreement, dated as of November 14, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Subordination Agreement”), among East
West Bank, as Senior Agent and Praesidian Capital Opportunity Fund III, LP, as
Subordinated Agent. In the event of any conflict between the terms of the
Subordination Agreement and this agreement, the terms of the Subordination
Agreement shall govern and control.

 

FIFTH AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT

by and among

FUSION NBS ACQUISITION CORP.

as Borrower

 

and

 

FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.,

 

as Parent and Guarantor

 

and

 

NETWORK BILLING SYSTEMS, L.L.C.,

FUSION BVX LLC,

PINGTONE COMMUNICATIONS, INC.
FIDELITY ACCESS NETWORKS, LLC,
FIDELITY CONNECT LLC,
FIDELITY VOICE SERVICES, LLC,
FIDELITY ACCESS NETWORKS, INC.,
FIDELITY TELECOM, LLC,
APPTIX, INC.

 

and

 

EACH OTHER SUBSIDIARY

FROM TIME TO TIME PARTY HERETO

as Guarantors

 

and

 

PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP,

PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP,

 

and

 

UNITED INSURANCE COMPANY OF AMERICA,

as Lenders

 

and

 

PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP,

as Agent

 

Dated as of November 14, 2016

 

(amending and restating the Fourth Amended and Restated Securities Purchase
Agreement and Security Agreement dated as of December 8, 2015 as amended prior
to the date hereof)

 

 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 3       1.01 Defined
Terms 3       1.02 Certain Matters of Construction 29       1.03 Accounting
Terms; Financial Statements 29       1.04 Rounding 30       1.05 Articles,
Sections, Exhibits and Schedules 30       1.06 References to Agreements and Laws
30       1.07 Effect of this Agreement; Modification of Loan Documents 30      
SECTION 2 THE LOANS 31       2.01 Outstanding Notes 31       2.02 Fees and
Expenses 31       2.03 Closing 31       2.04 Financial Accounting Positions; Tax
Reporting 31       2.05 Interest 32       SECTION 3 Collateral 33       3.01
Security Interest in the Collateral 33       3.02 Perfection of Security
Interest 34       3.03 Safeguarding Collateral 34       3.04 Ownership of
Collateral 34       3.05 Defense of Agent’s Interest 35       3.06 Financial
Disclosure 35       3.07 Accounts. 35       3.08 Exculpation of Liability 37    
  3.09 Financing Statements 37       SECTION 4 CONDITIONS PRECEDENT 37      
4.01 Conditions of Effectiveness 37       SECTION 5 REPRESENTATIONS AND
WARRANTIES 40       5.01 Existence and Power 40       5.02 Authorization; No
Contravention 40       5.03 Governmental Authorization; Third Party Consents 41
      5.04 Binding Effect 41

 

i 

 

 

5.05 Litigation 41       5.06 Compliance with Laws 41       5.07 No Default or
Breach 41       5.08 Title to Properties 42       5.09 Use of Real Property 42  
    5.10 Taxes 43       5.11 Financial Statements and Projections 43       5.12
Disclosure 44       5.13 Absence of Certain Changes or Events 44       5.14
Environmental Compliance 45       5.15 Investment Company/Government Regulations
46       5.16 Subsidiaries 46       5.17 Capitalization 46       5.18 Broker’s,
Finder’s or Similar Fees 46       5.19 Labor Relations 46       5.20 Employee
Benefit Plans 47       5.21 Patents, Trademarks, Etc. 48       5.22 Potential
Conflicts of Interest 48       5.23 Trade Relations 48       5.24 Indebtedness
48       5.25 Material Contracts 48       5.26 Insurance 49       5.27
Communications Matters 49       5.28 (Reserved) 50       5.29 Perfection
Certificate 50       5.30 Reserved 50       5.31 Certain Payments 50       5.32
Margin Requirements 51       5.33 Anti-Terrorism Laws; Anti-Corruption Laws;
Sanctions 51       5.34 Target Transaction 51       5.35 Reserved 52       5.36
Separateness Requirements 52       5.37 AHYDO Payment 53

 

ii 

 

 

SECTION 6 AFFIRMATIVE COVENANTS 53       6.01 Financial Statements and Other
Information 53       6.02 Deliveries 55       6.03 Preservation of Existence 58
      6.04 Payment of Obligations 58       6.05 Compliance with Laws 58      
6.06 Contractual Obligations 59       6.07 Inspection; Lender Meeting 59      
6.08 Maintenance of Properties 59       6.09 Insurance 60       6.10 (Reserved)
60       6.11 Compliance with ERISA 60       6.12 Use of Proceeds 60       6.13
Customer Contracts 61       6.14 New Real Property 61       6.15 Control
Agreements; Cash Management Systems 61       6.16 Collateral Access Agreements
62       6.17 Key-Man Life Insurance 62       6.18 Subsidiaries 62       6.19
Post Closing Covenants 63       6.20 Separateness Requirements 63       6.21
Board Observer 63       SECTION 7 NEGATIVE COVENANTS 63       7.01 Fundamental
Changes; Consolidation; Mergers and Acquisitions; Dispositions 64       7.02
Liens 64       7.03 Guarantees 64       7.04 Investments 64       7.05 Loans 65
      7.06 Restricted Payments 65       7.07 Indebtedness 65       7.08 Nature
of Business 66       7.09 Transactions with Affiliates 66       7.10 Leases 66

 

iii 

 

 

7.11 Subsidiaries; Partnerships; Joint Ventures 67       7.12 Fiscal Year and
Accounting Changes 67       7.13 Amendment of Organizational Documents 67      
7.14 Limitation on Modifications of Indebtedness; Modifications of Certain Other
Agreements; Etc. 67       7.15 Financial Covenants.  The Borrower shall not: 67
      7.16 ERISA 69       7.17 Prepayment of Indebtedness 70       7.18
Burdensome Agreements 70       7.19 Separateness Requirements 70       7.20
Deposit Accounts; Securities Account 70       7.21 Hedging Transactions 70      
SECTION 8 EVENTS OF DEFAULT AND REMEDIES 71       8.01 Events of Default 71    
  8.02 Remedies Upon Event of Default 74       SECTION 9 INDEMNIFICATION 77    
  9.01 Indemnification 77       9.02 Procedure; Notification 78       9.03
Survival 78       SECTION 10 GUARANTEE 79       10.01 The Guarantee 79      
10.02 Obligations Unconditional 79       10.03 Reinstatement 80       10.04
Subrogation 80       10.05 Remedies 80       10.06 Continuing Guarantee 81      
10.07 General Limitation on Guarantors’ Obligations 81       SECTION 11
PRINCIPAL PAYMENTS 81       11.01 Optional Prepayment 81       11.02 Mandatory
Prepayments 82       11.03 Scheduled Payments 82       11.04 Application of
Payments 83       SECTION 12 REGARDING AGENT 83       12.01 Appointment 83

 

iv 

 

 

12.02 Nature of Duties 83       12.03 Lack of Reliance on Agent and Resignation
84       12.04 Certain Rights of Agent 84       12.05 Reliance 85       12.06
Notice of Default 85       12.07 Indemnification 85       12.08 Agent in its
Individual Capacity 85       12.09 Delivery of Documents or Other Information 85
      12.10 Loan Parties’ Undertaking to Agent 86       12.11 No Reliance on
Agent’s Customer Identification Program 86       12.12 Other Agreements 86      
SECTION 13 TAXES 87       13.01 Taxes. 87       SECTION 14 MISCELLANEOUS 89    
  14.01 Survival of Representations and Warranties 89       14.02 Notices 89    
  14.03 Successors and Assigns; Third Party Beneficiaries 91       14.04
Amendment and Waiver 91       14.05 Signatures; Counterparts 92       14.06
Headings 92       14.07 GOVERNING LAW 92       14.08 JURISDICTION; JURY TRIAL
WAIVER 92       14.09 Severability 93       14.10 Rules of Construction 93      
14.11 Entire Agreement 93       14.12 Certain Expenses 94       14.13 Publicity
94       14.14 Further Assurances 94       14.15 Obligations of the Lenders 94  
    14.16 No Strict Construction 94       14.17 Transfer of the Notes 95      
14.18 East West Subordination Agreement. 95

 



v 

 



 

EXHIBITS

 

A Form of Compliance Certificate B-l Form of East West Subordination Agreement
B-2 Form of Rosen Subordination Agreement C-1 Form of Perfection Certificate for
Closing Date C-2 Form of Perfection Certificate for Section 6.01(j) D Form of
Second Amended and Restated Pledge Agreement E Form of Joinder Agreement F Form
of Amended and Restated Intellectual Property Security Agreement

 

SCHEDULES

 

3.07 Chief Executive Offices 3.09 UCC Filings 5.01 Subsidiaries 5.05 Litigation
5.08(a) Owned Real Property 5.08(b) Real Property Leases 5.09 Uses of Owned and
Leased Real Property 5.10 Taxes 5.11 Cash Flow Projection 5.13 Certain Changes,
Events 5.16 Subsidiaries 5.17 Capitalization 5.18 Brokers Fees 5.19 Labor
Relations 5.20 Employee Benefit Plans 5.22 Conflicts of Interest 5.24 Existing
Indebtedness 5.25 Material Contracts 5.27 Licenses 5.31 Certain Payments 6.19
Post-Closing Covenants 7.02 Permitted Liens 7.04 Investments 7.07 Indebtedness
7.15 Pro Forma Adjustments for Target 7.18 Burdensome Agreements

 

vi 

 

 

FIFTH AMENDED AND RESTATED

 

SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT

 

FIFTH AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT,
dated as of November 14, 2016 by and among FUSION NBS ACQUISITION CORP., a
Delaware corporation (“Borrower”), FUSION TELECOMMUNICATIONS INTERNATIONAL,
INC., a Delaware corporation (“Parent”), NETWORK BILLING SYSTEMS, L.L.C., a New
Jersey limited liability company (“NBS”), FUSION BVX LLC, a Delaware limited
liability company (“BVX”), PINGTONE COMMUNICATIONS, INC., a Delaware corporation
(“PingTone”), FIDELITY ACCESS NETWORKS, LLC, an Ohio limited liability company
(“FANL”), Fidelity Connect LLC, an Ohio limited liability company (“FCL”),
Fidelity Voice Services, LLC, an Ohio limited liability company (“FVS”),
Fidelity Access Networks, Inc., an Ohio corporation (“FANI”) Fidelity Telecom,
LLC, an Ohio limited liability company (“FTL”) Apptix, Inc., a Florida
corporation (“Apptix”, and together with Parent, NBS, BVX, PingTone, FANL, FCL,
FVS, FANI, FTL and each other direct and indirect subsidiary of Parent from time
to time party hereto, the “Guarantors”, and together with the Borrower, the
“Loan Parties”), PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP, a Delaware limited
partnership (“Fund III”), PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP, a
Delaware limited partnership (“Fund III-A”), UNITED INSURANCE COMPANY OF
AMERICA, an Illinois corporation (“United” and together with Fund III, Fund
III-A and each of their respective successors and permitted assigns, each a
“Lender”, and collectively, the “Lenders”), and Fund III as agent for the
Lenders (in such capacity, the “Agent”).

 

WITNESSETH:

 

WHEREAS, certain of the Loan Parties, Fund III, Fund III-A, Plexus Fund II,
L.P., a Delaware limited partnership (“Plexus” and together with Fund III and
Fund III-A and each of their respective successors and assigns, each an
“Original Lender” and collectively, the “Original Lenders”), and the Agent
entered into a Securities Purchase Agreement and Security Agreement, dated as of
October 29, 2012 (as amended or otherwise modified prior to December 31, 2013,
the “Original Securities Purchase Agreement”) pursuant to which (i)(A) the
Borrower issued to the Original Lenders Senior Notes in the initial aggregate
principal amount of $6,500,000 bearing interest at 10% per annum (“Series A
Notes”) and Senior Notes in the initial aggregate principal amount of
$10,000,000 bearing interest at 11.5% per annum (“Series B Notes”) and (B) in
connection with the Series A Notes, Parent issued to the Original Lenders
Warrants (“Original Warrants”) to purchase 5.0% of the equity interests of
Parent, calculated on a fully-diluted basis, as of the October 29, 2012, and
(ii) the Borrower issued to the Original Lenders Senior Notes in the initial
aggregate principal amount of $500,000 bearing interest at 11.15% per annum (the
“Series C Notes”);

 

 1 

 

 

WHEREAS, certain of the Loan Parties, the Warrant Shareholders and the Agent
entered into an Amended and Restated Securities Purchase Agreement and Security
Agreement, dated as of December 31, 2013 (as heretofore amended or otherwise
modified, the “12/31/13 A&R Securities Purchase Agreement”) pursuant to which
the Original Securities Purchase Agreement was amended and restated to, among
other things (i) provide for the issuance by Borrower to the Warrant
Shareholders (other than Plexus II) of Senior Notes in the initial aggregate
principal amount of $25,000,000 bearing interest at 11.15% per annum (“Series D
Notes”), (ii) provide for the issuance by Parent to such Warrant Shareholders,
in connection with their purchase of the Series D Notes, of warrants (“New
Warrants”) to purchase 4.25% of the equity interests of Parent, calculated on a
fully-diluted basis, as of December 31, 2013, (iii) change the interest rate of
the Series A Notes and the Series B Notes to 11.15% per annum, and (iv) extend
the maturity date of the Series A Notes, Series B Notes and Series C Notes;

 

WHEREAS, certain of the Loan Parties, the Warrant Shareholders and the Agent
entered into a Second Amended and Restated Securities Purchase Agreement and
Security Agreement, dated as of October 31, 2014 (as heretofore amended or
otherwise modified, the “10/31/14 A&R Securities Purchase Agreement”) pursuant
to which the 12/31/13 A&R Securities Purchase Agreement was amended and restated
to, among other things (i) provide for the issuance by Borrower to the Warrant
Shareholders of Senior Notes in the initial aggregate principal amount of
$5,000,000 bearing interest at 11.15% per annum (“Series E Notes”), (ii) extend
the maturity date of the Series A Notes, Series B Notes, Series C Notes and
Series D Notes, and (iii) add PingTone as a Guarantor and Loan Party hereunder;

 

WHEREAS, certain of the Loan Parties, the Lenders and the Agent entered into a
Third Amended and Restated Securities Purchase Agreement and Security Agreement,
dated as of August 28, 2015 (as heretofore amended or otherwise modified, the
“8/28/15 A&R Securities Purchase Agreement”) pursuant to which the 10/31/14 A&R
Securities Purchase Agreement was amended and restated to, among other things
(i) provide for the issuance by Borrower of Senior Notes in the initial
aggregate principal amount of $9,000,000 bearing interest at 10.8% per annum
(“Series F Notes”), (ii) prepay the Obligations (as defined in the 10/31/14 A&R
Securities Purchase Agreement) owing to Plexus, Plexus Fund III, L.P., a
Delaware limited partnership (“Plexus III”), Plexus Fund QP III, L.P., a
Delaware limited partnership (“Plexus QP III” and together with Plexus and
Plexus III, the “Plexus Lenders”) (such repayment, the “Plexus Payoff”), (iii)
extend the maturity date of the Series A Notes, Series B Notes, Series C Notes,
Series D Notes and Series E Notes, and (iv) change the interest rate of the
Series A Notes, the Series B Notes, the Series C Notes, the Series D Notes and
the Series E Notes to 10.8% per annum; and

 

WHEREAS, certain of the Loan Parties, the Lenders and Agent parties entered into
a Fourth Amended and Restated Securities Purchase Agreement and Security
Agreement, dated as of December 8, 2015 (as heretofore amended or otherwise
modified, the “12/8/15 A&R Securities Purchase Agreement” and together with the
Original Securities Purchase Agreement, the 12/31/13 A&R Securities Purchase
Agreement, the 10/31/14 A&R Securities Purchase Agreement, and the 8/28/15 A&R
Securities Purchase Agreement collectively, the “Prior Securities Purchase
Agreements”) pursuant to which the 8/28/15 A&R Securities Purchase Agreement was
amended and restated to, among other things permit the Target Transactions (as
defined in the 8/28/15 A&R Securities Purchase Agreement) and add the Initial
Fidelity Entities (as defined in the 8/28/15 A&R Securities Purchase Agreement)
as Guarantors and Loan Parties hereunder.

 

 2 

 

  

WHEREAS, in connection with the intended acquisition of Apptix, Inc., a Florida
corporation, the Loan Parties have determined to replace the First Lien Credit
Agreement with a Credit Agreement with East West Bank and the other lenders
named therein, and the Loan Parties have requested that the Lenders amend and
restate the 12/8/15 A&R Securities Purchase Agreement and the Lenders are
willing to do so on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree to amend and
restate the 12/8/15 A&R Securities Purchase Agreement and the 12/8/15 A&R
Securities Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

SECTION 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Accountant” means EisnerAmper LLP or another independent certified public
accountant selected by Borrower and reasonably acceptable to Agent.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
any division of a Person, (b) the acquisition of in excess of fifty percent
(50%) of the Equity Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary).

 

“Adjusted EBITDA” means for any period, the sum of (a) Earnings Before Interest
and Taxes of any Person on a Consolidated Basis for such period, plus to the
extent deducted in the determination of net income (or loss) for such period (b)
depreciation expenses of such Person on a Consolidated Basis for such period
plus (c) amortization expenses of such Person on a Consolidated Basis for such
period, plus (d) cash charges relating to the Target Transactions in an amount
not to exceed $1,600,000 in the aggregate and incurred prior to May 15, 2017.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Parent or any of its Subsidiaries) at Law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Borrower, threatened against or affecting Parent or any of its Subsidiaries or
any property of Parent or any of its Subsidiaries.

 

“Advisory Fee” means such amounts as are payable pursuant to the Investment
Management Agreement.

 

 3 

 

 

“Affiliate” means, with respect to any Person, any other Person (a) directly or
indirectly controlling, controlled by, or under common control with, such
Person, (b) directly or indirectly owning or holding five percent (5%) or more
of any Equity Security in such Person, or (c) five percent (5%) or more of whose
voting stock or other Equity Security is directly or indirectly owned or held by
such Person. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and under “common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agent” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include its successors and assigns.

 

“Agreement” shall mean this Fifth Amended and Restated Securities Purchase
Agreement and Security Agreement, including the exhibits and schedules attached
hereto, as the same may be amended, restated, supplemented or otherwise modified
in accordance with the terms hereof.

 

“Amendment Fee” shall mean $25,000.

 

“Anti-Corruption Laws” means all Laws of any Governmental Authority applicable
to any Loan Party, any of its Subsidiaries, Agent or any Lender, Issuing Bank or
Participant concerning or relating to bribery or corruption; provided that, in
the case of any non-U.S. Participant, any Governmental Authority applicable
solely to one or more Participants shall only be included within the scope of
the definition of “Anti-Corruption Laws” if Borrower has received written notice
from Agent, any Lender or any Participant of such Governmental Authority being
applicable to a Participant.

 

“Anti-Terrorism Laws” means all Laws of any Governmental Authority applicable to
any Loan Party, any of its Subsidiaries, Agent or any Lender, Issuing Bank or
Participant concerning or relating to bribery or corruption concerning or
relating to anti-terrorism, terrorism financing, money laundering or “know your
customer”; provided that, in the case of any non-U.S. Participant, any
Governmental Authority applicable solely to one or more Participants shall only
be included within the scope of the definition of “Anti-Terrorism Laws” if
Borrower has received written notice from Agent, any Lender or any Participant
of such Governmental Authority being applicable to a Participant.

 

“Attorney Costs” means and includes all reasonable, out-of-pocket attorneys’ and
other fees and disbursements of any law firm or other external counsel and the
allocated costs of internal legal services and all disbursements of internal
counsel.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Board of Directors” means the board of directors of any corporation, board of
managers of any limited liability company or other similar governing body of any
other Person.

 

“Board of Governors” means the Board of Governors the United States Federal
Reserve System.

 

 4 

 

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Business” means the businesses engaged in by the Loan Parties and their
Subsidiaries as of the Closing Date, including providing integrated cloud
solutions, cloud voice, cloud connectivity, cloud infrastructure, cloud
computing, and managed cloud-based applications to businesses of all sizes;
voice over IP based voice services to carriers; provided that, concurrent with
the consummation of the Acquisition of the Target Company and thereafter, the
definition of “Business” shall be deemed to include the businesses engaged in by
the Target Company as of the Closing Date.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the Laws of the State of New York or the State of California
or is a day on which banking institutions located in either state are authorized
or required by Law or other governmental action to close.

 

“CALEA” means the Communications Assistance for Law Enforcement Act, codified at
47 U.S.C. §1001, et. seq., as amended.

 

“Capital Expenditures” means expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one (1) year, including
the total principal portion of Capital Lease Obligations, which, in accordance
with GAAP, would be classified as capital expenditures and all other
expenditures made or liabilities incurred for intangible assets, which are
capitalized.

 

“Capital Lease Obligations” means any Indebtedness of the Loan Parties
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“Capital Leases” means any and all leases under which certain obligations are
required to be capitalized on the books of a lessee in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(b) commercial paper maturing no more than two hundred seventy (270) days from
the date issued and, at the time of acquisition, having a rating of at least A-1
from S&P, or at least P-1 from Moody’s; (c) certificates of deposit or bankers’
acceptances maturing within one (1) year from the date of issuance thereof
issued by, or overnight reverse repurchase agreements from, any commercial bank
organized under the Laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks having membership in the Federal
Deposit Insurance Corporation in amounts not exceeding the lesser of $100,000 or
the maximum amount of insurance applicable to the aggregate amount of the Loan
Parties’ and their respective Subsidiaries’ deposits at such institution; and
(e) deposits or investments in mutual or similar funds offered or sponsored by
brokerage or other companies having membership in the Securities Investor
Protection Corporation in amounts not exceeding the lesser of $100,000 or the
maximum amount of insurance applicable to the aggregate amount of the Loan
Parties’ and their respective Subsidiaries’ deposits at such institution.
Notwithstanding the foregoing, unless otherwise consented to in writing by
Agent, Cash Equivalents will not include and each Loan Party will be prohibited
from purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including any corporate or
municipal bond with a long-term nominal maturity for which the interest rate is
reset through a Dutch auction and more commonly referred to as an auction rate
security.

 

 5 

 

 

“CFC” means a “controlled foreign corporation” (as that term is defined in the
Code).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law; (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority.

 

Change of Control” means (a) Parent ceasing to (i) own, directly or indirectly,
one hundred percent (100%) of the issued and outstanding Equity Securities of
Borrower, or (ii) control, by contract, ownership or otherwise, that percentage
of the outstanding voting Equity Securities of Borrower necessary at all times
to elect a majority of the Board of Directors of Borrower and to direct the
management policies and decisions of Borrower, (b) any merger, consolidation or
sale of all or substantially all of the property or assets of any Loan Party or
Subsidiary of any Loan Party, other than as permitted by Section 7.01(a),
(c) the occurrence of any “Change of Control” (or similar term) under (and as
defined in) (i) any Subordinated Debt Document or (ii) any Contractual
Obligation regarding Indebtedness which has not been subordinated to the
Obligations on terms and conditions reasonably acceptable to the Administrative
Agent, (d) both (i) Matthew Rosen ceasing to be the Chief Executive Officer of
Parent for any reason unless a successor, reasonably acceptable to
Administrative Agent, is appointed within four (4) months thereof, and
(ii) Marvin Rosen ceasing to be the Chairman of the Board of Directors of Parent
for any reason unless a successor, reasonably acceptable to Administrative
Agent, is appointed within four (4) months thereof, or (e) the direct or
indirect acquisition after the Closing Date by any person (as such term is used
in Section 13(d) and Section 14(d)(2) of the Exchange Act, but excluding any
employee benefit plan of Parent or its Subsidiaries, or any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
or related persons constituting a group (as such term is used in Rule 13d-5
under the Exchange Act), of (i) beneficial ownership of the issued and
outstanding shares of voting stock or similar equity interest of Parent, the
result of which acquisition is that such Person or group possesses in excess of
50% of the combined voting power of all then-issued and outstanding voting stock
of Parent, or (ii) the power to elect, appoint, or cause the election or
appointment of at least a majority of the members of the Board of Parent.  For
purposes of this definition “control” means the power to direct or cause the
direction of management and policies of a Person, whether by contract or
otherwise.

 

“Closing Date” means November 14, 2016.

 

 6 

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.

 

“Collateral” means and include all personal property and fixtures, whether now
owned or hereafter created or acquired, and wherever located, and consisting of
(capitalized terms used in this definition shall have the meaning set forth in
the UCC):

 

(a)          all Accounts;

 

(b)          all Equipment (other than motor vehicles);

 

(c)          all General Intangibles;

 

(d)          all Inventory;

 

(e)          all Investment Property;

 

(f)          all Deposit Accounts, Commodities Accounts and Securities Accounts;

 

(g)          all Instruments;

 

(h)          all Chattel Paper and Electronic Chattel Paper;

 

(i)          all Letter of Credit Rights;

 

(j)          all Documents;

 

(k)          all Commercial Tort Claims;

 

(l)          all Goods;

 

(m)          all Software; and

 

(n)          all right, title and interest in and to, whether now owned or
hereafter acquired and wherever located, (i) its respective goods and other
property including all merchandise returned or rejected by Customers, relating
to or securing any of the Accounts; (ii) all rights as a consignor, a consignee,
an unpaid vendor, mechanic, artisan, or other lienor, including stoppage in
transit, setoff, detinue, replevin, reclamation and repurchase; (iii) all other
rights and interests, including warranty claims, relating to any goods; (iv) if
and when obtained, all guarantees from and all real and personal property of
third parties in which such Person has been granted a lien or security interest
as security for the payment or enforcement of Accounts; and (v) all documents,
instruments, and agreements supporting the foregoing or delivered in connection
therewith;

 

(o)          all ledger sheets, ledger cards, files, correspondence, records,
books of account, business papers, computers, computer software (owned or in
which it has an interest), computer programs, tapes, disks and documents
relating to any other property constituting part of the Collateral; and

 

 7 

 

 

(p)          all proceeds and products of the foregoing in whatever form,
including: cash, deposit accounts (whether or not comprised solely of proceeds),
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), negotiable instruments and other instruments for the payment of
money, chattel paper, security agreements, documents, eminent domain proceeds,
condemnation proceeds and tort claim proceeds.

 

Notwithstanding the foregoing, none of the following items will be included
within the Collateral: (a) assets if the granting of a security interest in such
asset would: (I) be prohibited by Applicable Laws (other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition), or (II) be prohibited by contract
(except to the extent such prohibition is overridden by UCC Section 9-408) so
long as such negative pledge is otherwise permitted under clause (c) hereof, (b)
any property and assets, the pledge of which would require a Consent from a
Governmental Authority, unless and until such Consent shall have been obtained
or waived, and (c) assets in circumstances where the Lenders and the Borrower
agree in writing that the cost, burden or consequence (including adverse tax
consequences) of obtaining or perfecting a security interest in such assets is
excessive in relation to the practical benefit afforded thereby, it being
understood that neither the Borrower nor any Subsidiary thereof shall be
required to provide any guarantee, pledge or asset support arrangement that, in
the reasonable judgment of the Borrower, would subject the Borrower to any
adverse tax consequence due to the application of Section 956 of the Code.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory to
Administrative Agent, which is executed in favor of Administrative Agent by a
Person who owns or occupies the premises at which any Collateral may be located
from time to time and by which such Person shall waive any Lien that such Person
may ever have with respect to any of the Collateral and shall authorize
Administrative Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Collateral.

 

“Commodities Account” has the meaning specified in the UCC.

 

“Commodity Exchange Act” means the United States Commodity Exchange Act (7
U.S.C. §1 et seq.), as amended and in effect from time to time, and any
successor statute.

 

“Communications Law” means (a) the Communications Act of 1934, as amended, and
any similar or successor federal statute, (b) the rules and regulations of the
FCC promulgated under Title 47 of the U.S. Code of Federal Regulations, as may
be amended or supplemented from time to time and decisions, policies, reports
and orders issued pursuant to the adoption of such rules and regulations, (c)
CALEA, (d) such other Laws of the United States codified or otherwise included
in Title 47 of the U.S. Code as may be applicable to the conduct of the Business
of the Loan Parties, (e) any other Law of any Governmental Authority with
jurisdiction over telecommunications-related matters as may be applicable to the
conduct of the Business of the Loan Parties or their Subsidiaries, including all
Laws administered by any PUC with jurisdiction of any Loan Party or any of its
Subsidiaries and (f) the terms and conditions of any License granted or issued
to any Loan Party or any of its Subsidiaries.

 

 8 

 

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A, properly completed and signed by a Senior Officer of Borrower.

 

“Consents” means all filings with and all Licenses, consents, approvals,
authorizations, qualifications, waivers and orders of Governmental Authorities
and other third parties, domestic or foreign, necessary to carry on each Loan
Party’s or Subsidiary’s business or necessary (including to avoid a conflict or
breach under any agreement, instrument, other document, license, permit or other
authorization) for the execution, delivery or performance of this Agreement, any
of the other Loan Documents or any of the Target Acquisition Documents,
including any Consents required under all applicable federal, state or other
applicable Law.

 

“Consolidated Basis” means, with respect to the financial statements or other
financial information of a Person, the accounts and other items of such Person
and its Subsidiaries on a consolidated basis in accordance with GAAP applied on
a basis consistent with prior practices.

 

“Consolidating Basis” means, with respect to the financial statements or other
financial information of a Person, the accounts and other items of such Person
and its Subsidiaries on a consolidating basis in accordance with GAAP applied on
a basis consistent with prior practices.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument or arrangement (whether in writing
or otherwise) to which such Person is a party or by which it or any of such
Person’s property is bound.

 

“Control Agreement” means a four-party deposit account, securities account or
commodities account control agreement by and among the applicable Loan Party,
Agent, First Lien Agent and the depository, securities intermediary or
commodities intermediary and, in the case of a four-party deposit account,
securities account or commodities account control agreement, each in form and
substance reasonably satisfactory in all respects to Agent and, in any event,
providing to First Lien Agent “control” of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the UCC, as
applicable.

 

“Corporate Allocation Payments” means intercompany payments made to Parent for
allocation of expenses actually incurred related to management support,
professional services incurred, rent or utilities as set forth in the
projections provided to the Lenders in accordance with Section 6.01(g) and
pursuant to rates which are available to any Lender upon request and are
reasonable and customary.

 

“Cost of Money” shall have the meaning defined in and shall be calculated as
provided in the SBA Regulations.

 

“Debt Payments” means and includes for any period, (a) the aggregate of
scheduled principal payments of all Senior Indebtedness and Subordinated Debt
made or to be made by the Borrower and its Subsidiaries during such period (or
reductions in commitments on lines of credit to the extent such reductions
caused the repayment of principal amounts then outstanding under such lines of
credit), plus (b) all interest expense actually paid on the Senior Indebtedness
and Subordinated Debt during such period, plus (c) all fees, commissions and
charges with respect to the Senior Indebtedness and Subordinated Debt paid
during such period.

 

 9 

 

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect affecting the rights of creditors
generally.

 

“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition, act or event were
not cured or removed within any applicable grace or cure period.

 

“Deposit Account” has the meaning specified in the UCC.

 

“Designated Deposit Account” means, collectively, (i) a Deposit Account
maintained by Parent with EWB designated as such in writing by Parent and First
Lien Agent, (ii) a Deposit Account maintained by Borrower with EWB designated as
such in writing by Parent and First Lien Agent, and (iii) a Deposit Account
maintained by NBS with EWB designated as such in writing by Parent and First
Lien Agent.

 

“Disposition” or “Dispose” means the conveyance, sale, transfer, lease or
sub-lease (as lessor or sub-lessor), exchange or other disposition (including
any sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal with or without recourse of any
notes or accounts receivable or any rights and claims associated therewith.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of Borrower or any other Loan Party
that is organized under the Laws of the United States of America, any state or
territory thereof, or the District of Columbia and is not a direct or indirect
Subsidiary of a Foreign Subsidiary.

 

“Earnings Before Interest and Taxes” means for any period the sum of (a) net
income (or loss) of any Person on a Consolidated Basis for such period, plus (b)
to the extent deducted in the determination of net income (or loss) for such
period, (i) all interest expense of such Person on a Consolidated Basis for such
period, including interest expense resulting from original issue discount and
other amortization of debt discount as determined in accordance with GAAP, plus
(ii) all charges against income of such Person on a Consolidated Basis for such
period for federal, state and local income taxes, plus (iii) any non-cash
expense of such Person on a Consolidated Basis associated with ASC Topic 350,
ASC Topic 360, ASC Topic 480 or ASC Topic 815, plus (iv) any non-cash expenses
of such Person on a Consolidated Basis associated with stock options, warrants
or stock grants of such Person and its Subsidiaries, plus (v) any non-cash
expenses incurred in connection with the early extinguishment of Indebtedness of
such Person or its Subsidiaries, plus (vi) any other unusual or one-time items
which are mutually agreed upon by the Agent and Borrower. In addition, the
calculation of Earnings Before Interest and Taxes for any period shall be
adjusted to exclude (1) any aggregate net gain or loss arising from any
permitted sale, conversion, exchange or other disposition of capital assets made
during such period, including (A) all non-current assets, and (B) without
duplication, the following assets, whether or not current: fixed assets, whether
tangible or intangible, inventory sold in connection with the disposition of
fixed assets and all Equity Securities and other securities, (2) any net gain
from the collection during such period of any proceeds of life insurance
policies, (3) any gain or loss (or other impact to the financial statements)
arising from the repurchase during such period of Equity Securities and (4) any
non-cash income or expense realized during such period relating to any Swap
Contract.

 

 10 

 

 

“East West Subordination Agreement” means that certain Subordination Agreement
in substantially the form of Exhibit B-1, dated as of the Closing Date, by and
among Borrower, the other Loan Parties, Agent and the First Lien Agent.

 

“Environment” means the natural and man-made environment including all or any of
the following media, namely air, water and land (including air within buildings
and other natural or man-made structures above or below the ground) and any
living organisms (including man) or systems supported by those media.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), whether pending or threatened in writing,
by any Governmental Authority or any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the Environment.

 

“Environmental Laws” means all Laws and Consents relating to public health and
safety and protection of the Environment, threatened or endangered species,
preservation or reclamation of natural resources, Releases or to health and
safety matters

 

“Equity Security” or “Equity Securities” of any Person means (a) all common
stock or shares, preferred stock or shares, participations in the stock or
shares of such Person, partnership interests, membership interests or other
ownership or equity interests in such Person (regardless of how designated and
whether voting or nonvoting) and (b) all warrants, options and other rights to
acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor federal statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower such that such trade or business, together
with Borrower, is treated as a single employer within the meaning of Section 414
of the Code).

 

 11 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in critical status (as defined in ERISA Section 305(b)(2))
or is in endangered status (as defined in ERISA Section 305(b)(1)); (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC under Section 4042 of ERISA to terminate a Pension Plan
or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (f) an event or condition that results or could reasonably
be expected to result in the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, to Borrower or any ERISA Affiliate; (g) with respect to any Pension Plan,
the failure to satisfy the minimum funding standards under Section 412 and
Sections 430 through 432 of the Code and Section 302 and Sections 303 through
305 of ERISA (whether or not waived); (h) with respect to any Pension Plan, the
occurrence of any event that would result in the imposition of any limitation
under Section 436 of the Code or Section 206(g) of ERISA; or (i) a prohibited
transaction with respect to a Plan (other than a Multiemployer Plan) that could
subject Borrower or any ERISA Affiliate to any material liability under Section
4975 of the Code or Section 406 of ERISA.

 

“Event of Default” means any of the events specified in Section 8.01.

 

“EWB” means East West Bank.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal statute.

 

“Excluded Taxes” has the meaning specified in Section 13.01(a).

 

“FATCA” means collectively, Section 1471 through Section 1474 of the Code, as of
the date of this Agreement (or any amended or successor version that is
substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any law
implementing an intergovernmental agreement with respect to the foregoing
entered into between a Governmental Authority of the United States of America
and a Governmental Authority of the jurisdiction in which the applicable
Recipient is resident.

 

“FCC” means the Federal Communications Commission and any successor or
substitute Governmental Authority performing functions similar to those
performed by the Federal Communications Commission on the date hereof.

 

“FCC License” means any License granted or issued by the FCC.

 

 12 

 

 

“First Lien Agent” means East West Bank, in its capacity as Administrative Agent
under, and as defined in, the First Lien Credit Agreement.

 

“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
the Closing Date, by and among Borrower, the First Lien Agent and the lenders
from time to time party thereto.

 

“First Lien Credit Documents” means the “Senior Documents” as such term is
defined in the Subordination Agreement.

 

“First Lien Indebtedness” has the meaning given to the term “Senior Debt” in the
Subordination Agreement.

 

“First Lien Threshold Amount” means the “Threshold Amount” as defined in the
First Lien Credit Agreement.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, such Lien is prior to all other
Liens on such Collateral, subject to any Permitted Lien which is prior as a
matter of Law and subject to any Liens on such Collateral in favor of First Lien
Agent.

 

“First Tier Foreign Subsidiary” means, at any date of determination, each
foreign Subsidiary in which Borrower or any of its Domestic Subsidiaries owns
directly more than fifty percent (50%), in the aggregate, of the Equity
Securities of such Subsidiary.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period, for the
Borrower on a Consolidated Basis, the ratio of (a) Adjusted EBITDA of Borrower
on a consolidated basis for such period, less Capital Expenditures of the
Borrower on a Consolidated Basis during such period which are not funded by
borrowed money (but excluding from “borrowed money” proceeds of Revolving
Loans), less all taxes (whether federal, local, state, income or otherwise)
actually paid by the Borrower on a Consolidated Basis during such period to (b)
Fixed Charges; provided that for the four fiscal quarter period ending December
31, 2016, the Fixed Charges will be the Fixed Charges for such fiscal quarter
multiplied by four (4), for the four (4) fiscal quarter period ending March 31,
2017, the Fixed Charges will be the Fixed Charges for the two (2) fiscal quarter
period ending on such date multiplied by two (2), for the four (4) fiscal
quarter period ending June 30, 2017, the Fixed Charges will be the Fixed Charges
for the three (3) fiscal quarter period ending on such date multiplied by one
and one third (1.3).

 

“Fixed Charges” means the sum of (a) Debt Payments and (b) all payments made
pursuant to, or in respect of, the Seller Specified Obligations , in each case
made or scheduled to be made by the Borrower on a Consolidated Basis during such
period, plus (c) payments made by the Borrower on a Consolidated Basis during
such fiscal period on account of Capital Lease Obligations.

 

“Foreign Lender” means any Lender that is not a United States Person as defined
in Section 7701(a)(30) of the Code.

 

 13 

 

 

“Foreign Subsidiary” means any (a) Subsidiary that is (i) treated as a
corporation for U.S. federal income tax purposes and (ii) is not a United States
persons for U.S. federal income tax purposes; and (b) Foreign Subsidiary HoldCo.

 

“Foreign Subsidiary HoldCo” means any Domestic Subsidiary all or substantially
all of whose assets consist of Equity Securities in or indebtedness of one or
more Subsidiaries that (a) is treated as a corporation for U.S. federal income
tax purposes and (b) is not United States persons for U.S. federal income tax
purposes.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
provincial, territorial, municipal, local, national or other government,
governmental or quasi-governmental department, commission, board, bureau, court,
agency, taxing authority, regulatory body or authority (including a national
securities exchange), central bank, public body or instrumentality or political
subdivision thereof or any entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to any government, court, regulation or compliance, in each case
whether associated with a state or territory of the United States, the United
States or any other foreign entity or government and (b) any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise by any of the foregoing.

 

“Governmental Authorizations” means any permit, license, certificate,
authorization, plan, directive, consent, consent order or consent decree of or
from any Governmental Authority, including the Licenses.

 

“Guarantor” means Parent and each Domestic Subsidiary of Parent in existence on
the date hereof and designated as a Guarantor in the introductory paragraph of
this Agreement and each other Subsidiary that may from time to time become a
Guarantor hereafter pursuant to the terms of Section 6.18.

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable or performable by, any other
Person; or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, covered by such Guaranty Obligation or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the Person in good faith.

 

 14 

 

 

“Hazardous Materials” means any chemical, pollutant, contaminant, pesticide,
petroleum or petroleum product or byproduct, radioactive substance, solid waste
(hazardous or extremely hazardous), special, dangerous or toxic waste, hazardous
or toxic substance, chemical or material regulated, listed, referred to, limited
or prohibited under any Environmental Law, including without limitation those
which could pose a hazard to the Environment, or the health or safety of any
Person or materially impair the use or value of any portion of any real property
owned or leased by any of the Loan Parties or any of their Subsidiaries.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedging Obligation” shall have the meaning given to such term in the First Lien
Credit Agreement, as in effect on the date hereof.

 

“Hedging Transaction” shall have the meaning given to such term in the First
Lien Credit Agreement, as in effect on the date hereof.

 

“Indebtedness” means, as to any Person at any date of determination, the
following items:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

(b)          any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial letter of credit), banker’s
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)          whether or not so included as liabilities in accordance with GAAP
but excluding any portion thereof which would be accounted for as interest under
GAAP, net obligations under any Swap Contract in an amount equal to (i) if such
Swap Contract has been closed out, the termination value thereof, or (ii) if
such Swap Contract has not been closed out, the mark-to- market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

 

(d)          whether or not so included as liabilities in accordance with GAAP
and whether with or without recourse, all obligations of such Person to pay the
deferred purchase price of property or services, and all indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), provided that, this clause (d) shall not include
the Seller Specified Obligations;

 

 15 

 

 

(e)          the aggregate amount of all Capital Lease Obligations of such
Person;

 

(f)          the principal component or liquidation preference of all Equity
Securities of such Person and which by the terms thereof could at any time prior
to the Maturity Date (at the request of the holders thereof or otherwise) be
subject to mandatory sinking fund payments, mandatory redemption or other
acceleration;

 

(g)          all Guaranty Obligations of such Person in respect of any of the
foregoing obligations of any other Person; and

 

(h)          all obligations of such Person to pay a specified purchase price
for goods or services, whether or not delivered or accepted, i.e.. take-or-pay
and similar obligations;

 

provided that for all purposes of this Agreement, Indebtedness shall exclude (i)
trade and other accounts payable incurred in the ordinary course of business in
accordance with customary trade terms and which are not overdue for a period of
more than ninety (90) days (unless contested in good faith by Borrower or any
Subsidiary), (ii) deferred Taxes, and (iii) accrued interest and expenses,
except to the extent capitalized.

 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (to the extent the joint
venture is a legal entity where the venture members have pass-through liability
for all of the debts of the joint venture) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (subject to customary recourse exceptions acceptable
to Agent).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.

 

“Intellectual Property” means (a) all inventions and discoveries (whether
patentable or not patentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications and patent
disclosures, industrial designs, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof; (b) all
trademarks, service marks, domain names, trade dress, logos, trade names and
corporate names, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith; (c) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith; (d) all broadcast rights; (e) all mask works,
designs, industrial designs, and all applications, registrations and renewals in
connection therewith; (f) all know-how, trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice (including ideas, research and development, know-how, formulas,
compositions and manufacturing and production process and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information and business and marketing plans and proposals); (g) all
computer software (including data and related documentation); (h) all other
proprietary rights; (i) all copies and tangible embodiments thereof (in whatever
form or medium); and (j) any rights or licenses to or from a third party in
connection therewith.

 

 16 

 

 

“Intellectual Property Security Agreement” means that certain Amended and
Restated Intellectual Property Security Agreement, dated as of the Closing Date,
in substantially the form of Exhibit F, entered into by Borrower, each
Subsidiary of Borrower from time to time party thereto, and Agent (for the
benefit of the Lenders), securing the Obligations of Borrower (and, as the case
may be, the obligations of each Subsidiary of Borrower), as the same may from
time to time be amended, modified or supplemented.

 

“Interest” shall have the meaning assigned to that term in Section 2.05.

 

“Interest Payment Date” shall have the meaning assigned to that term in
Section 2.05(a).

 

“Interest Rate” shall have the meaning assigned to that term in Section 2.05.

 

“Investment” means, as to any Person, any investment by such Person, whether by
means of the purchase or other acquisition of the Equity Securities of any other
Person or by means of a loan, creating a debt, capital contribution, guaranty or
other debt or equity participation or interest in any other Person. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Management Agreement” means the Investment Management Agreement
dated the Closing Date between First Lien Agent and an Affiliate of Agent.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuer” has the meaning specified in Section 8.01(o).

 

“Joinder Agreement” means that certain Joinder Agreement, in substantially the
form of Exhibit E, entered into by Borrower, the existing Guarantors, each other
Subsidiary of a Loan Party that may from time to time be required to become a
Guarantor hereafter pursuant to Section 6.18, and Agent (for the benefit of the
Lenders).

 

“Law” or “Laws” means all international, foreign, federal, state, provincial,
territorial, municipal, local, national or other governmental or
quasi-governmental statutes, treaties, rules, guidelines, regulations,
ordinances, codes, orders, injunctions, writs, decrees, bonds, judgments,
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, approvals and permits of, and settlements and other agreements
with, any Governmental Authority, in each case whether or not having the force
of Law.

 

 17 

 

 

“Lender” and “Lenders” means each person identified as a “Lender” on the
signature pages hereto, together with their respective successors and assigns as
permitted by this Agreement.

 

“License” means license, permit, consent, certificate, franchise, approval,
waiver, registration or authorization related to the Business granted or issued
by the FCC, any applicable PUC or other Governmental Authority with jurisdiction
over telecommunications related matters.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement (including in the nature of, cash collateral accounts or
security interests), encumbrance, lien (statutory or other), claim, fixed or
floating charge, or other security interest of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
Laws of any jurisdiction), including the interest of a purchaser of a material
portion of a seller’s accounts receivable.

 

“Liquidity” means, as of the date of determination, the result of (a) aggregate
available “Revolving Loan Commitments” (as defined in the First Lien Credit
Agreement), provided that, as of such date of determination, each of the
conditions precedent in Section 4.02 of the First Lien Credit Agreement are
satisfied, plus (b) the unrestricted cash and Cash Equivalents on deposit in or
held in all Deposit Accounts and Securities Accounts of any Loan Party on such
date of determination.

 

“Loan(s)” means an extension of credit by a Lender to Borrower as described in
Section 2 hereof.

 

“Loan Documents” means this Agreement, each Note, each Security Document, each
Subordination Agreement, any Joinder Agreement, each Collateral Access
Agreement, the Perfection Certificate, and each certificate, fee letter, and
other instrument, document or agreement from time to time executed by Borrower
or any of its Subsidiaries or any Senior Officer and delivered in connection
with this Agreement.

 

“Loan Party” means any of the Borrower, Parent and each other Guarantor and
“Loan Parties” means, collectively, Borrower, Parent and each other Guarantor.

 

“Loan Year” means each period of twelve consecutive months beginning on the
Closing Date and each anniversary thereof.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the assets, properties, operations, business, condition
(financial or otherwise), or prospects of the Business, any Loan Party or any of
its Subsidiaries, or (b) a material impairment of the ability of any Loan Party
to perform its Obligations under any Loan Document to which it is a party, or
(c) a material adverse effect upon the legality, validity, binding effect, or
enforceability against each Loan Party of any Loan Document to which it is a
party.

 

 18 

 

 

“Material Contract” means each contract, agreement, commitment and other
Contractual Obligations of any Loan Party or any of their Subsidiaries, whether
written or oral, other than (a) the Loan Documents, (b) purchase orders in the
ordinary course of business, and (c) any other contract, agreement, commitment
and other Contractual Obligation of any Loan Party or any of Subsidiary that (i)
does not extend beyond one (1) year, (ii) does not involve the receipt or
payment of not more than $500,000 and (iii) the loss of which could not
reasonable be expected to have a Material Adverse Effect.

 

“Maturity Date” means May 12, 2022.

 

“McCrosson Agreement” means the Agreement, to be dated on or about November 18,
2016, among NBS, Solutions Express Ltd. and Technology Opportunities Group Ltd
in form and substance consistent with the draft of the Agreement delivered to
Agent on or about November 1, 2016 with only such modifications as could not
reasonably be expected to be adverse to the interests of the Lenders in any
material respect.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means any Plan of the type described in Section 4001(a)(3)
of ERISA.

 

“NBS” means Network Billing Systems, L.L.C., a New Jersey limited liability
company.

 

“New Mortgage” has the meaning specified in Section 6.14.

 

“Note Register” has the meaning specified in Section 13.17(b).

 

“Notes” means the Series A Notes, the Series B Notes, the Series C Notes, the
Series D Notes, the Series E Notes and the Series F Notes, each as defined in
the recitals to this Agreement.

 

“Obligations” means, with respect to each Loan Party, any and all loans
(including the loans evidenced by the Notes), advances, debts, liabilities,
obligations, covenants and duties owing by Borrower to Lenders, or to any other
direct or indirect subsidiary or affiliate of Lenders of any kind or nature,
present or future (including any interest accruing thereon after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to Borrower whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) arising under this Agreement and the other Loan Documents, absolute
or contingent, joint or several, due or to become due, contractual or tortious,
liquidated or unliquidated, now existing or hereafter arising, including under
any amendments, extensions, renewals or increases and all costs and expenses of
Lenders incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including
attorneys’ fees and expenses owing under this Agreement and the other Loan
Documents, and all obligations of Borrower to Lenders to perform acts or refrain
from taking any action.

 

 19 

 

 

“Opus Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of December 8, 2015 pursuant to which Opus Bank and certain other lenders
therein named extended a senior secured credit facility to Borrower in the
original principal amount of $40,000,000.

 

“Ordinary Course Dispositions” means:

 

(a)          Dispositions of inventory in the ordinary course of business;

 

(b)          Dispositions of damaged, obsolete, surplus or worn out property in
the ordinary course of business;

 

(c)          Dispositions among the Loan Parties (other than the Parent); and

 

(d)          Dispositions of real property interests in the form of subleases in
the ordinary course of business.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of organization or
formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership or joint
venture agreement and any other agreement, instrument, filing or notice with
respect thereto filed in connection with its formation with the secretary of
state or other department in the jurisdiction of its formation, in each case as
amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution or
delivery of this Agreement or any other Loan Document.

 

“Parent” means Fusion Telecommunications International, Inc., a Delaware
corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Pension Plan” means any Plan (other than a Multiemployer Plan) that is subject
to Title IV of ERISA or the minimum funding requirements under Section 412 of
the Code, and that Borrower or any ERISA Affiliate sponsors, maintains,
contributes or has an obligation to contribute to or has sponsored, maintained,
contributed or had an obligation to contribute to within the last five (5)
years, or with respect to which Borrower or any ERISA Affiliate has any
obligation or liability.

 

“Perfection Certificate” means that certain Perfection and Diligence
Certificate, dated as of the Closing Date, executed by the Loan Parties, and in
substantially the form of Exhibit C-1 or that certain annual Perfection and
Diligence Certificate delivered from time to time pursuant to Section 6.01(j) in
substantially the form of Exhibit C-2.

 

 20 

 

 

“Permitted Liens” means:

 

(a)          Subject to the provisions of the East West Subordination Agreement,
Liens in favor of Agent, for the benefit of itself and the Lenders, pursuant to
any Loan Document;

 

(b)          Liens for Taxes, assessments or other governmental charges not
delinquent or being Properly Contested;

 

(c)          deposits or pledges to secure obligations under worker’s
compensation, social security or similar Laws, or under unemployment insurance;

 

(d)          deposits or pledges to secure bids, tenders, contracts (other than
contracts for borrowed money), leases, statutory obligations, surety, litigation
and appeal bonds and other obligations of like nature arising in the ordinary
course of business;

 

(e)          Liens arising by virtue of the rendition, entry or issuance against
any Loan Party or any of its Subsidiaries, or any property of any such Person,
of any judgment, writ, order or decree, provided that such Liens are in
existence for less than twenty (20) consecutive days after they first arise or
are being Properly Contested;

 

(f)          carriers’, warehousemen’s, repairmen’s, landlord’s, mechanics’,
workers’, materialmen’s or other like Liens arising in the ordinary course of
business with respect to obligations which are not due or which are being
Properly Contested;

 

(g)          Liens placed upon equipment or real property hereafter acquired or
leased to secure a portion of the purchase price or lease thereof, provided that
(i) any such Lien shall not encumber any other property of the Loan Parties or
their Subsidiaries and (ii) the aggregate amount of Indebtedness incurred as a
result of such purchases, during any fiscal year, shall not exceed the amount
provided for in Section 7.07(c);

 

(h)          Liens disclosed on Schedule 7.02;

 

(i)          non-exclusive licenses of Intellectual Property and leases or
sub-leases of equipment or Real Property, in each case granted to third Persons
in the ordinary course of business and which do not interfere in any material
respect with the operations of the business of the Loan Parties or their
Subsidiaries;

 

(j)          Liens in favor of the First Lien Agent pursuant to any First Lien
Credit Document;

 

(k)          Liens on cash and Cash Equivalents securing obligations in respect
of Hedging Transactions permitted under Section 7.21;

 

(l)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of any Person;

 

 21 

 

 

(m)          attachment, judgment or other similar Liens arising in connection
with litigation or other legal proceedings (and not otherwise constituting an
Event of Default hereunder) in the ordinary course of business, being Properly
Contested and no item or portion of property of any Loan Party or any Subsidiary
of any Loan Party is in jeopardy of being seized, levied upon or forfeited as a
result thereof;

 

(n)          Liens arising from sub-leasehold interests; the rights of licensors
of real property interests under licenses under which Borrower or a Subsidiary
is the licensee, and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor;

 

(o)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of Borrower’s and its Subsidiaries’
businesses that are promptly paid on or before the date they become due;

 

(p)          Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by such Loan Party in excess of those set forth by regulations
promulgated by its Board, and (ii) such deposit account is not intended by any
Loan Party or any Subsidiary of any Loan Party to provide collateral to the
depository institution; and

 

(q)          purported Liens evidenced by the filing of UCC precautionary
financing statements relating to operating leases entered into in the ordinary
course of business, not otherwise prohibited under this Agreement and applying
only to assets of the purported secured party being leased by the purported
debtor.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture, or
Governmental Authority or other entity of any kind and shall include any
successor (by merger or otherwise) of such entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including any Pension Plan or any Multiemployer Plan) that any Borrower
or ERISA Affiliate sponsors, maintains, contributes or has an obligation to
contribute to or with respect to which Borrower or any ERISA Affiliate otherwise
has any obligation or liability.

 

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement,
substantially in the form of Exhibit D, by and among the Loan Parties party
thereto from time to time, as Pledgors, and Agent (for the benefit of the
Lenders), as Secured Party, securing the Obligations, as the same may from time
to time be amended, modified or supplemented

 

“Prior Securities Purchase Agreements” has the meaning in the recitals to this
Agreement.

 

 22 

 

 

“Proceeding Party” has the meaning specified in Section 10.21.

 

“Properly Contested” means contested in good faith by appropriate proceedings
diligently conducted which stay the enforcement of any Lien and for which
adequate reserves in accordance with GAAP are being maintained by the Loan
Parties and their Subsidiaries; provided, that no such Lien shall have any
effect on the priority of the Liens in favor of Agent for its benefit and for
the ratable benefit of Lenders or the value of the assets on which Agent has
such a Lien and a stay of enforcement of any such Lien shall be in effect.

 

“PUC” means any state or other local public utility commission, franchising
authority, or similar regulatory agency or body that has jurisdiction over
telecommunications related matters.

 

“PUC License” means any License granted or issued by any PUC.

 

“Purchase Money Indebtedness” means and includes (a) Indebtedness (other than
Indebtedness under this Agreement or any other Loan Document) of any Loan Party
for the payment of all or any part of the purchase price of any equipment, (b)
any Indebtedness (other under this Agreement or any other Loan Document) of any
Loan Party incurred at the time of or within thirty (30) days prior to or one
hundred twenty (120) days after the acquisition of any equipment for the purpose
of financing all or any part of the purchase price thereof (whether by means of
a loan agreement, Capital Lease or otherwise), and (c) any renewals, extensions
or refinancings (but not any increases in the principal amounts) thereof
outstanding at the time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor Environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater,
whether intentional or unintentional.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, for which the reporting requirement has not been
waived.

 

“Requisite Lenders” means Lenders holding greater than sixty percent (60%) of
the outstanding principal amount of the Notes.

 

“Restricted Payment” means:

 

(a) any dividend or other distribution, direct or indirect (whether in cash or
property), on account of any Equity Securities of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Securities to the holders of that class;

 

 23 

 

 

(b) any payment or prepayment of principal of, premium, if any, or interest on,
or any redemption, conversion, exchange, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Securities of any Loan Party or any of its Subsidiaries now or
hereafter outstanding, or the issuance of a notice of an intention to do any of
the foregoing (or setting aside any funds for any of the foregoing purposes);

 

(c) any payment or prepayment of interest on, principal of, premium, if any,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Indebtedness subordinated to the
Indebtedness existing pursuant to this Agreement or the other Loan Documents,
other than, as expressly permitted under the terms of the applicable
Subordination Agreement or other subordination agreement to which Agent and/or
Lenders are a party;

 

(d) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any Equity Securities of
any Loan Party or any of its Subsidiaries now or hereafter outstanding;

 

(e) any director fee paid to any member of the Board of Directors of any Loan
Party who is also an employee of any Loan Party;

 

(f) any payments to Parent; and

 

(g) any payments to the sellers of the Target Company, except pursuant to the
terms and conditions of the Target Acquisition Agreement, as in effect on the
Closing Date.

 

“Rosen Shareholder Note” means the Second Amended and Restated Unsecured
Promissory Note in the original principal amount of $928,081.18, dated as of the
Closing Date, made by Parent in favor of Marvin Rosen, which note is subject to
the Rosen Subordination Agreement.

 

“Rosen Subordination Agreement” means that certain Amended and Restated
Intercreditor and Subordination Agreement, in substantially the form of Exhibit
B-2, dated as of the Closing Date by and among Agent, Loan Parties and Marvin
Rosen.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of The McGraw
Hill Companies, Inc., and any successor thereto.

 

“SBA” means the United States Small Business Administration or any successor
thereto.

 

“SBA Regulations” means the Small Business Investment Act of 1958, as amended,
and the Regulations of SBA thereunder.

 

“SBIC” means a small business investment company that is licensed by the SBA.

 

“Securities” means the Notes and the Warrants issued under the Prior Securities
Purchase Agreements.

 

 24 

 

 

“Securities Account” has the meaning specified in the UCC.

 

“Security Documents” means the Intellectual Property Security Agreement, the
Pledge and Security Agreement, the Control Agreements and each other security
agreement executed in connection with this Agreement which recite that they
secure all or a portion of the Obligations.

 

“Seller Specified Obligations” means, collectively, that certain Asset Purchase
Agreement, dated September 30, 2015, by and between NBS and RootAxcess, LLC, (b)
that certain Asset Purchase Agreement, dated as of March 25, 2016, by and
between NBS and Technology for Business Corporation, and (c) that certain
McCrosson Agreement.

 

“Senior Indebtedness” means, at any time, the aggregate Indebtedness of Borrower
on a Consolidated Basis at such time, other than Indebtedness under the Loan
Documents, Subordinated Debt (as defined in the First Lien Credit Agreement) or
Indebtedness described in clause (c) of the definition thereof.

 

“Senior Leverage Ratio” means, with respect to each measuring period, the ratio
of (a) Senior Indebtedness on such date to (b) Adjusted EBITDA of the Borrower
on a Consolidated Basis for such measuring period, where “measuring period”
means each period of four (4) consecutive fiscal quarters of the Borrower on a
Consolidated Basis.

 

“Senior Officer” means, with respect to any Loan Party, any chief executive
officer, the chief financial officer, the vice president, accounting and
finance, the principal accounting officer, the chief operating officer or the
treasurer of such Loan Party and any other Person reasonably designated in
writing as a “Senior Officer” by a Loan Party.

 

“Separateness Requirements” means each of the following representations,
warrants and covenants:

 

(a)          Except as expressly permitted by this Agreement, neither any Loan
Party nor any of its Subsidiaries shall take any action, or conduct its affairs
in a manner, which is likely to result in the corporate existence of such Loan
Party or any of its Subsidiaries being ignored, or in the property and
liabilities of such Loan Party or any of its Subsidiaries being substantively
consolidated with those of any other such Person in a bankruptcy, reorganization
or other insolvency proceeding.

 

(b)          Borrower on the one hand, and Parent on the other, will maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations.

 

(c)          Neither Borrower, Parent nor or any of their respective
Subsidiaries will seek or effect the liquidation, dissolution, winding up,
liquidation, consolidation or merger, in whole or in part, of Borrower.

 

(d)          Borrower will not commingle the funds and other assets of Borrower
with those of any Affiliate or any other Person, and will hold all of its assets
in its own name. Parent will not commingle the funds and other assets of Parent
with those of any Affiliate or any other Person, and will hold all of its assets
in its own name.

 

 25 

 

 

(e)          Borrower has and will maintain its assets in such manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person. Parent shall
not cause any business opportunities of Borrower to be directed to Parent or to
any Loan Party other than Borrower, or take any other action which advantages
Parent or any other Loan Party, to the disadvantage of Borrower.

 

(f)          Borrower will not permit any Affiliate independent access to its
bank accounts. Parent will not permit any Affiliate independent access to its
bank accounts. No Loan Party will permit (i) any accounts receivable from, or
any proceeds or payments related to or arising from, Borrower’s Business
Services division, as Borrower and its Subsidiaries is conducting as of the date
of this Agreement, to be billed by or paid to, or otherwise received or held by,
Parent, or (ii) Parent to bill or receive payment (or possess any proceeds
thereof) for any services other than for Parent’s Carrier Services division,
which Parent is providing on the date of this Agreement.

 

(g)          Each of Borrower and Parent will pay the salaries of its own
employees (if any) from its own funds and maintain a sufficient number of
employees (if any) in light of its contemplated business operations.

 

(h)          Each of Borrower and Parent will compensate each of its consultants
and agents from its funds for services provided to it and pay from its own
assets all obligations of any kind incurred.

 

(i)          The Organization Documents of each Loan Party (other than Parent)
shall set forth the foregoing the Separateness Requirements and such other
customary requirements relating to the separate nature, existence and operation
of each Loan Party (other than Parent), as Agent may reasonably request from
time to time.

 

The foregoing provisions are not intended to restrict Loan Parties from having a
consolidated payroll function or a combined accounting and finance department or
from using one another’s employees provided in any event that each of the Loan
Parties shall maintain separate books and records with appropriate entries to
account for such transactions, including an appropriate allocation of the direct
cost of any employee used by more than one Loan Party.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
assets of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured; (c)
such Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

 26 

 

 

“Subordinated Debt” means Indebtedness subordinated to Agent and the Lenders in
a manner, and pursuant to an agreement satisfactory to Agent in its sole
discretion, which shall include, without limitation, all Indebtedness subject to
any of the Subordination Agreements other than the East West Subordination
Agreement.

 

“Subordinated Debt Documents” means any Contractual Obligation regarding any
Subordinated Debt.

 

“Subordinated Debt Payment” means and includes all cash actually expended by any
Loan Party or any of its Subsidiaries to make payments of principal or interest
on any Subordinated Debt and of any fees, commissions or charges with respect to
any Subordinated Debt.

 

“Subordination Agreements” means the East West Subordination Agreement and the
Rosen Subordination Agreement.

 

“Subordination Provisions” has the meaning specified in Section 8.01(l).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Securities having ordinary voting power for the election of directors or
other governing body (other than Equity Securities having such power only by
reason of the happening of a contingency) are at the time beneficially owned or
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; excluding however any such entity for so long as it conducts no
business, owns or leases no Licenses, owns or holds no Equity Securities of any
Loan Party, has assets of less than $10,000 and has assets of less than $50,000
when aggregated with all other entities excluded from the definition of
“Subsidiary” pursuant to this proviso. For purposes of this definition,
“controlled by” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting Equity Securities, by contract or
otherwise. Unless otherwise specified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
a Loan Party.

 

“Swap Contract” shall have the meaning given to such term in the First Lien
Credit Agreement, as in effect on the date hereof.

 

“Target Acquisition Agreement” means the Stock Purchase and Sale Agreement dated
as of the date hereof, by and between Borrower and Apptix ASA.

 

“Target Acquisition Documents” means the Target Acquisition Agreement and all
other agreements, documents and instruments delivered in connection therewith to
which a Loan Party is a party thereunder, including all exhibits and schedules
thereto.

 

“Target Company” means Apptix, Inc., a Florida corporation.

 

 27 

 

 

“Target Quality of Earnings Report” means that certain Apptix Inc. Due Diligence
Report, dated August 5, 2016, by Citrin Cooperman.

 

“Target Transaction” means the acquisition by Borrower of all of the outstanding
Equity Securities of the Target Company.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement return relating to Taxes, including any schedule
or attachment thereto, and including any amendment thereof.

 

“Taxes” has the meaning specified in Section 13.01(a).

 

“Threshold Amount” means $1,150,000.

 

“to the knowledge of” or “Knowledge” means, when modifying a representation,
warranty or other statement of any Person, that the fact or situation described
therein is known by such Person (or, (a) in the case of Borrower, known by any
officer of Borrower or any other Loan Party; or, (b) in the case of any other
Person other than a natural Person, known by any Senior Officer of such Person)
making the representation, warranty or other statement, or with the exercise of
reasonable due diligence under the circumstances (in accordance with the
standard of what a reasonable Person in similar circumstances would have done)
would have been known by such Person (or, (i) in the case of Borrower, would
have been known by any officer of Borrower or any other Loan Party; or, (ii) in
the case of any other Person other than a natural Person, would have been known
by any Senior Officer of such Person).

 

“Total Leverage Ratio” means, with respect to each measuring period, the ratio
of (a) the aggregate Indebtedness of Borrower on a Consolidated Basis (other
than Indebtedness described in clause (c) of the definition thereof) on such
date to (b) Adjusted EBITDA of Borrower on a Consolidated Basis for such
measuring period, where “measuring period” means each period of four (4)
consecutive fiscal quarters of Borrower on a Consolidated Basis.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of such
Pension Plan’s assets, determined in accordance with the assumptions used for
funding such Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“UCC” has the meaning assigned to that term in Section 1.07.

 

“USA PATRIOT Act” means United States Public Law 107-56, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act of 2001), as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.

 

“U.S. Person” has the meaning specified in Section 13.01(f).

 

 28 

 

 

1.02         Certain Matters of Construction. All terms defined in this
Agreement shall have the same defined meanings when used in any certificate or
other document made or delivered pursuant hereto or thereto, unless otherwise
defined therein. The terms “herein”, “hereof’ and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references herein to the time of day
means the time in Pacific Time. Whenever the words “including” or “include”
shall be used, such words shall be understood to mean “including, without
limitation” or “include, without limitation”. A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall “continue” or be “continuing”
until such Event of Default has been waived in writing by the Requisite Lenders.
Any Lien referred to in this Agreement or any of the other Loan Documents as
having been created in favor of Agent, any agreement entered into by Agent
pursuant to this Agreement or any of the Loan Documents, any payment made by or
to or funds received by Agent pursuant to or as contemplated by this Agreement
or any of the Loan Documents, or any act taken or omitted to be taken by Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of Agent and the other
Lenders. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 

1.03         Accounting Terms; Financial Statements. All accounting terms used
herein and not expressly defined in this Agreement shall have the respective
meanings given to them in conformance with GAAP, as consistently applied to the
applicable Person. Financial statements and other information furnished after
the Closing Date pursuant to this Agreement or the other Loan Documents shall be
prepared in accordance with GAAP as in effect at the time of such preparation,
provided, however, (a) no effect will be given to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of any Loan
Party or any Subsidiary at “fair value”, as defined therein and (b) that if at
any time any change in GAAP would affect the computation of any financial ratio
or financial requirement set forth in any Loan Document, and Borrower or Agent
shall so request, Agent, the Requisite Lenders and the Loan Parties shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Loan Parties
shall provide to the Lenders financial statements and other documents required
under this Agreement which include a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

 29 

 

 

1.04         Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

 

1.05         Articles, Sections, Exhibits and Schedules. All references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.

 

1.06         References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to agreements (including this Agreement and the
other Loan Documents) and other contractual instruments shall include all
exhibits and schedules attached thereto and all amendments, restatements,
extensions, supplements and other modifications thereto (unless prohibited by
any Loan Document), and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, extending, renewing,
replacing, succeeding, supplementing or interpreting such Law.

 

1.07         Effect of this Agreement; Modification of Loan Documents. Upon the
execution and delivery of this Agreement, the obligations and other liabilities
(including interest and fees accrued to the date hereof) governed by the 8/28/15
A&R Securities Purchase Agreement (collectively, the “Original Obligations”)
shall continue to be in full force and effect to the extent remaining unpaid,
but shall be governed by the terms and conditions set forth in this Agreement.
Each Loan Party hereby reaffirms its obligations under each Transaction Document
(as defined in the 8/28/15 A&R Securities Purchase Agreement, collectively, the
“Original Transaction Documents”) to which it is party, as amended, supplemented
or otherwise modified by this Agreement and by the other Loan Documents
delivered at the Closing. Each Loan Party further agrees that each such Original
Transaction Document shall remain in full force and effect as amended as of the
date hereof following the execution and delivery of this Agreement and that all
references to the “Agreement” in such Original Transaction Documents shall be
deemed to refer to this Agreement. The execution and delivery of this Agreement
shall constitute an amendment, replacement and restatement, but not a novation
or repayment, of the Original Obligations.

 

1.08         UCC Terms. All terms used herein and defined in the Uniform
Commercial Code as adopted in the State of New York from time to time (the
“UCC”) shall have the meaning given therein unless otherwise defined herein.
Without limiting the foregoing, the terms “accounts”, “chattel paper”,
“instruments”, “general intangibles”, “payment intangibles”, “supporting
obligations”, “securities”, “investment property”, “documents”, “deposit
accounts”, “software”, “letter of credit rights”, “inventory”, “equipment” and
“fixtures”, as and when used shall have the meanings given to such terms in
Articles 8 or 9 of the UCC. To the extent the definition of any category or type
of Collateral is expanded by any amendment, modification or revision to the UCC,
such expanded definition will apply automatically as of the date of such
amendment, modification or revision.

 

 30 

 

 

1.09         Consent to Target Transaction. Upon satisfaction of the conditions
precedent set forth is Section 4 hereof and the consummation of the Closing of
the transactions contemplated herby, Lenders hereby consent to (i) the
consummation of the Target Transaction and to Loan Parties entering into the
First Lien Credit Agreement, and (ii) the amendments to the Organization
Documents of the Loan Parties as provided in Section 4.01(a)(v) hereof.

 

SECTION 2

 

THE LOANS

 

2.01         Outstanding Notes. The Loan Parties acknowledge that Borrower has
previously sold and there remains outstanding the Series A Notes, Series B
Notes, Series C Notes, Series D Notes, Series E Notes and Series F Notes, except
for such of the foregoing as had been issued to Plexus and its Affiliates.

 

2.02         Fees and Expenses. Concurrently with the execution hereof, the
Borrower agrees to and shall (a) pay to, or as directed by, Agent (i) the
Amendment Fee on the Closing Date and (ii) the Advisory Fee, in an amount equal
to $100,000 on the Closing Date, and in an amount equal to $50,000 on the first
Business Day of each of the following three consecutive months after the Closing
Date and (b) reimburse, on the Closing Date, all of the Lenders’ reasonable
out-of-pocket expenses (including Attorney Costs) incurred in connection with
(i) the negotiation and execution and delivery of this Agreement and the other
Loan Documents and the Lenders’ due diligence investigation and (ii) the
transactions contemplated by this Agreement and the other Loan Documents, which
payments shall be made by wire transfer of immediately available funds or
Automated Clearing House (ACH) payment to an account or accounts designated by
the Lenders.

 

2.03         Closing. The closing of the transactions contemplated by this
Agreement shall take place at the closing (the “Closing”) to be held at the
offices of Morrison Cohen LLP, 909 Third Avenue, New York, NY 10022 at 8:30
a.m., New York time, on the Closing Date.

 

2.04         Financial Accounting Positions; Tax Reporting. Each of the parties
hereto agrees to take reporting and other positions with respect to the
Securities which are consistent with the purchase price of the Securities set
forth in the Prior Securities Purchase Agreements and herein for all financial
accounting purposes, unless otherwise required by applicable GAAP or Commission
rules. If any position inconsistent with the purchase price of the Securities
set forth herein is taken, the covenants shall be adjusted to the extent
necessary to eliminate any impact caused by such inconsistent position. Each of
the parties to this Agreement agrees to take reporting and other positions with
respect to the Securities which are consistent with the purchase price of the
Securities set forth in the Prior Securities Purchase Agreements, and herein for
all other purposes, including for all federal, state and local tax purposes,
except as otherwise required by Applicable Law.

 

 31 

 

 

2.05         Interest. The Borrower shall pay interest (“Interest”) (i) on the
principal amount of the Notes at the rate (i) from and after August 28, 2015, of
ten and eighty hundredths percent (10.8%) per annum and (ii) for periods prior
to August 28, 2015, at the rates provided in the Prior Securities Purchase
Agreements (the “Interest Rate”), as set forth in clause (a) below. Interest on
the Notes shall accrue from and including the date of issuance through and until
repayment of the principal amount of the Notes and payment of all Interest in
full, and shall be computed on the basis of a 360-day year of twelve 30-day
months. Interest shall be paid as follows and all Interest accrued and unpaid
through the Maturity Date shall be paid in full on the Maturity Date:

 

(a)          Cash Interest. Interest shall be paid monthly in arrears on the
last day of each calendar month of each year or, if any such date shall not be a
Business Day, on the immediately preceding Business Day to occur prior to such
date (each date upon which Interest shall be so payable, an “Interest Payment
Date”), beginning on October 31, 2012 with respect to the Original Notes,
January 31, 2014 with respect to the Series C Notes and the Series D Notes,
November 30, 2014 with respect to the Series E Notes and August 31, 2015 with
respect to the Series F Notes, by wire transfer of immediately available funds
or by Automated Clearing House (ACH) payment, in either case to an account at a
bank designated in writing by each Lender. In the absence of any such written
designation, any such Interest payment shall be deemed made on the date a check
in the applicable amount payable to the order of each Lender is delivered to
such Lender at its last address as reflected in the Note Register of the
Borrower; if no such address appears, then to such Lender in care of the last
address in such Note Register of any predecessor holder of the Notes (or its
predecessor).

 

(b)          [Reserved].

 

(c)          Default Interest. Notwithstanding the foregoing provisions of this
Section 2.05, but subject to Applicable Law, any overdue principal of and
overdue Interest on the Notes shall bear interest, payable on demand in
immediately available funds, for each day from the date payment thereof was due
to the date of actual payment, at a rate equal to the sum of (i) the Interest
Rate and (ii) an additional two percent (2%) per annum, and, upon and during the
occurrence of an Event of Default, the Notes shall bear interest, from the date
of the occurrence of such Event of Default until such Event of Default is cured
or waived, payable on demand in immediately available funds, at a rate equal to
the sum of (i) the Interest Rate, and (ii) an additional two percent (2%) per
annum. Subject to Applicable Law, any interest that shall accrue on overdue
interest on the Notes as provided in the preceding sentence and shall not have
been paid in full on or before the next Interest Payment Date to occur after the
date on which the overdue interest became due and payable shall itself be deemed
to be overdue interest to which the preceding sentence shall apply.

 

(d)          No Usurious Interest. In the event that any interest rate(s) or
premiums provided for in this Section 2.05 or otherwise in this Agreement, shall
be determined to be unlawful, such interest rate(s) shall be computed at the
highest rate permitted by Applicable Law. Any payment by the Loan Parties of any
interest amount in excess of that permitted by Applicable Law shall be
considered a mistake, with the excess being applied to the principal amount of
the Notes without prepayment premium or penalty; if no such principal amount is
outstanding, such excess shall be returned to the Loan Parties.

 

 32 

 



 

(e)          AHYDO. Notwithstanding anything to the contrary contained in
Section 2, if (1) the loans evidenced by the Notes remain outstanding after the
fifth anniversary of the initial issuance thereof and (2) the aggregate amount
of the accrued but unpaid interest on such loans (including any amounts treated
as interest for federal income tax purposes, such as “original issue discount”)
as of any Testing Date occurring after such fifth anniversary exceeds an amount
equal to the Maximum Accrual, then all such accrued but unpaid interest on such
loans (including any amounts treated as interest for federal income tax
purposes, such as “original issue discount”) as of such time in excess of an
amount equal to the Maximum Accrual shall be paid in cash by the Borrower to the
holders thereof on such Testing Date, it being the intent of the parties hereto
that the deductibility of interest under such loans shall not be limited or
deferred by reason of Section 163(i) of the Code. For these purposes, the
“Maximum Accrual” is an amount equal to the product of the issue price of such
loans (as defined in Code Sections 1273(b) and 1274(a)) and their yield to
maturity, and a “Testing Date” is any Interest Payment Date and the date on
which any “accrual period” (within the meaning of Section 1272(a)(5) of the
Code) closes. Any accrued interest which for any reason has not theretofore been
paid shall be paid in full on the date on which the final principal payment on
such loans is made.

 

(f)          SBA Cost of Money Limitation. The sum of (i) the Interest Rate paid
by the Loan Parties to the Lenders and (ii) all other consideration paid by the
Loan Parties to the Lenders pursuant to the Notes and any other provision of
this Agreement that constitutes Cost of Money, shall not exceed, with respect to
any Lender that is an SBIC, the ceiling for the Cost of Money that is applicable
to the Notes pursuant to SBA Regulations. Any payment to a Lender that is an
SBIC of default interest pursuant to Section 2.06(c), Mandatory Redemption Price
or other consideration pursuant to this Agreement that results in the Cost of
Money for the Notes being in excess of the applicable ceiling for the Cost of
Money for the Notes shall be considered an error and shall be returned to the
Loan Parties.

 

SECTION 3

 

Collateral

 

3.01         Security Interest in the Collateral. To secure the prompt payment
and performance of the Obligations, Borrower hereby grants to Agent for its
benefit and the benefit of each Lender a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
acquired or arising and wheresoever located. To secure the prompt payment and
performance of the Guarantors’ Obligations, each Guarantor hereby grants to
Agent for its benefit and the benefit of each Lender a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located. Each Loan
Party shall provide Agent with written notice of all commercial tort claims
promptly following its determination that it has any such claim, such notice to
contain the case title (if any proceeding has been commenced thereon) together
with the applicable court and a brief description of the claim(s). Upon delivery
of each such notice, each Loan Party shall be deemed to hereby grant to Agent
for its benefit and the benefit of each Lender a security interest and Lien in
and to such commercial tort claim(s) and all proceeds thereof and execute and
deliver to Agent any further agreement or document requested by Agent to further
evidence the grant of a security interest in such claim.

 

 33 

 

  

3.02         Perfection of Security Interest. Each Loan Party shall take all
action that may be reasonably necessary or desirable, or that Agent may
reasonably request, in order to maintain at all times the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent and Lenders to protect, exercise or enforce their
rights hereunder and in the Collateral, including (i) immediately discharging
all Liens other than Permitted Liens, (ii) obtaining Collateral Access
Agreements in accordance with Section 6.16, (iii) delivering to Agent, endorsed
or accompanied by such instruments of assignment as Agent may specify, and
stamping or marking, in such manner as Agent may specify, any and all chattel
paper, instruments, letters of credit and advices thereof and documents
evidencing or forming a part of the Collateral, and (iv) executing and/or
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices, assignments and other documents, in each case in form and
substance reasonably satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law. Each Loan Party
hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements or any similar document in
any applicable jurisdictions and with any filing offices as Agent may determine
are necessary or advisable to perfect the security interest granted to Agent for
its benefit and the benefit of each Lender herein. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or a description of collateral that describes such property in any
other manner as Agent may determine is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to Agent for
its benefit and the benefit of each Lender herein, including describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired.” All actual, out-of-pocket charges, expenses and fees Agent
may incur in doing any of the foregoing, and any local taxes relating thereto,
shall be added to the Obligations, or, at Agent’s option, shall be paid by each
Loan Party to Agent immediately upon demand.

 

3.03         Safeguarding Collateral. Each Loan Party will take commercially
reasonable efforts at all times to safeguard, protect and preserve all
Collateral other than dispositions expressly permitted hereunder.

 

3.04         Ownership of Collateral. With respect to the Collateral, at the
time the Collateral becomes subject to Agent’s security interest: (i) except as
set forth on Schedule 3.04, each Loan Party shall be the sole owner of and fully
authorized and able to sell, transfer, assign each Loan Party’s rights to,
pledge and/or grant a security interest and Lien in each and every item of
Collateral to Agent for its benefit and the benefit of each Lender and, except
for Permitted Liens, the Collateral shall be free and clear of all Liens or
encumbrances whatsoever; (ii) the Lien on the Collateral granted by each Loan
Party other than Parent shall be, except for the Liens in favor of the holders
of the First Lien Indebtedness, but subject to the Subordination Agreement, a
first priority security interest and the Lien on the Collateral granted by
Parent shall be a security interest subject only to the Liens securing the First
Lien Indebtedness; (iii) each document and agreement executed by each Loan Party
or delivered to Agent and Lenders in connection with this Agreement shall be
true and correct in all material respects; and (iv) all signatures and
endorsements of each Loan Party that appear on such documents and agreements
shall be genuine and each Loan Party shall have full capacity to execute same.

 

 34 

 

 

3.05         Defense of Agent’s Interest. Until (a) full and indefeasible
payment and performance of all of the Obligations and (b) termination of this
Agreement, Agent’s interest in the Collateral shall continue in full force and
effect. Each Loan Party shall use commercially reasonable efforts to defend
Agent’s interest in the Collateral against any and all Persons whatsoever.

 

3.06         Financial Disclosure. Each Loan Party hereby irrevocably authorizes
and directs all accountants and auditors employed by each Loan Party at any time
to exhibit and deliver to Agent copies of any of each Loan Party’s financial
statements, trial balances or other accounting records of any sort in the
accountant’s or auditor’s possession (other than work papers and other
proprietary information of such accountants and auditors), and to disclose to
Agent any information such accountants may have concerning each Loan Party’s
financial status and business operations. Each Loan Party hereby authorizes all
Governmental Authorities to furnish to Agent copies of material reports or
examinations relating to each Loan Party; however, Agent will attempt to obtain
such information or materials directly from each Loan Party prior to obtaining
such information or materials from such accountants or Governmental Bodies.

 

3.07         Accounts.

 

(a)          Nature of Accounts. Each of the Accounts of the Loan Parties is and
shall be a bona fide and valid account representing a bona fide indebtedness
incurred by the Customer therein named, for a fixed sum as set forth in the
invoice relating thereto (provided immaterial or unintentional invoice errors
shall not be deemed to be a breach hereof) with respect to an absolute sale or
lease and delivery of goods upon stated terms of each Loan Party, or work, labor
or services theretofore rendered by each Loan Party, as applicable, as of the
date each Account is created. The Customer’s obligation with respect thereto
shall be due and owing in accordance with each Loan Party’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by each Loan Party to Agent.

 

(b)          Solvency of Customers. Each Customer, to each Loan Party’s
knowledge, as of the date each Account is created, is and will be solvent and
able to pay all Accounts on which the Customer is obligated in full when due or
with respect to such Customers of each Loan Party who are not solvent, each Loan
Party has set up on its books and in its financial records bad debt reserves
adequate to cover such Accounts.

 

(c)          Chief Executive Offices. Unless at least ten (10) Business Days
prior written notice is given to Agent by each Loan Party of any other office at
which each Loan Party keeps its records pertaining to Accounts, all such records
shall be kept at such chief executive office shown in Schedule 3.07.

 

(d)          Collection of Accounts. Subject to the terms of the East West
Subordination Agreement, upon request of Agent at any time after the occurrence
and during the continuance of an Event of Default, each Loan Party will, at each
Loan Party’s sole cost and expense but on Agent’s behalf and for Agent’s
account, collect all amounts owing on its Accounts, shall not commingle any
collections with each Loan Party’s funds or use the same except to pay
Obligations, and Agent shall deposit or cause to be deposited into a blocked
account designated by the Agent, in original form and on the date of receipt
thereof all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness.

 

 35 

 

 

(e)          Verification and Notification of Assignment of Accounts. Subject to
the terms of the East West Subordination Agreement, Agent shall have the right,
at any time upon the occurrence and during the continuance of an Event of
Default, to confirm and verify any and all Accounts by any manner and through
any medium it considers advisable. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the right to send notice of
the assignment of, and Agent’s security interest in and Lien on, the Accounts to
any and all customers or any third party holding or otherwise concerned with any
of the Collateral. At all times during such period, the Agent, subject to the
East West Subordination shall have the sole right to collect and commence legal
proceedings to collect the Accounts, take possession of the Collateral, or both.
Agent’s actual, out-of-pocket collection expenses, including stationery and
postage, telephone, secretarial and clerical expenses and the salaries of any
collection personnel used for collection, may be added to the Obligations.

 

(f)          Power of Agent to Act on Each Loan Party’s Behalf. Each Loan Party
hereby constitutes Agent or Agent’s designee as each Loan Party’s attorney and
agent with power to take each of the following actions (if an Event of Default
shall have occurred and be continuing, except those described in the following
clause (iii) and (iv) which actions may be taken at any time and from time to
time): (i) to endorse each Loan Party’s name upon any notes, acceptances,
checks, drafts, money orders or other evidences of payment or Collateral; (ii)
to sign each Loan Party’s name on any invoice or bill of lading relating to any
of the Accounts, drafts against Customers, assignments and verifications of
Accounts; (iii) to send verifications of Accounts to any Customer, (iv) to sign
each Loan Party’s name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; (v) to demand
payment of the Accounts; (vi) to enforce payment of the Accounts by legal
proceedings or otherwise; (vii) to exercise all of each Loan Party’s rights and
remedies with respect to the collection of the Accounts and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the Accounts;
(ix) to settle, adjust or compromise any legal proceedings brought to collect
Accounts; (x) to prepare, file and sign each Loan Party’s name on a proof of
claim in bankruptcy or similar document against any Customer; (xi) to prepare,
file and sign each Loan Party’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Accounts; (xii)
to change the address for delivery of mail addressed to each Loan Party to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to either of them and (xiii) to do all other acts and things necessary
to carry out this Agreement. All acts of said attorney and agent or designee are
hereby ratified and approved, and said attorney and agent or designee shall not
be liable for any acts of omission or commission nor for any error of judgment
or mistake of fact or of law, unless done maliciously or with gross (not mere)
negligence; this power being coupled with an interest is irrevocable while any
of the Obligations remain unpaid.

 

 36 

 

 

(g)          No Liability. Agent shall not, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the Accounts
or any instrument received in payment thereof, or for any damage resulting
therefrom except as a result of the gross negligence or willful misconduct of
such Person. If an Event of Default shall have occurred and be continuing, Agent
may, without notice or consent from each Loan Party, sue upon or otherwise
collect, extend the time of payment of, compromise or settle for cash, credit or
upon any terms any of the Accounts or any other securities, instruments or
insurance applicable thereto and/or release any Loan Party thereof. If an Event
of Default shall have occurred and be continuing, Agent is authorized and
empowered to accept the return of the goods represented by any of the Accounts,
without notice to or consent by each Loan Party, all without discharging or in
any way affecting each Loan Party’s liability hereunder.

 

(h)          Adjustments. Each Loan Party will not, without Agent’s consent,
compromise or adjust any Accounts (or extend the time for payment thereof) or
accept any returns of merchandise or grant any additional discounts, allowances
or credits thereon except for those compromises, adjustments, returns,
discounts, credits and allowances as have been heretofore customary in the
ordinary course of business of each Loan Party.

 

3.08         Exculpation of Liability. Nothing herein contained shall be
construed to constitute Agent as agent of any Loan Party for any purpose
whatsoever, nor shall Agent be responsible or liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral wherever
the same may be located and regardless of the cause thereof. Agent, whether by
anything herein or in any assignment or otherwise, does not assume any of any
Loan Party’s obligations under any contract or agreement assigned to Agent, and
Agent shall not be responsible in any way for the performance by any Loan Party
of any of the terms and conditions thereof.

 

3.09         Financing Statements. Except with respect to (a) the financing
statements filed by the First Lien Agent, (b) the financing statements described
on Schedule 3.09, and (c) any financing statement with respect to any other
Permitted Lien, no financing statement covering any of the Collateral or any
proceeds thereof is on file in any public office.

 

SECTION 4

 

CONDITIONS PRECEDENT

 

4.01         Conditions of Effectiveness. Subject to Section 6.19, the
effectiveness of this Agreement is subject to satisfaction or waiver by Agent of
the following conditions precedent:

 

(a)          Unless waived by Agent and Lenders, Agent’s receipt of the
following, each of which shall be originals or facsimiles, including pdfs or
similar electronic transmission (followed promptly by originals,) unless
otherwise specified, each properly executed by a Senior Officer of Borrower or
the applicable Guarantor (including the Target Company), each dated on, or in
the case of third-party certificates, dated on or as of a recent date before,
the Closing Date and each in form and substance satisfactory to Agent, each
Lender and their legal counsel:

 

(i)          executed counterparts of the Loan Documents;

 

 37 

 

 

(ii)         executed original counterparts of each Subordination Agreement,
each in form and substance satisfactory to Agent;

 

(iii)        executed copies of the First Lien Credit Documents and the Term
Loan (as defined therein) shall have funded in accordance with the terms of the
First Lien Credit Documents; (Reserved);

 

(iv)        (Reserved);

 

(v)         amendments to the Organization Documents of the Loan Parties in form
and content reasonably acceptable to Agent;

 

(vi)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Senior Officers of Borrower, each
Guarantor, as Agent may require to establish the identities of and verify the
authority and capacity of each Senior Officer thereof authorized to act as a
Senior Officer thereof;

 

(vii)       such evidence as Agent and any Lender may reasonably require to
verify that Borrower and each Guarantor is duly organized or formed, validly
existing, in good standing and qualified to engage in business in Borrower’s or
such Guarantor’s jurisdiction of organization and in each foreign jurisdiction
in which Borrower or such Guarantor is required to be qualified, including
copies of Borrower’s and each Guarantor’s Organization Documents certified by
the corporate Secretary, certificates of good standing and/or qualification to
engage in business and, if requested by Agent, tax clearance certificates;

 

(viii)      a Perfection Certificate signed by a Senior Officer of the Loan
Parties;

 

(ix)         a certificate signed by a Senior Officer of Borrower certifying
that (1) the representations and warranties made by each Loan Party in the Loan
Documents are true and correct on and as of the Closing Date (except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date), (2)
each Loan Party is in compliance with all the terms and provisions of the Loan
Documents to which it is a party, and no Default or Event of Default shall have
occurred and be continuing, (3) since December 31, 2015, there has been no event
or circumstance which has or has had a Material Adverse Effect, and (4) a pro
forma calculation of the Total Leverage Ratio of less than 4.50x, Senior
Leverage Ratio of less than 3.00x, Adjusted EBITDA of the Parent on a
Consolidated Basis of not less than $15,630,000, and Adjusted EBITDA of Borrower
on a Consolidated Basis of not less than $19,130,000 (in each case giving effect
to the Target Transaction and the funding of the Term Loans (as defined in the
First Lien Credit Agreement) on the Closing Date);

 

(x)          (Reserved);

 

 38 

 

 

(xi)         an opinion of Kelley Drye & Warren LLP, Morgan Lewis & Bockius LLP,
Keating Muething & Klekamp PLL and Bilzin Sumberg Baena Price & Axelrod LLP,
each legal counsel to the Loan Parties, as to matters Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
satisfactory to Agent;

 

(xii)        receipt of certificates of insurance required to be maintained
under Section 6.09, from insurance carriers acceptable to Agent, which
certificates of insurance are in such forms and evidence such amounts of
insurance coverage and deductibles acceptable to Agent pursuant to insurance
policies with additional insured and lender loss payable clauses in favor of
Agent and the Lenders;

 

(xiii)       Loan Parties shall have received all Governmental Authorizations
and all Consents, in each case that are necessary in connection with the entry
into, consummation and performance of the transactions contemplated by the Loan
Documents and the Acquisition of the Target Company and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents and the Acquisition of the Target Company and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable Governmental Authority to take action to set aside its
consent on its own motion shall have expired;

 

(xiv)      Agent and the Lenders shall have received all documentation and other
information required by such institution or its bank regulatory authorities
under Sanctions, Anti-Terrorism Laws, Anti-Corruption Laws and other Laws,
including the USA PATRIOT Act;

 

(xv)       Agent shall have received evidence, reasonably satisfactory to Agent,
that Borrower has completed the Target Transaction in accordance with the terms
of the Target Acquisition Documents (without any material amendment thereto or
waiver thereunder unless consented to by Agent). Agent shall have received a
copy of the Target Acquisition Agreement and all supplements, amendments,
installments, documents and agreements related thereto, certified in an
Officer’s Certificate, dated the Closing Date, as correct and complete;

 

(xvi)      (Reserved);

 

(xvii)      receipt of a copy of the representations and warranty insurance in
favor of the Borrower, from an insurance carrier acceptable to Agent, which
policy of insurance is in such form and evidences such amounts of insurance
coverage and deductibles acceptable to Agent; and

 

 39 

 

 

(xviii)    such other assurances, certificates, documents, consents or opinions
as Agent reasonably may require.

 

(b)          All amounts payable under Section 2.02, shall have been paid.

 

(c)          Unless waived by Agent, Borrower shall have paid all Attorney Costs
of Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between Borrower and Agent).

 

SECTION 5

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants, in respect of itself and on behalf of each
other Loan Party, to Agent and each Lender that:

 

5.01         Existence and Power. Each Loan Party and each of its Subsidiaries:
(i) is a corporation, limited liability company or limited partnership, as
applicable, duly formed, validly existing and in good standing under the laws of
its jurisdiction of organization or formation; (ii) has all requisite power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged; (iii) is
duly qualified as a foreign entity, licensed and in good standing under the laws
of its state of organization or formation and of each other jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to so qualify
would not have a Material Adverse Effect; and (iv) has the power and authority
to execute, deliver and perform its obligations under each Loan Document to
which it is or will be a party and, in the case of Borrower, to borrow
hereunder. Schedule 5.01 contains a true, complete and correct list of each Loan
Party’s and each of its Subsidiaries’ jurisdiction of organization or formation
(as applicable) and each jurisdiction where each such Loan Party or its
Subsidiary is qualified to do business as a foreign entity.

 

5.02         Authorization; No Contravention. The execution, delivery and
performance by Borrower of this Agreement and by each Loan Party of each other
Loan Document to which it is or will be a party and the consummation of the
transactions contemplated hereby and thereby, including the borrowings or
performance of the terms and conditions of this Agreement and the other Loan
Documents: (a) has been duly authorized by all necessary action (including,
obtaining approval of its stockholders, partners, general partners, members or
other applicable equity owners, if necessary); (b) do not and will not
contravene the terms of the Organization Documents of such Loan Party or any of
its Subsidiaries, or any amendment thereof or any Law or Consent applicable to
such Person or such Person’s assets, business or properties; (c) do not and will
not (i) conflict with, contravene, result in any violation or breach of or
default under (with or without the giving of notice or the lapse of time or
both), (ii) create in any other Person a right or claim of termination or
amendment of, or (iii) require modification, acceleration or cancellation of,
any Contractual Obligation of any Loan Party or any of its Subsidiaries; and (d)
do not and will not result in the creation of any Lien (or obligation to create
a Lien) against any property, asset or business of any Loan Party or any of its
Subsidiaries (other than Permitted Liens).

 

 40 

 

 

5.03         Governmental Authorization; Third Party Consents. No approval,
consent, compliance, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person in respect of any
applicable Law, Consent or Contractual Obligation, and no lapse of a waiting
period under any applicable Law, Consent or Contractual Obligation, is necessary
or required in connection with the execution, delivery or performance by
(including the payment of interest on the Loans or other Obligations), or
enforcement against (except for any Consents that may be required from a
Governmental Authority before Agent may exercise certain rights in connection
with an Event of Default), any Loan Party of the Loan Documents to which it is a
party or the consummation of the transactions contemplated hereby or thereby.

 

5.04         Binding Effect. This Agreement has been, and each of the Loan
Documents to which any Loan Party will be a party will be, duly executed and
delivered by such Loan Party and this Agreement constitutes, and such Loan
Documents will constitute, the legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization (by
way of voluntary arrangement, scheme of arrangement or otherwise), examination,
administration, judicial management, moratorium or similar Debtor Relief Laws
(in any applicable jurisdiction) relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

 

5.05         Litigation. There are no legal actions, suits, proceedings, claims
or disputes pending or, to the knowledge of any Loan Party, threatened, at law,
in equity, in arbitration or before any Governmental Authority against or
affecting such Loan Party or any of its Subsidiaries that (a) purport to affect
or pertain to this Agreement, any other Loan Document, any Subordinated Debt
Document, the Target Acquisition Documents or any of the transactions
contemplated hereby or thereby, or (b) could reasonably be expected to result in
equitable relief or in monetary judgments, individually in excess of $500,000 or
in the aggregate, in excess of the First Lien Threshold Amount. No injunction,
writ, temporary restraining order, decree or any order of any nature has been
issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of the Loan Documents or the
Subordinated Debt Documents.

 

5.06         Compliance with Laws. Each Loan Party and each of its Subsidiaries
is in compliance, in all material respects, with all applicable Laws and
applicable Consents of any Governmental Authority.

 

5.07         No Default or Breach. No event has occurred and is continuing or
would result from the incurring of obligations by the Loan Parties under the
Loan Documents which constitutes or, with the giving of notice or lapse of time
or both, would constitute an Event of Default. Neither any Loan Party nor any of
its Subsidiaries is in default under or with respect to any Contractual
Obligation in any material respect. Immediately prior to the execution and
delivery of this Agreement no Default or Event of Default existed under, and as
defined in, the Prior Securities Purchase Agreements.

 

 41 

 

 

5.08         Title to Properties.

 

(a)          Schedule 5.08(a) contains a true, complete and correct list of all
real property owned by any Loan Party or any of its Subsidiaries. Each Loan
Party and/or each of its Subsidiaries has good indefeasible and marketable title
in and to all such owned real property, in each case, free and clear of all
Liens, liabilities and rights except for Permitted Liens and as provided on
Schedule 5.08(a).

 

(b)          Schedule 5.08(b) contains a list of all real property leased by any
Loan Parties or any of its Subsidiaries. Each Loan Party and/or each of its
Subsidiaries holds all of the right, title and interest of the tenant under such
leased real property free and clear of all Liens, liabilities and rights except
as provided on Schedule 5.08(b).

 

5.09         Use of Real Property. Except as set forth on Schedule 5.09, (a) the
owned and leased real properties of the Loan Parties and their respective
Subsidiaries are used and operated in compliance and conformity with all
Contractual Obligations and all applicable Law and Consent, except to the extent
that the failure so to comply would not have a Material Adverse Effect, and (b)
neither any Loan Party nor any of its Subsidiaries has received notice of
violation of any applicable zoning or building regulation, ordinance or other
Law or Consent relating to the operations of any Loan Party or any of its
Subsidiaries at any such location and there is no such violation that could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.09, all structures, improvements and other buildings that are owned
by the Loan Parties or covered by leases used in connection with the Business
comply in all material respects with all applicable Laws and Consents, have a
valid and subsisting certificate of occupancy for their present use, and neither
any Loan Party nor any of its Subsidiaries has received any written notice from
any Governmental Authority which is still outstanding of any failure to obtain
any certificate, permit, license, authorization or approval with respect to the
real property, or any intended revocation, modification or cancellation of same,
and no applicable Law or Consent presently in effect or condition precludes or
materially restricts continuation of the present use of such properties. Each
lease relating to leased real property of the Loan Parties or any of their
respective Subsidiaries, is in full force and effect, and the applicable Loan
Party and/or Subsidiary enjoys peaceful and undisturbed possession thereunder.
There is no default on the part of any Loan Party or any of its Subsidiaries or
event or condition which (with notice or lapse of time, or both) would
constitute a default on the part of any Loan Party or any of its Subsidiaries,
under any such lease. There are no pending or, to the knowledge of any Loan
Party, threatened condemnation or eminent domain proceedings that would affect
any part of the leased property of the Loan Parties and their respective
Subsidiaries. There is no Adverse Proceeding pending or, to the knowledge of any
Loan Party, threatened against the owned or leased real property of the Loan
Parties and their respective Subsidiaries which would in any way affect title to
such real property or leased property.

 

 42 

 

 

5.10         Taxes.

 

(a)          Except as set forth on Schedule 5.10, each Loan Party and each of
its Subsidiaries has filed all Tax Returns that it was required to file. All
such Tax Returns were true, correct and complete in all material respects. All
Taxes, other than de minimis amounts, owed by any Loan Party or any of its
Subsidiaries (whether or not shown on any Tax Return) have been paid. Except as
set forth on Schedule 5.10, neither any Loan Party nor any of its Subsidiaries
currently is the beneficiary of any extension of time within which to file any
Tax Return. There are no Liens on any of the assets of any Loan Party or any of
their respective Subsidiaries that arose in connection with any failure (or
alleged failure) to pay any Tax, other than Permitted Liens as provided on
Schedule 5.10.

 

(b)          Each Loan Party and each of its Subsidiaries has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party.

 

(c)          There is no dispute or claim concerning any Tax liability of any
Loan Party or any of its Subsidiaries either (i) claimed or raised by any
Governmental Authority in writing or (ii) as to which any Loan Party has
knowledge based upon personal contact with any agent of such authority.

 

(d)          Neither any Loan Party nor any of its Subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.

 

(e)          Neither any Loan Party nor any of its Subsidiaries has any
liability for the Taxes of any Person other than such Loan Party and its
Subsidiaries (i) as a transferee or successor, (ii) by contract, or (iii)
otherwise.

 

(f)          Any reference in this Section 5.10 to any Loan Party shall be
deemed to include each predecessor of such Loan Party, each subsidiary of such
Loan Party, and each entity with respect to which such Loan Party has successor
or transferee liability.

 

5.11         Financial Statements and Projections.

 

(a)          The consolidated financial statements of Parent and its
Subsidiaries as of December 31, 2014 and December 31, 2015 (i) were prepared in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein; (ii) fairly present in all
material respects the financial condition of Parent and its Subsidiaries as of
the dates thereof and their results of operations for the periods covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) to the
extent required by GAAP, show all material indebtedness and other liabilities,
direct or contingent, of Parent and its Subsidiaries as of the dates thereof,
including liabilities for Taxes, material commitments and Indebtedness in
accordance with GAAP consistently applied throughout the periods covered
thereby.

 

(b)          Since December 31, 2015, there has been no event or circumstance
which has or has had a Material Adverse Effect.

 

 43 

 

 

(c)          On the date hereof, and after giving effect to all loans made under
the First Lien Credit Documents or Letters of Credit issued on the date hereof
under the First Lien Credit Documents, the use of proceeds thereof and the
Target Transaction, Borrower is, and the Loan Parties on a consolidated basis
are, Solvent.

 

(d)          The pro-forma balance sheet of Borrower dated as of September 30,
2016 (the “Pro Forma Balance Sheet”) furnished to Agent prior to the Closing
Date reflects the consummation of the transactions contemplated under this
Agreement and the other Loan Documents, the Target Acquisition Documents and the
First Lien Credit Documents (all such transactions, collectively, the
“Transactions”) and is accurate, complete and correct in all material respects
and fairly reflects the financial condition of Borrower as of the Closing Date
after giving effect to the Transactions. The Pro Forma Balance Sheet has been
certified as accurate, complete and correct in all material respects by a Senior
Officer of Borrower.

 

(e)          The twelve-month cash flow projections of Borrower and its
projected balance sheet as of the Closing Date, copies of which are annexed
hereto as Schedule 5.11 (collectively, the “Projections”) were prepared by a
Senior Officer of Borrower in good faith, are based on underlying assumptions
which provide a reasonable basis for the projections contained therein and
reflect Borrower’s judgment based on present circumstances of the most likely
set of conditions and course of action for the projected period.

 

5.12         Disclosure.

 

(a)          Agreement and Other Documents. This Agreement and the other Loans
Documents, together with all exhibits and schedules hereto and thereto, and the
agreements, certificates and other documents furnished to Agent or any Lender by
or on behalf of the Loans Parties and their respective Subsidiaries, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which they were made, not misleading.

 

(b)          Material Adverse Effects. There is no fact known to any Loan Party
which such Loan Party has not disclosed to the Lenders in writing which could
reasonably be expected to have a Material Adverse Effect.

 

5.13         Absence of Certain Changes or Events. Since September 30, 2016,
except as set forth on Schedule 5.13 and the incurrence of the Obligations,
neither any Loan Party nor any of its Subsidiaries has (a) issued any stock,
bonds or other corporate securities, (b) borrowed any amount or incurred any
liabilities (absolute or contingent), other than in the ordinary course of
business, in excess of $150,000, (c) discharged or satisfied any Lien or
incurred or paid any obligation or liability (absolute or contingent), other
than in the ordinary course of business or in connection with the repayment in
full and termination of the Opus Credit Agreement, in excess of $150,000, (d)
declared or made any payment or distribution to the holders of its Equity
Securities or purchased or redeemed any shares of its Equity Securities, (e)
mortgaged, pledged or subjected to Lien (other than Permitted Liens) any of its
assets, tangible or intangible, (f) sold, assigned or transferred any of its
tangible assets, or canceled any debts or claims, (g) sold, assigned or
transferred any patents, trademarks, trade names, copyrights, trade secrets or
other intangible assets, (h) expended any material amount, granted any bonuses
or extraordinary salary increases, (i) entered into any transaction involving
consideration in excess of $100,000 except as otherwise contemplated hereby or
(j) entered into any agreement or transaction, or amended or terminated any
agreement, with an Affiliate other than as contemplated by the Loan Documents.
Since December 31, 2015, neither any Loan Party nor any of its Subsidiaries has
suffered any Material Adverse Effect.

 

 44 

 

 

5.14         Environmental Compliance.

 

(a)          Each Loan Party has duly complied in all material respects with,
and its facilities, business, assets, property, leaseholds, owned or, to the
knowledge of such Loan Party, leased real property and equipment are in
compliance in all material respects with, all Environmental Laws;

 

(b)          There is no outstanding investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order, consent decree,
settlement agreement or other order or directive (conditional or otherwise),
whether pending or threatened in writing under any Environmental Laws relating
to the facilities, business, assets, property, leaseholds, owned or, to the
knowledge of such Loan Party, leased real property or equipment of any Loan
Party;

 

(c)          No Loan Party has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law, or any request for
information under any Environmental Law;

 

(d)          Each Loan Party has been issued and is in compliance in all
material respects with all federal, state and local licenses, certificates or
permits relating to all applicable Environmental Laws necessary to own, operate
and maintain the facilities, Business, assets, property, leaseholds, real
property or equipment of the Loan Parties; and

 

(e)          (i) There are no signs of material Releases at, upon, under or
within any real property owned or, to the knowledge of the Borrower, leased by
any Loan Party, (ii) there are no underground storage tanks or to the knowledge
of the Borrower, polychlorinated biphenyls on any real property owned or leased
by any Loan Party, (iii) to the knowledge of the Borrower, no real property
owned or leased by any Loan Party has ever been used as a treatment, storage or
disposal facility of Hazardous Materials; (iv) no Hazardous Materials governed
by an Environmental Law are present on any real property owned or, to the
knowledge of the Borrower, leased by any Loan Party excepting such quantities as
are handled in compliance with all applicable manufacturer’s instructions and
Environmental Laws and in proper storage containers and as are necessary for the
operation of the commercial business of the Loan Parties or of their respective
tenants; and (v) all underground storage tanks on the real property owned or, to
the knowledge of the Borrower, leased are in good condition and are being
maintained in compliance in all material respects with all applicable federal,
state and local laws and regulations, including all Environmental Laws.

 

 45 

 

 

5.15         Investment Company/Government Regulations. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither any Loan Party nor any of its Subsidiaries is subject to
regulation under any federal or state statute or regulation limiting its ability
to incur Indebtedness or Guaranty Obligations.

 

5.16         Subsidiaries.

 

(a)          Schedule 5.16 sets forth a complete and accurate list of all of the
Subsidiaries of each Loan Party together with their respective jurisdictions of
incorporation or organization and a notation if a First Tier Foreign Subsidiary.
All of the outstanding Equity Securities in, the Subsidiaries are validly
issued, fully paid and non-assessable. Except as set forth on Schedule 5.16, all
of the outstanding Equity Securities in each of the Subsidiaries are owned by a
Loan Party or by a wholly-owned Subsidiary of a Loan Party free and clear of any
Liens other than the Liens created by this Agreement and the other Loan
Documents in favor of Agent and the other Lenders and Liens in favor of the
Subordinated Praesidian Agent. No Subsidiary has outstanding options, warrants,
subscriptions, calls, rights, convertible securities or other agreements or
commitments obligating the Subsidiary to issue, transfer or sell any securities
of the Subsidiary.

 

(b)          Except for the Subsidiaries of the Loan Parties, no Loan Party owns
of record or beneficially, directly or indirectly, any Equity Securities
convertible into Equity Securities of any other Person.

 

5.17         Capitalization. Schedule 5.17 sets forth, a true and complete
listing of each class of authorized Equity Securities of each Loan Party and its
Subsidiaries, the number of Equity Securities which are issued and outstanding,
as well as a list of all warrants, options, rights and securities convertible
into Equity Securities, together with the number of Equity Securities to be
issued upon the exercise or conversion of such warrants, options, rights and
convertible securities, all of which have been reserved for insurance; provided
that, with respect to Parent, such information shall only be provided as of the
Closing Date. No Loan Party has any Equity Securities held in treasury. All
outstanding Equity Securities of the Loan Parties have been duly authorized by
all necessary action.

 

5.18         Broker’s, Finder’s or Similar Fees. Except as set forth on Schedule
5.18, there are no brokerage commissions, finder’s fees or similar fees or
commissions payable in connection with the transactions contemplated hereby
based on any agreement, arrangement or understanding with any Loan Party or any
of its Subsidiaries, or any action taken by any such Person.

 

5.19         Labor Relations. Neither any Loan Party nor any of its Subsidiaries
has committed or is engaged in any unfair labor practice that could reasonably
be expected to have a Material Adverse Effect. Except as set forth in Schedule
5.19, there is (a) no unfair labor practice complaint pending or threatened
against any Loan Party or any of its Subsidiaries before the National Labor
Relations Board or any other Governmental Authority and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is so pending or threatened, (b) no strike, labor dispute, slowdown or stoppage
pending or threatened against any Loan Party or any of its Subsidiaries, (c) no
union representation question existing with respect to the employees of any Loan
Party or any of its Subsidiaries and no union organizing activities are taking
place, and (d) no contract with any officer described in Section 6.02(b) and no
contract or agreement with any union or other entity. Each Loan Party and each
of its Subsidiaries is in compliance in all material respects with all
applicable Laws respecting employment and employment practices, terms and
conditions of employment and wages and hours. Neither any Loan Party nor any of
its Subsidiaries is a party to any collective bargaining agreement.

 

 46 

 

 

5.20         Employee Benefit Plans.

 

(a)          (i) Neither Borrower nor any ERISA Affiliate maintains, contributes
to, or otherwise has any obligation or liability with respect to any Plan,
(ii) each Plan is in material compliance with its terms and the applicable
provisions of ERISA, the Code and other applicable federal or state Laws,
(iii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination, advisory, or opinion letter from the IRS or
an application for such a letter is currently pending with the IRS with respect
thereto and nothing has occurred which would prevent, or cause the loss of, such
qualification, (iv) Borrower and each ERISA Affiliate have in all material
respects satisfied their obligations and liabilities with respect to each Plan,
and have made all required contributions to each Plan on or before the
applicable due date, including contributions to any Plan subject to Section 412
of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan, (v) there has been no material prohibited
transaction (which is not otherwise exempt under Section 4975 of the Code) or
violation of the fiduciary responsibility rules under ERISA with respect to any
Plan, (vi) neither Borrower nor any ERISA Affiliate is a member of a
Multiemployer Plan, and (vii) neither Borrower nor any ERISA Affiliate has
incurred any material liability for any excise tax under Section 4972 or 4980B
of the Code, and no facts exist which could give rise to such liability.

 

(b)          Each Plan that is a welfare benefit plan, as defined in Section
3(1) of ERISA, including without limitation, any Plan that provides benefits to
former employees, directors, or other service providers, can be terminated by
Borrower or an ERISA Affiliate in its sole discretion at any time without
liability.

 

(c)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any material Unfunded Pension Liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability (and no event has occurred which would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

 47 

 

 

5.21         Patents, Trademarks, Etc.

 

Each Loan Party and its Subsidiaries own, or possess the right to use, all
Intellectual Property that is reasonably necessary in the conduct of their
respective businesses as now operated, and none of such items, to the knowledge
of any Loan Party, conflicts in any material respect with the Intellectual
Property of any other Person. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does any Loan Party know of any such claim.

 

5.22         Potential Conflicts of Interest. Except as set forth on Schedule
5.22, as of the Closing Date, no officer or director of any Loan Party (a) owns,
directly or indirectly any interest in (excepting less than five percent (5%)
holdings for investment purposes in Equity Securities of publicly held and
traded companies), or is an officer, director, employee or consultant of, any
Person that is, or is engaged in business as, a competitor, lessor, lessee,
supplier, distributor, sales agent or customer of, or lender to or from, such
Loan Party (b) owns, directly or indirectly, in whole or in part, any tangible
or intangible property that any Loan Party uses in the Business; or (c) has any
cause of action or other claim whatsoever against, or owes or has advanced any
amount to, any Loan Party, except for claims in the ordinary course of business
such as for accrued vacation pay, accrued benefits under employee benefit plans,
and similar matters and agreements existing on the date hereof.

 

5.23         Trade Relations. There exists no actual or, to the knowledge of any
Loan Party, threatened termination, cancellation or limitation of, or any
adverse modification or change in, the business relationship of such Loan Party
or its business with any customer or any group of customers whose purchases are
individually or in the aggregate material to the business of such Loan Party, or
with any material supplier, and there exists no present condition or state of
facts or circumstances that could reasonably be expected to have a Material
Adverse Effect or prevent such Loan Party or its Subsidiaries from conducting
their business after the consummation of the transactions contemplated by this
Agreement, in substantially the same manner in which such business has
heretofore been conducted.

 

5.24         Indebtedness. Schedule 5.24 lists as of the Closing Date (a) the
amount of all outstanding Indebtedness of the Loan Parties and their respective
Subsidiaries (other than Indebtedness under this Agreement), (b) the Liens that
relate to such Indebtedness and that encumber the assets of the Loan Parties and
their respective Subsidiaries, (c) the name of each lender thereof, and (d) the
amount of any unfunded commitments available to the Loan Parties or any of their
respective Subsidiaries in connection with any such Indebtedness. Each Loan
Party acknowledges that Agent and each Lender are entering into this Agreement
and have made the Loans in reliance upon the subordination provisions contained
in the Subordination Agreements.

 

5.25         Material Contracts. Neither any Loan Party nor any of its
Subsidiaries is or will be a party to any Contractual Obligation, or is subject
to any charge, corporate restriction, judgment, injunction, decree, or other
applicable Law or Consent, that could reasonably be expected to have a Material
Adverse Effect. Schedule 5.25 lists all Material Contracts as of the Closing
Date. Each of the Material Contracts is in full force and effect as of the
Closing Date. Each Loan Party and each of its Subsidiaries has satisfied in full
or provided for all of its liabilities and obligations under each Material
Contract in all material respects, and is not in default under any of them, nor,
to the knowledge of any Loan Party, does any condition exist that with notice or
lapse of time or both would constitute such a default. To the knowledge of any
Loan Party, no other party to any such Material Contract is in default
thereunder, nor does any condition exist that with notice or lapse of time or
both would constitute such a default. Except as set forth on Schedule 5.25, as
of the Closing Date no approval or consent of any Person is needed for all of
the Material Contracts to continue to be in full force and effect.

 

 48 

 

 

5.26         Insurance.

 

(a)          The properties of each Loan Party and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where any Loan Party or such Subsidiary
operates. All such policies are in full force and effect, are sufficient for all
applicable Law, Consents and Contractual Obligations and otherwise are in
compliance with the criteria set forth in Section 6.09 hereof. All such policies
will remain in full force and effect and will not in any way be affected by, or
terminate or lapse by reason of any of the transactions contemplated hereby.

 

(b)          The Loan Parties and their respective Subsidiaries maintain, if
available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral pursuant
to a mortgage, security deed, deed of trust or similar document or instrument in
favor of Agent for the benefit of the Secured Parties, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by Agent or any Lender.

 

5.27         Communications Matters.

 

(a)          Schedule 5.27 sets forth a true, correct and complete list of the
following information for each License issued to, assigned or transferred to, or
utilized by any Loan Party or its respective Subsidiaries in the Business: the
jurisdiction of the License (e.g., FCC, state or local), the name of the
licensee, and the type of service that can be provided under such License. Other
than as set forth in Schedule 5.27 with regard to Licenses held by a Loan Party
as of the Closing Date, each License is held by a Loan Party (other than Parent)
or a wholly-owned Subsidiary of a Loan Party, in each case, whose Equity
Securities are subject to a valid and perfected First Priority Lien in favor of
Agent pursuant to the Loan Documents.

 

(b)          Each License listed on Schedule 5.27 (i) is in full force and
effect, (ii) has not been revoked, reversed, stayed, set aside, annulled or
suspended, and (iii) is not subject to any conditions or requirements that are
not generally imposed by the FCC or the applicable PUC upon holders of such
Licenses. The Licenses listed on Schedule 5.27 constitute all of the material
Licenses necessary for the operation of the Business, as it is presently
conducted. No event has occurred and is continuing which could reasonably be
expected to (1) result in the imposition of a material forfeiture or the
suspension, revocation, termination or adverse modification of any such License
or (2) materially and adversely affect any rights of the Loan Parties or their
respective Subsidiaries. Neither the Loan Parties nor any of their Subsidiaries
have knowledge that any License listed on Schedule 5.27 will not be renewed in
the ordinary course to the extent such License would otherwise expire. Neither
the Loan Parties nor any of their respective Subsidiaries is a party to any
investigation, inquiry, notice of apparent liability, notice of violation, order
or complaint issued by or before the FCC, any PUC, or any applicable
Governmental Authority, and there are no proceedings or inquiries pending by or
before the FCC, PUC or any other applicable Governmental Authority with
jurisdiction over the Business, which is reasonably likely to result in the
invalidity or revocation of any material License.

 

 49 

 

 

(c)          Each of the Loan Parties and their respective Subsidiaries has made
all material filings which are required to be filed by it pursuant to the
Communications Laws, paid all Regulatory Assessments and other material License
fees and charges that have become due pursuant to the Communications Laws
(including amounts owed to the Universal Service Administrative Company and any
similar state universal service fund administrators) in respect of the Business
and has made appropriate provision as is required by GAAP for any such material
Regulatory Assessments and other material License fees and charges which have
accrued.

 

(d)          The operation of the Business complies in all material respects
with the Communications Laws.

 

5.28         (Reserved)

 

5.29         Perfection Certificate. All statements made by or on behalf of the
Loan Parties or their Subsidiaries in the Perfection Certificate delivered on
the Closing Date or the date of the most recent certificate delivered pursuant
to Section 6.01(j) are true and correct and do not, as of the date of this
Agreement, contain any untrue statement of material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in any material
respect.

 

5.30         Reserved.

 

5.31         Certain Payments. Except as set forth on Schedule 5.31, as of the
Closing Date, neither the execution, delivery and performance by any Loan Party
of this Agreement, nor the execution, delivery and performance by any Loan Party
or any of its Subsidiaries of any of the other Loan Documents, the First Lien
Credit Documents, the Subordinated Debt Documents, the Target Acquisition
Documents nor the consummation of the transactions contemplated hereby or
thereby shall require any payment by any Loan Party or any of its Subsidiaries,
in cash or kind, under any other agreement, plan, policy, commitment or other
arrangement. As of the Closing Date, there are no agreements, plans, policies,
commitments or other arrangements with respect to any compensation, benefits or
consideration which will be materially increased, or the vesting of benefits of
which will be materially accelerated, as a result of this Agreement, the other
Loan Documents, First Lien Credit Documents, the Subordinated Debt Documents,
the Target Acquisition Documents or the occurrence of any of the transactions
contemplated hereby or thereby. As of the Closing Date, there are no payments or
other benefits payable by any Loan Party or any of its Subsidiaries, the value
of which will be calculated on the basis of any of the transactions contemplated
by this Agreement, the other Loan Documents, the First Lien Credit Documents,
the Subordinated Debt Documents or the Target Acquisition Documents.

 

 50 

 

 

5.32         Margin Requirements. The Loan Parties are not engaged, nor will any
Loan Parties engage, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors as now and from time to time hereafter in
effect. No part of the proceeds of any Loan or Letter of Credit hereunder will
be used for “purchasing” or “carrying” “margin stock” as so defined or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulations U or X of the Board of Governors.

 

5.33         Anti-Terrorism Laws; Anti-Corruption Laws; Sanctions.

 

(a)          Each Loan Party and their respective Subsidiaries, and to the
knowledge of Parent and Borrower, any officers, directors, employees or agents
of such Loan Party are in compliance, in all respects, with all (i)
Anti-Corruption Laws; (ii) Anti-Terrorism Laws, and (iii) Sanctions.

 

(b)          Borrower and Parent have implemented and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their respective Subsidiaries, officers, directors, employees and agents with
all (i) Anti-Corruption Laws; (ii) Anti-Terrorism Laws, and (iii) Sanctions.

 

(c)          None of the Loan Parties or their respective Subsidiaries, and to
the knowledge of Parent and Borrower, the officers, directors, employees or
agents, are Sanctioned Persons or have engaged in, or are now engaged in, or
will engage in, any dealings or transactions with any Sanctioned Person.

 

(d)          No Loan, letter of credit, use of proceeds or other transaction
contemplated by this Agreement or the First Lien Loan Documents will violate any
(i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws, or (iii) Sanctions. Without
limiting the forgoing, no part of the proceeds of any of the foregoing will be
used, directly or indirectly, (1) to lend or otherwise make such proceeds
available to any Subsidiary, joint venture, partner or other Person to fund any
activities or business of or with any Sanctioned Person or Sanctioned Country or
(2) for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any Anti-Corruption Law or
Anti-Terrorism Law.

 

(e)          The Loan Parties have provided to Agent and the Lenders all
information requested by Agent and the Lenders regarding the Loan Parties and
their respective Subsidiaries, officers, directors, employees and agents that
Agent or any Lender has advised it requires in connection with its compliance
with applicable Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.

 

5.34         Target Transaction

 

(a)          Borrower has heretofore furnished Agent a true and correct copy of
the Target Acquisition Agreement and other associated documents and there have
been no amendments to such Target Acquisition Agreement or associated documents
from the copies so provided.

 

 51 

 

 

(b)          Borrower, and, to the Knowledge of Borrower, each other party to
the Target Acquisition Agreement and associated documents, have duly taken all
necessary corporate, partnership or other organizational action to authorize the
execution, delivery and performance of the Target Acquisition Agreement and
associated documents and the consummation of transactions contemplated thereby.

 

(c)          The Target Transaction will comply in all material respects with
all applicable Law, and all necessary Consents required to be obtained by any
Loan Party or any of its Subsidiaries and, to the Knowledge of Borrower, each
other party to the Target Acquisition Agreement and associated documents, in
connection with the Target Transaction will be, prior to consummation of the
Target Transaction, duly obtained and will be in full force and effect. As of
the date of the closing for the transaction contemplated by the Target
Acquisition Agreement, all applicable waiting periods with respect to the Target
Transaction will have expired without any action being taken by any Governmental
Authority which restrains, prevents or imposes material adverse conditions upon
the consummation of the Target Transaction.

 

(d)          The execution and delivery of the Target Acquisition Agreement and
associated documents did not, and the consummation of the Target Transaction
will not, violate in any material respect any Law or, to the Knowledge of
Borrower, any Law applicable to any other party to the Target Acquisition
Agreement and associated documents, or result in a breach of, or constitute a
default under, any material agreement, indenture, instrument or other document,
or any judgment, order or decree, to which any Loan Party or any Subsidiary is a
party or by which any Loan Party or any Subsidiary is bound or, to the Knowledge
of Borrower, to which any other party to the Target Acquisition Agreement and
associated documents is a party or by which any such party is bound.

 

(e)          No statement or representation made in the Target Acquisition
Agreement or associated documents by Borrower or, to the Knowledge of Borrower,
any other Person, contains any untrue statement of a material fact or, when
viewed together with Parent’s periodic reports filed under the Exchange Act and
the rules and regulations promulgated thereunder, if any, omits to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they are
made, not misleading in any material respect.

 

(f)          No material condition to the consummation of the Target Transaction
has been amended or waived.

 

5.35         Reserved

 

5.36         Separateness Requirements. Each of the Loan Parties has and is, and
is causing its Subsidiaries to have been and to be, in compliance in all
material respects with the Separateness Requirements.

 

 52 

 

 

5.37         AHYDO Payment. No AHYDO payments, as provided in Section 2.05(e),
are or will be owed in connection with this Agreement.

 

SECTION 6

 

AFFIRMATIVE COVENANTS

 

So long as any Obligation remains unpaid or unperformed or any Commitment
remains outstanding, Borrower shall, and shall cause each Loan Party and each
Subsidiary of a Loan Party, to:

 

6.01         Financial Statements and Other Information. Each Loan Party shall
maintain, and cause each of its Subsidiaries to maintain, a reasonably designed
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP (it being understood that monthly financial statements are not
required to have footnote disclosures). The Loan Parties shall deliver to Agent
each of the financial statements and other reports described below:

 

(a)          Annual Financial Statements. Furnish Agent within ninety five (95)
days after the end of each fiscal year of the Loan Parties, audited financial
statements of Parent and of Borrower, including statements of income and
stockholders’ equity and cash flow from the beginning of such fiscal year to the
end of such fiscal year and the balance sheet as at the end of such fiscal year,
all prepared on, with respect to each of Parent and Borrower, a Consolidated
Basis and Consolidating Basis, in reasonable detail and complete and correct in
all material respects, and accompanied by a report and opinion of the
Accountants, which report and opinion shall be prepared in accordance with GAAP
and shall not be subject to any qualifications or exceptions as to the scope of
the audit.

 

(b)          Quarterly Financial Statements. Furnish Agent within forty five
(45) days after the end of each fiscal quarter of each fiscal year of Parent
(beginning with the fiscal quarter ending December 31, 2016), an unaudited
balance sheet of Parent and of Borrower and unaudited statements of income and
stockholders’ equity and cash flow of Parent and of Borrower reflecting results
of operations from the beginning of the fiscal year to the end of such quarter
and for such quarter, all prepared on, with respect to each of Parent and
Borrower, a Consolidated Basis and Consolidating Basis, in reasonable detail and
complete and correct in all material respects, subject to normal and recurring
year-end adjustments that individually and in the aggregate are not material to
the business of Parent and Borrower respectively.

 

(c)          Monthly Financial Statements. Furnish Agent within thirty (30) days
after the end of each month (beginning with the month ended October 31, 2016),
an unaudited balance sheet of Parent and of Borrower and unaudited statements of
income and stockholders’ equity and cash flow of the Loan Parties reflecting
results of operations from the beginning of the fiscal year to the end of such
month and for such month, all prepared on, with respect to each of Parent and of
Borrower, a Consolidated Basis and Consolidating Basis, in reasonable detail and
complete and correct in all material respects, subject to normal and recurring
year-end adjustments that individually and in the aggregate are not material to
the Loan Parties’ business.

 

 53 

 

 

(d)          Compliance Certificate. Together with each delivery of financial
statements pursuant to Sections 6.01(a), 6.01(b) and 6.01(c) above, the Loan
Parties shall deliver or cause to be delivered a fully and properly completed
Compliance Certificate signed by the chief executive officer or principal
accounting officer of each Loan Party.

 

(e)          Accountants’ Reports. Promptly upon receipt thereof, each Loan
Party shall deliver copies of all significant reports submitted by the
Accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Loan Parties and their Subsidiaries made by the Accountant, including any
comment letter submitted by the Accountant to management in connection with its
services.

 

(f)          Management Reports. Together with each delivery of financial
statements of Parent and of Borrower, and their respective Subsidiaries pursuant
to Sections 6.01(a), 6.01(b) and 6.01(c), the Loan Parties will deliver a
management report, which can be in the form of an e-mail setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year and the corresponding figures from the most recent
projections for the current fiscal year delivered pursuant to Section 6.01(g)
including explanations for any significant variations. The information above
shall be presented in reasonable detail and shall be certified by the chief
financial officer of each Loan Party to the effect that such information fairly
presents the results of operations and financial condition of each of Parent and
of Borrower on a Consolidated Basis and Consolidating Basis as at the dates and
for the periods indicated.

 

(g)          Projections. No earlier than sixty (60) days prior nor later than
the last day of each fiscal year beginning with the current fiscal year, the
Loan Parties shall prepare and deliver to Agent projections of the Loan Parties
and their Subsidiaries for the next succeeding fiscal year, on a month to month
basis, including a balance sheet and cash flow statement as at the end of each
quarterly period and income statements and statements of cash flows for each
relevant period and for the period commencing at the beginning of the fiscal
year and ending on the last day of such relevant period. Such projections shall
be prepared in good faith on the basis of sound financial planning practice
consistent with past budgets and financial statements and that none of the
officers of the Loan Parties has reason to question the reasonableness of any
material assumptions on which such projections were prepared.

 

(h)          SEC Filings/Press Releases. Promptly after the same are (i) filed,
copies of all financial statements and regular, periodic or special reports
which any Loan Party or Subsidiary may make to, or file with, the Securities and
Exchange Commission or any successor or similar Governmental Authority, (ii)
sent, copies of all financial statements, management reports and reports related
thereto which any Loan Party or Subsidiary sends generally to its shareholders
or other equity holders, and (iii) made available, all press releases to the
public concerning material developments in the business of any of the Loan
Parties or any of their respective Subsidiaries.

 

(i)          [Reserved.]

 

 54 

 

 

(j)          Annual Perfection Certificate. Each year (other than for the fiscal
year ending December 31, 2016), at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to Section 6.01,
Borrower shall deliver to Agent a Senior Officer’s certificate either confirming
that there has been no change in the information set forth in the Perfection
Certificate since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 6.01(j) and/or identifying any applicable changes.

 

(k)          Updates to Schedules. In addition to any specific requirement
herein to update any Schedule attached hereto concurrently with delivery of a
Compliance Certificate, should any of the information or disclosures provided in
any of the other Schedules attached hereto or attached to any other Loan
Document which are not limited to matters disclosed as of the Closing Date
become outdated or incorrect in any material respect, Borrower shall, together
with delivery of each Compliance Certificate as required by Section 6.01(d),
provide Agent in writing with such revisions or updates to such Schedules as may
be necessary or appropriate to update or correct such Schedules; provided,
however, that no Default or Event of Default resulting from the inaccuracy or
incompleteness of any such Schedule or the circumstance giving rise to such
inaccuracy or incompleteness (to the extent the same is not permitted by this
Agreement) shall be deemed to have been waived or cured, unless and until the
Requisite Lenders, in their sole and absolute discretion, grant such waiver or
cure in writing pursuant to Section 14.04.

 

6.02         Deliveries. Borrower shall deliver, or cause to be delivered, to
Agent each of the notices, reports and other deliveries described below:

 

(a)          Material Occurrences. Promptly notify Agent in writing upon the
occurrence of (i) any Event of Default or Default; (ii) any event, development
or circumstance due to which any financial statements or other reports furnished
to Agent or the Lenders fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of Parent or Borrower as of the date of such statements; (iii) any
accumulated retirement plan funding deficiency which, if such deficiency
continued for two plan years and was not corrected as provided in Section 4971
of the Code, could subject any Loan Party or Subsidiary to a Tax imposed by
Section 4971 of the Code; (iv) each and every default by any Loan Party or
Subsidiary which permits the holders of any Indebtedness of any Loan Party or
Subsidiary, the outstanding principal amount of which exceeds $250,000, to
accelerate the maturity of such Indebtedness, including the names and addresses
of the holders of such Indebtedness and the amount of such Indebtedness; and (v)
any other development in the business or affairs of any Loan Party or Subsidiary
which could reasonably be expected to have a Material Adverse Effect.

 

(b)          Management. The Loan Parties shall notify Agent in writing promptly
of any change in senior management (which, for purposes hereof, shall include
any executive officer holding a more senior title than vice president, or the
functional equivalent thereof), and, in any event (i) if such change arises from
a voluntary termination of employment, or as the result of death or disability
of such officer, such notice shall be given no later than five (5) Business Days
after any Loan Party shall have obtained knowledge (excluding the knowledge of
such officer) of such event and (ii) if such change arises from an involuntary
termination of employment, such notice shall be given no later than the date
that is five (5) Business Days prior to the occurrence of such event, unless the
Loan Parties determine, in the good faith exercise of their commercially
reasonable judgment, that the delay in effectuating such termination due to the
aforedescribed notice obligation would be reasonably likely to have a Material
Adverse Effect, in which case the Loan Parties shall notify Agent in writing
within one (1) Business Day after the occurrence of such involuntary
termination.

 

 55 

 

 

(c)          Litigation. Promptly upon any officer of any Loan Party obtaining
knowledge of (i) the institution of any Adverse Proceeding not previously
disclosed by the Loan Parties to Agent or (ii) any material development in any
Adverse Proceeding which, in each case, could reasonably be expected to have a
Material Adverse Effect, Borrower will promptly give notice thereof to Agent and
provide such other information as may be reasonably available to it to enable
Agent, Lenders and their counsel to evaluate such matter.

 

(d)          Notice of Corporate Changes. Promptly notify Agent in writing of
any material change after the Closing Date in the authorized and issued Equity
Securities of any Loan Party or any Subsidiary or any other material amendment
to their applicable Organization Documents, such notice, in each case, to
identify the applicable jurisdictions, capital structures or amendments, as
applicable; provided that, this clause (d) shall not apply to (i) the issuance
of Equity Securities of Parent in the form of common stock as dividends to
previously issued Equity Securities of Parent, or (ii) to any issuance of Equity
Securities of Parent reported to Agent and Lenders pursuant to the requirements
of Section 6.01(h).

 

(e)          Notice of Adverse Events. Furnish Agent with (i) prompt written
notice of any lapse or other termination, material adverse modification or
revocation of any License or other Consent issued to any Loan Party or any
Subsidiary by any Governmental Authority or any other Person that is material to
the operation of the Business, (ii) prompt written notice of any refusal by any
Governmental Authority or any other Person to renew or extend any such License
or other Consent, (iii) copies of any periodic or special reports filed by any
Loan Party or Subsidiary with any Governmental Authority or Person, if such
reports indicate any material adverse change, (iv) copies of any material
notices and other communications from any Governmental Authority or Person which
specifically relate to any Loan Party or Subsidiary, its Licenses, or other
Consents, and (v) prompt written notice of the occurrence of any development or
event which is reasonably likely to cause any Loan Party or Subsidiary not to be
in compliance in all material respects with all applicable Laws.

 

(f)          ERISA Notices and Requests. Furnish Agent, promptly after the
occurrence thereof, notice of (i) any ERISA Event, together with a written
statement describing the ERISA Event and the action, if any, which the Loan
Party or ERISA Affiliate has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor, or PBGC with respect thereto, (ii) any increase in
the benefits of any existing Plan or the establishment of any new Plan or the
commencement of contributions to any Plan to which Borrower or any ERISA
Affiliate was not previously contributing shall occur; or (iii) the receipt by
Borrower or any ERISA Affiliate of an unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under Section
401(a) of the Code, together with copies of each such letter.

 

 56 

 

 

(g)          Environmental Reports. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 6.01(a), 6.01(b)
and 6.01(c) with a certificate signed by a Senior Officer of each Loan Party
stating that, to the best of such Senior Officer’s knowledge, each Loan Party
and Subsidiary is in compliance in all material respects with all Environmental
Laws. To the extent any Loan Party or Subsidiary is not in compliance with the
foregoing laws, the certificate shall set forth with reasonable specificity all
areas of non-compliance and the proposed action such Loan Party or Subsidiary
will implement in order to achieve such compliance.

 

(h)          Other Information. With reasonable promptness, each Loan Party
shall deliver such other information and data with respect to such Loan Party or
any of its Subsidiaries as from time to time may be reasonably requested by
Agent or any Lender, including evidence that Borrower is in compliance with the
Separateness Requirements and, without the necessity of any request by Agent or
any Lender, (i) copies of all environmental audits and reviews, (ii) at least
thirty (30) days prior thereto, notice of any Loan Party’s or such Subsidiary’s
opening of any new office or place of business or any Loan Party’s or such
Subsidiary’s closing of any existing office or place of business, and (iii)
promptly upon any Loan Party’s learning thereof, notice of any labor dispute to
which any Loan Party or such Subsidiary may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Loan Party or such Subsidiary is a party or
by which any Loan Party or such Subsidiary is bound. Promptly upon request
therefor by Agent or any Lender, the Loan Parties shall deliver such other
business or financial data, reports, appraisals and projections as Agent or such
Lender may reasonably request.

 

(i)           First Lien Indebtedness.

 

(i)          Concurrently with, or promptly after, delivery of any information,
documents or certificates to any lender or agent under the First Lien Credit
Documents, furnish to Agent complete copies of all such information, documents
and certificates, in each case other than such information, documents and
certificates previously or concurrently delivered pursuant to this Article 6.

 

(ii)         Promptly after receipt of such request, Borrower shall notify Agent
of any request of any Loan Party or Subsidiary of any Loan Party from or on
behalf of the First Lien Agent regarding the Collateral.

 

(j)          Additional Documents. Execute and deliver to Agent, upon request,
such documents and agreements as Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement or any
other Loan Document.

 

Each notice pursuant to this Section 6.02 shall be accompanied by a statement of
a Senior Officer of Borrower setting forth the nature and period of existence of
such condition event or change and otherwise, details of the occurrence referred
to therein and, if applicable, stating what action Borrower has taken and
proposes to take with respect thereto.

 

 57 

 

 

6.03         Preservation of Existence. Each Loan Party shall, and shall cause
each of its Subsidiaries to:

 

(a)          conduct continuously and operate actively its business according to
good business practices and maintain all of its properties useful or necessary
in its business in good working order and condition (reasonable wear and tear
excepted and except as may be disposed of in each case in accordance with the
terms of this Agreement), including all Intellectual Property, in each case that
are material to its business, and take all actions necessary to enforce and
protect the validity of any Intellectual Property;

 

(b)          keep in full force and effect its existence and comply in all
material respects with applicable Laws governing the conduct of the Business
where the failure to do so could reasonably be expected to have a Material
Adverse Effect; and

 

(c)          except as otherwise permitted herein, make all such reports and pay
all such franchise and other Taxes, Regulatory Assessments and License fees and
do all such other acts and things as may be lawfully required to maintain its
Licenses under the applicable Laws of any Governmental Authority.

 

6.04         Payment of Obligations. Each Loan Party shall, and shall cause each
of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all their respective obligations and liabilities (unless the same are
being Properly Contested), including:

 

(a)          all Tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets;

 

(b)          all lawful claims in excess of $100,000 in the aggregate which any
Loan Party or any of its Subsidiaries is obligated to pay, which are due and
which, if unpaid, might by Law become a Lien upon its property; and

 

(c)          pay, discharge or otherwise satisfy at or before maturity (subject,
where applicable, to specified grace periods and, in the case of the trade
payables, to normal payment practices) all its obligations and liabilities of
whatever nature, except when the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.05         Compliance with Laws.

 

(a)          Each Loan Party shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects with all applicable Laws and
with the lawful directions of each Governmental Authority having jurisdiction
over them or their respective business or property (including all applicable
Environmental Laws), including without limitation any requirements to clean up,
remove, or remediate Hazardous Materials at any location where necessary to
protect human health or the environment.

 

 58 

 

 

(b)          Each Loan Party shall comply, and shall cause each of its
Subsidiaries, officers, directors, employees and agents to comply with, all (i)
Anti-Corruption Laws, (ii) Anti-Terrorism Laws, and (iii) Sanctions. Parent and
Borrower shall implement and maintain in effect policies and procedures designed
to ensure compliance by the Loan Parties and their respective Subsidiaries,
officers, directors, employees, and agents with all (1) Anti-Corruption Laws,
(2) Anti-Terrorism Laws and (3) Sanctions.

 

6.06         Contractual Obligations. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) (i) then being Properly Contested or (ii)
not constituting a Material Contract and (iii) the nonperformance of such
Contractual Obligations which would not cause an Event of Default.

 

6.07         Inspection; Lender Meeting.

 

(a)          Each Loan Party will permit, and will cause each of its
Subsidiaries to permit, Agent or any Lender to perform an annual collateral
field audit of Borrower’s accounts receivable, inventory and equipment, at
Borrower’s cost (not to exceed $25,000 for any 12 month period unless an Event
of Default exists). In addition, at any time during regular business hours and
as often as reasonably requested upon reasonable notice (but not more often than
twice in a calendar year unless an Event of Default exists), at Borrower’s cost
(not to exceed $25,000 for any 12 month period unless an Event of Default
exists), each Loan Party will permit Agent, or any employee, agent or
representative thereof, to examine, audit and make copies and abstracts from
such Loan Party’s records and books of account and to visit and inspect the
properties of such Loan Party and its Subsidiaries, including, but not limited
to, an annual collateral field audit on such Loan Party’s accounts receivable
and inventory, and to discuss its affairs, finances and accounts with any of its
officers, key employees, and Accountants and, upon request, furnish promptly to
Agent and each Lender true copies of all financial information and internal
management reports made available to the Board of Directors of Parent (or any
committee thereof), other than information and reports that involve the
attorney-client privilege. Borrower shall furnish to Agent such information
concerning the Intellectual Property of the Loan Parties and their Subsidiaries
(including, without limitation, application and registration numbers for any
filings in connection with such intellectual property) as is reasonably
necessary to permit Agent to identify and to perfect a security interest in such
Intellectual Property. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, or if access is necessary to preserve or protect the
Collateral, as determined by Agent or the Requisite Lenders, each such Loan
Party or Subsidiary shall provide such access to Agent and Lenders at all times
and without advance notice.

 

(b)          Each Loan Party will, and will cause each of its Subsidiaries to,
upon the request of Agent or Requisite Lenders, participate in a meeting of
Agent and Lenders once during each fiscal year to be held at Parent’s corporate
offices (or at such other location as may be agreed to by Borrower and Agent) at
such time as may be agreed to by Borrower and Agent.

 

6.08         Maintenance of Properties. Other than Dispositions permitted by
Section 7.01, each Loan Party shall maintain or cause to be maintained, and
shall cause its Subsidiaries to maintain or cause to be maintained, in good
repair, working order and condition all material properties used in their
respective businesses and will make or cause to be made, and shall cause its
Subsidiaries to make or cause to be made, all appropriate repairs, renewals and
replacements thereof.

 

 59 

 

 

6.09         Insurance.

 

(a)          Each Loan Party and its Subsidiaries will maintain or cause to be
maintained with financially sound and reputable insurers that have a rating of
“A” or better as established by Best’s Rating Guide (or an equivalent rating
with such other publication of a similar nature as shall be in current use), the
life insurance policy required by Section 6.17 and public liability and property
damage insurance with respect to their respective businesses and properties
against loss or damage of the kinds customarily carried or maintained by a
company of established reputation engaged in similar businesses and in amounts
acceptable to Agent and will deliver evidence thereof to Agent. Without limiting
the foregoing, each Loan Party and its Subsidiaries have established and shall
maintain at all times (i) business interruption insurance in an amount
satisfactory to Administrative Agent and (ii) flood insurance with respect to
all real property that constitutes Collateral pursuant to a mortgage, security
deed, deed of trust or similar document or instrument in favor of Administrative
Agent for the benefit of the Secured Parties and is located in a community that
participates in the National Flood Insurance Program.

 

(b)          Subject to Section 6.19, all such insurance policies shall provide
that Agent shall be named as an additional insured or loss payee, as applicable
and that such insurance policies may not be canceled or materially modified
unless the insurance carrier gives at least 30 days prior written notice of such
cancellation or modification to Agent.

 

(c)          If any Loan Party fails to obtain insurance as hereinabove
provided, or to keep the same in force, Agent, if Agent so elects, upon notice
to such Loan Party, may obtain such insurance and pay the premium therefor on
behalf of such Loan Party, and such expenses so paid shall be part of the
Obligations.

 

6.10         (Reserved).

 

6.11         Compliance with ERISA. Cause, and cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with its terms and with the applicable provisions of ERISA, the Code and other
federal or state Law; (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification; and (c) make all required
contributions to any Plan before the applicable due date.

 

6.12         Use of Proceeds.

 

(a)          The proceeds of the Loans shall be used solely as provided in the
Prior Securities Purchase Agreements.

 

(b)          No portion of the proceeds of any Loans shall be used in any manner
that causes or might cause such Loan or other Borrowing or Letter of Credit or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act or to violate any Sanctions, Anti-Terrorism Law or
Anti-Corruption Law.

 

 60 

 

 

6.13         Customer Contracts. Each Contractual Obligation entered into by any
Loan Party and its respective customers after March 31, 2017 shall (a) permit,
without the prior consent of the applicable customer, the assignment of the
applicable Loan Party’s rights and the delegation of such Loan Party’s duties
under such Contractual Obligation to Agent and (b) not prohibit, trigger a
default or require the consent of such customer in the event of a change of
control of the Loan Party party to such Contractual Obligation or the
appointment of a receiver of such Loan Party’s business or assets.

 

6.14         New Real Property.

 

If any Loan Party acquires at any time or times hereafter any fee simple
interest in real property, then within ninety (90) days of the acquisition
thereof such Loan Party shall execute and deliver to Agent, as additional
security and Collateral for the obligations, deeds of trust, security deeds,
mortgages or other collateral assignments reasonably satisfactory in form and
substance to Agent and its counsel (herein collectively referred to as “New
Mortgages”) covering such real property. The New Mortgages shall be duly
recorded (at the Loan Parties’ expense) in each office where such recording is
required to constitute a valid lien on the real property covered thereby. In
respect of any New Mortgage, Loan Parties shall deliver to Agent, at Loan
Parties’ expense, mortgagee title insurance policies issued by a title insurance
company reasonably satisfactory to Agent, which policies shall be in form and
substance reasonably satisfactory to Agent and shall insure a valid lien in
favor of Agent on the property covered thereby, subject only to Permitted Liens
and those other exceptions reasonably acceptable to Agent and its counsel. Loan
Parties shall also deliver to Agent such other usual and customary documents,
including ALTA surveys of the real property described in the New Mortgages, as
Agent and its counsel may reasonably request relating to the real property
subject to the New Mortgages.

 

6.15         Control Agreements; Cash Management Systems.

 

(a)          Subject to Section 6.19, the applicable Loan Parties will establish
and maintain the Designated Deposit Accounts.

 

(b)          Subject to Section 6.19, concurrently with the opening of any new
deposit, securities, commodity or similar account or lock box by any Loan Party
or any of its Subsidiaries after the Closing Date, such Loan Party or Subsidiary
shall enter into a Control Agreement with the applicable depository, securities
intermediary or commodities intermediary with respect to such account.
Notwithstanding the foregoing, this Section 6.15(b) shall not apply to (i) any
payroll account so long as such payroll account is a zero balance account, or
(ii) withholding Tax, employee benefits and similar fiduciary accounts. After
the occurrence and during the continuation of an Event of Default, Agent shall
be entitled to deliver a notice to any financial institution that is party to a
Control Agreement of its exercise of control, subject to the rights of First
Lien Agent, over any deposit, securities, commodity or other account or lock box
subject to such Control Agreement.

 

 61 

 

 

(c)          Each Loan Party shall provide Agent with electronic access at all
times to each of its and its Subsidiaries’ depositary, securities intermediary
or commodities intermediary accounts so that Agent may monitor the activity in
such accounts.

 

6.16         Collateral Access Agreements. Each Loan Party shall, with respect
to each lease entered into, renewed or extended following the Closing Date for
leased property (a) where books and records are stored or located, (b) where
Collateral with an estimated value in excess of the Threshold Amount is stored
or located, or (c) the loss of which would reasonably be expected to have a
Material Adverse Effect, obtain a Collateral Access Agreement from the lessor of
such leased property in connection with entering, renewing or extending such
lease. Nothing contained herein shall affect any Collateral Access Agreement
obtained under any of the Prior Securities Purchase Agreements.

 

6.17         Key-Man Life Insurance. The Loan Parties shall maintain a
$3,000,000 key-man life insurance policy with respect to the life of Matthew
Rosen.

 

6.18         Subsidiaries. Not less than twenty (20) days prior to creating a
Subsidiary or acquiring the Equity Securities in a Person, such that such Person
will become a Domestic Subsidiary or First Tier Foreign Subsidiary, the
applicable Loan Party shall notify Agent of such Loan Party’s or of such Loan
Party’s Subsidiary’s intention to create such Subsidiary or acquire such Equity
Securities, and following such notice such Subsidiary will not be created or
acquired until such Loan Party has complied with and caused each Subsidiary to
comply with this Section 6.18 and received all required consents pursuant to
this Agreement and the Subordinated Debt Documents.

 

(a)          In the event any Person becomes a Domestic Subsidiary of any Loan
Party, such Loan Party shall concurrently with such creation or acquisition (or
such later date acceptable to Agent in its sole discretion) of such Subsidiary,
cause such Subsidiary to (i) become a Guarantor hereunder and a Grantor (as
defined therein) under the applicable Security Documents by executing and
delivering to Agent a Joinder Agreement, (ii) pledge or create the equivalent
security over, or cause any Person that owns the Equity Securities of such
Subsidiary to pledge (or create the equivalent security over), 100% of the
Equity Securities of such Subsidiary by delivering, or causing any Person that
owns the Equity Securities of such Subsidiary to deliver, the original stock
certificates evidencing the Equity Securities of such Subsidiary to Agent,
together with appropriate stock powers executed in blank or by other method
acceptable to Agent in its reasonable discretion; and (iii) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, opinions and certificates as are reasonably
requested by Agent.

 

(b)          In the event any Person becomes a First Tier Foreign Subsidiary,
such Loan Party shall concurrently with such creation or acquisition (or such
later date acceptable to Agent in its sole discretion) of such Subsidiary, (i)
pledge or create the equivalent security over, or cause any Person that owns the
Equity Securities of such Subsidiary to pledge (or create the equivalent
security over), 65% of the Equity Securities of such Subsidiary by delivering,
or causing any Person that owns the Equity Securities of such Subsidiary to
deliver, the original stock certificates evidencing the Equity Securities of
such Subsidiary to Agent, together with appropriate stock powers executed in
blank or by other method acceptable to Agent in its reasonable discretion; and
(ii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, opinions and
certificates as are reasonably requested by Agent.

 

 62 

 

 

6.19         Post-Closing Covenants. The Loan Parties will, and will cause each
of their Subsidiaries to, perform the obligations set forth on Schedule 6.19 on
or before the date provided in Schedule 6.19 (as such date may be extended by
Administrative Agent in its sole discretion) with respect to each such
obligation unless Administrative Agent has agreed in its sole discretion in
writing to waive such obligation in its entirety.

 

6.20         Separateness Requirements. The Loan Parties will comply with, and
are causing their respective Subsidiaries to comply with the Separateness
Requirements.

 

6.21         Board Observer. Each Loan Party shall give Lenders notice of (in
the same manner as notice is given to directors), and permit one person
designated by each Lender to attend as a non-voting observer (each such
observer, an “Observer”), all meetings of its Board of Directors and all
executive and other committee meetings of its Board of Directors and shall
provide to Lenders the same information concerning the Loan Parties and their
Subsidiaries, and access thereto, provided to members of the Loan Parties’
respective Boards of Directors and such committees, as applicable (the “Board
Materials”).  The reasonable travel expenses incurred by any Observer in
attending any board or committee meetings shall be reimbursed by the Loan
Parties; provided, that no Loan Party will be required to permit any Observer to
attend, as an observer, any meeting of its Board of Directors or any committee
thereof or provide any Board Materials to any Observer unless such Observer has
executed a confidentiality agreement satisfactory to the Lender appointing such
Observer and such Loan Party in their respective reasonable determinations.  The
Observers may be excluded from any meeting (or portion thereof) or denied access
to any Board Materials (or portion thereof) if and to the extent (a) access to
such information or attendance at such meeting or portion thereof would
adversely affect any attorney-client privilege, (b) access to such information
or attendance at such meeting or portion thereof could reasonably be expected to
result in disclosure of trade secrets or a conflict of interest, or (c) any of
the Lenders, the Loan Documents, the lenders of the First Lien Indebtedness or
the First Lien Credit Documents are the subject matter of such information or
are under discussion at such meeting. The Lenders agree that all Board Materials
shall remain confidential and shall not be voluntarily disclosed to any other
Person, except as may be required by Law.

 

SECTION 7

 

NEGATIVE COVENANTS

 

So long as any Obligations remain unpaid or unperformed, Borrower shall not, nor
shall it permit any Loan Party or any Subsidiary to, directly or indirectly:

 

 63 

 

 

7.01         Fundamental Changes; Consolidation; Mergers and Acquisitions;
Dispositions. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, directly or indirectly: (a) enter into any merger,
consolidation or other reorganization with or into any other Person or acquire
all or a substantial portion of the assets or Equity Securities of any Person or
permit any other Person to consolidate with or merge with it (other than the
consummation of the Target Transactions and any merger between Loan Parties
other than Parent), or (b) Dispositions of any of its properties or assets,
except (i) Ordinary Course Dispositions and (ii) Dispositions as a result of the
taking of any assets of any Loan Party or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a Disposition of any such assets to a purchaser with such power under threat
of such a taking.

 

7.02         Liens. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly, create or suffer to exist any Lien
or transfer upon or against any of its property or assets now owned or hereafter
acquired, except Permitted Liens, including Liens disclosed on Schedule 7.02.

 

7.03         Guarantees. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, directly or indirectly become liable upon the
obligations or liabilities of any Person by assumption, endorsement or guaranty
thereof or otherwise (other than to Lenders) except (a) guarantees made by a
Loan Party in favor of another Loan Party (other than Parent) as a condition to
a License of a Loan Party, (b) other guarantees in the ordinary course of
business up to an aggregate amount of $345,000, (c) the endorsement of checks in
the ordinary course of business, and (d) guarantees pursuant to the First Lien
Credit Documents, subject to the terms and conditions of the East West
Subordination Agreement.

 

7.04         Investments. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, directly or indirectly make any Investments, except:

 

(a)          Investments in cash and Cash Equivalents;

 

(b)          Investments existing on the Closing Date as set forth on Schedule
7.04 hereto;

 

(c)          Investments not otherwise prohibited hereunder by a Loan Party in
another Loan Party (other than Parent);

 

(d)          loans permitted by Section 7.05;

 

(e)          the Target Transactions;

 

(f)          Investments by Borrower and its Subsidiaries in Capital
Expenditures permitted to be made pursuant to Section 7.15(c); and

 

(g)          Investments not otherwise prohibited hereunder, provided that, the
aggregate amount of such other Investments (less any return on such Investment)
does not at any time exceed $287,500.

 

 64 

 

 

7.05         Loans. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly make or have outstanding advances,
loans or extensions of credit to any Person, including any Subsidiary or
Affiliate, except for (a) the extension of commercial trade credit in connection
with the sale of inventory in the ordinary course of business, (b) loans to
employees of the Loan Parties in the ordinary course of business not to exceed,
in the aggregate, $28,750 at any time outstanding and (c) to the extent not
otherwise prohibited hereunder, loans among Loan Parties (other than loans to or
from Parent).

 

7.06         Restricted Payments. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly declare, pay or make
any Restricted Payments other than (a) intercompany payments made in the
ordinary course of business for funding of such Loan Party’s payroll and
terminating NBS traffic on Parent’s network, provided that any payments by
Borrower or any of its Subsidiaries to Parent shall be at direct cost plus a
mark-up not in excess of the average mark-up provided to third party customers
for similar services, (b) any Corporate Allocation Payment, provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result from the making of such payment and (ii) any proposed Corporate
Allocation Payment, together with all other Corporate Allocation Payments made
during the period of twelve (12) consecutive fiscal months ending on the last
day of the month in which such proposed Corporate Allocation Payment is to be
made, shall not in the aggregate exceed the sum of $2,000,000 in any fiscal
year; provided that, if the Corporate Allocation Payment in any fiscal year
exceeds $1,500,000, the Loan Party shall deliver a certificate to Agent
(together with the Compliance Certificate for such fiscal year) comparing the
Corporate Allocation Payment for such fiscal year to the previous fiscal year
and the projections for such fiscal year and, if in excess of projections,
discussing why such Corporate Allocation Payments exceed such projections, (c) a
Loan Party may make Restricted Payments to Borrower or any other Loan Party
(other than Parent), (d) a Subsidiary may make Restricted Payments to Borrower
or any other Loan Party (other than Parent), (e) payment by Borrower of the
purchase price of the Target Company pursuant to the Target Acquisition
Agreement on the Closing Date, and (g) payments by Parent pursuant to the Rosen
Shareholder Note to the extent permitted by the Rosen Subordination Agreement.

 

7.07         Indebtedness. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, directly or indirectly create, incur, assume or
suffer to exist any Indebtedness except:

 

(a)          trade debt incurred in the ordinary course of business;

 

(b)          the Indebtedness created under this Agreement;

 

(c)          Indebtedness for Capital Expenditures permitted under Section
7.15(c), including Purchase Money Indebtedness and indebtedness incurred under
Capital Lease Obligations, in each case incurred in connection with such Capital
Expenditures, in an aggregate amount not to exceed $575,000 per year for all
Loan Parties and their respective Subsidiaries;

 

 65 

 

 

(d)          Indebtedness disclosed on Schedule 7.07 including up to $3,450,000
aggregate amount of Indebtedness at any time in respect of equipment financing
leases, and any extension, renewal or refinancing thereof; provided that in
connection with any such extension, renewal or refinancing: (i) the aggregate
principal amount of such Indebtedness is not increased, (ii) the scheduled
maturity date of such Indebtedness is not shortened, (iii) the covenants or
defaults are not materially more restrictive or more onerous than analogous
provisions in the documentation of such Indebtedness as in effect on the Closing
Date;

 

(e)          Indebtedness in respect of Hedging Obligations, permitted by
Section 7.21;

 

(f)          guaranty obligations permitted pursuant to Section 7.03 hereof;

 

(g)          the Subordinated Debt, subject to the term and conditions of the
applicable Subordination Agreement;

 

(h)          to the extent not otherwise prohibited hereunder, Indebtedness owed
among the Loan Parties (other than loans to or from Parent); or

 

(i)          other unsecured Indebtedness not otherwise prohibited hereunder;
provided that, the aggregate outstanding principal amount shall not exceed at
any time $287,500.

 

7.08         Nature of Business No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, substantially change the nature of the
business in which it is presently engaged, or except as specifically permitted
hereby purchase or invest, directly or indirectly, in any assets or property
other than in the ordinary course of business and where such assets or property
are useful in, necessary for and are to be used in its business as presently
conducted.

 

7.09         Transactions with Affiliates. No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to, directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except for
(a) transactions in the ordinary course of business, entered into on an
arm’s-length basis on fair and reasonable terms no less favorable than terms
which would have been obtainable from a Person other than an Affiliate; (b) the
payment of customary and reasonable directors’ fees to directors who are not
employees of the Loan Parties or any Affiliate of the Loan Parties as well as
the payment of their reasonable out-of-pocket expenses incurred in performing
their directorial duties and the payment of indemnities owing to them as
directors; or (c) certain loans by Affiliates to Parent as permitted by the
terms of this Agreement or as indicated on Schedule 7.07.

 

7.10          Leases. Unless Agent consents in writing in its reasonable
discretion, no Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, directly or indirectly enter as lessee or sublessee into any
lease arrangement for real property if (a) after giving effect thereto,
aggregate annual rental payments for any individual leased or subleased property
would exceed $1,150,000 in any one fiscal year in the aggregate for all Loan
Parties and their respective Subsidiaries or (b) after giving effect thereto,
aggregate annual rental payments for all leased and subleased property for all
Loan Parties and their respective Subsidiaries would exceed the aggregate annual
rent payments for all leased and subleased property for all Loan Parties and
their respective Subsidiaries as of the Closing Date by more than $115,000.

 

 66 

 

 

7.11         Subsidiaries; Partnerships; Joint Ventures. No Loan Party shall,
and no Loan Party shall permit any of its Subsidiaries to, form any Subsidiary
(other than a Subsidiary, the formation of which shall have been consented to in
advance in writing by Agent), or enter into any partnership, joint venture or
similar arrangement unless consented to by Agent.

 

7.12         Fiscal Year and Accounting Changes No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to, directly or indirectly maintain a
fiscal year other than a year ending on December 31, or make any change (i) in
accounting treatment and reporting practices except as required by GAAP or (ii)
in Tax reporting treatment except as required by applicable Law.

 

7.13         Amendment of Organizational Documents. From and after the Closing
Date, no Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, amend, modify or waive any material term or material provision
of its Organization Documents in a manner materially adverse to Agent or any
Lender, except as required by applicable Law.

 

7.14         Limitation on Modifications of Indebtedness; Modifications of
Certain Other Agreements; Etc. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, (a) amend or modify, or permit the amendment
or modification of, any provision of the Indebtedness described in Section 7.07
hereto or of any agreement (including any purchase agreement, indenture, loan
agreement or security agreement) relating thereto other than any amendments or
modifications to such Indebtedness which do not in any way adversely affect the
interests of the Lenders and are otherwise permitted under Section 7.07, (b)
make (or give any notice in respect thereof) any voluntary or optional payment
or prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event of,
any Indebtedness which is contractually subordinated to any of the Obligations,
(c) amend or modify, or permit the amendment or modification of, any provision
of (i) the Subordinated Debt Documents, except as permitted by the applicable
Subordination Agreement, or (ii) the Seller Specified Obligations, other than
any amendments or modifications which do not in any way adversely affect the
interests of the Lenders and are otherwise permitted hereunder, or (d) amend or
modify, or permit the amendment or modification of, any provision of any
Material Contract, other than any amendments or modifications which do not in
any way adversely affect the interests of the Lenders and are otherwise
permitted hereunder.

 

7.15         Financial Covenants.

 

(a)          The Borrower shall not

 

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio of Borrower on
a Consolidated Basis, measured for each period of four consecutive fiscal
quarters, on the last day of each fiscal quarter (each, a “Measurement Date”),
to be greater than the ratio set forth below for the corresponding period at any
time:

 

 67 

 



 

Period   Ratio       Closing Date through September 30, 2017   5.50:1.00      
December 31, 2017 through March 31, 2018   5.25:1.00       June 30, 2018 through
September 30, 2018   5.00:1.00       December 31, 2018 through March 31, 2019  
4.75:1.00       June 30, 2019 and thereafter   4.50:1.00

 

(b)          Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio of
Borrower on a Consolidated Basis, measured for each period of four consecutive
fiscal quarters beginning with the fiscal quarter ending on December 31, 2016,
and on each Measurement Date thereafter, to be less than the ratio set forth
below for the corresponding period at any time:

 

Period   Ratio       December 31, 2016 through December 31, 2019   1.05:1.00    
  March 31, 2020 and thereafter   1.10:1.00

 

(c)          Borrower Capital Expenditures. Contract for, purchase or make any
expenditure or commitments for Capital Expenditures of Borrower on a
Consolidated Basis in the fiscal year ending December 31, 2016 in an aggregate
amount in excess of $6,325,000 and in any fiscal year thereafter in an aggregate
amount in excess of 6.09% of the revenue of Borrower on a Consolidated Basis for
the immediately preceding four consecutive fiscal quarters (calculated on a pro
forma basis in form and substance reasonably acceptable to Agent).

 

(d)          Parent Capital Expenditures. Contract for, purchase or make any
expenditure or commitments for Capital Expenditures of Parent.

 

(e)          Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio of
Borrower on a Consolidated Basis, measured for each period of four consecutive
fiscal quarters on each Measurement Date, to be greater than the ratio set forth
below for the corresponding period at any time:

 

Period   Ratio       Closing Date through September 30, 2017   4.00:1.00      
December 31, 2017 through March 31, 2018   3.75:1.00       June 30, 2018 through
September 30, 2018   3.50:1.00       December 31, 2018 through March 31, 2019  
3.25:1.00       June 30, 2019 and thereafter   3.00:1.00

 

 68 

 

 

(f)          Minimum Adjusted EBITDA. Permit the Adjusted EBITDA of Parent on a
Consolidated Basis to be less than 12,750,000 at any time.

 

(g)          Minimum Liquidity. Permit the Liquidity of Parent on a Consolidated
Basis to be less than $5,100,000 on December 31, 2016.

 

For purposes of calculating the covenants in this Section 7.15, any Acquisition,
including the Target Transaction, or Disposition (and the incurrence or
repayment of any Indebtedness in connection therewith) that exceeds the First
Lien Threshold Amount has been made either (i) during the applicable period or
(ii) subsequent to such period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, shall be calculated on a pro
forma basis (including pro forma adjustments arising out of anticipated
synergies, cost savings and other events directly attributable to such
Acquisition or Disposition that are factually supportable and are expected to
have a continuing effect), in form and substance satisfactory to Agent in its
reasonable discretion, assuming that such Acquisition or Disposition (and any
increase or decrease in Adjusted EBITDA of any Person and the component
financial definitions used therein attributable to such Acquisition or
Disposition other than Fixed Charges prior to July 1, 2017) had occurred on the
first day of the applicable period. Notwithstanding the above, (1) other than as
provided in clause (3) of this sentence, no pro forma adjustment in excess of
$1,000,000 for any Acquisition or Disposition shall be made unless approved by
Agent in its sole discretion, (2) Adjusted EBITDA for the fiscal quarters ended
March 31, 2016, June 30, 2016 and September 30, 2016 shall be as set forth on
Schedule 7.15, and (3) on and after the Acquisition of the Target Company,
Adjusted EBITDA of any Person shall be calculated for the fiscal quarter ending
December 31, 2016 on a pro forma basis utilizing the anticipated synergies and
cost savings set forth on page 10 of the Target Quality of Earnings Report.

 

7.16         ERISA. No Loan Party shall, nor shall any Loan Party permit any of
its Subsidiaries to, engage in any transaction which could be subject to
Sections 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
material non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (b) fail to materially comply with the terms of any Plan, ERISA or any
other applicable Laws; (c) incur any material “unpaid required contribution” (as
defined in Section 302 of ERISA) or otherwise fail to meet the minimum funding
standards of Section 302 through 305 of ERISA; or (d) fail to promptly notify
Agent of any ERISA Event. Neither Borrower nor its ERISA Affiliates shall (i)
terminate any Plan where such event could result in any material liability to
Borrower or an ERISA Affiliate, or the imposition of a lien on the property of
any Borrower or any ERISA Affiliate pursuant to Section 4068 of ERISA, or (ii)
incur any material withdrawal liability under any Multiemployer Plan.
Notwithstanding any other provision of this Agreement or any other Loan
Document, neither Borrower nor its ERISA Affiliates shall (i) establish or agree
to contribute to or otherwise incur liability under any Pension Plan or
Multiemployer Plan under which Borrower or its ERISA Affiliates have no
liability as of the date of this Agreement or (ii) acquire an interest in any
Person if such Person sponsors, administers, maintains or contributes to, or has
any liability in respect of any Pension Plan or Multiemployer Plan.

 

 69 

 

 

7.17         Prepayment of Indebtedness. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, at any time, directly or indirectly,
prepay any Indebtedness, or repurchase, redeem, retire or otherwise acquire any
Indebtedness, other than, in each case, the Obligations to the Lenders.

 

7.18         Burdensome Agreements. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries, to create or otherwise cause or suffer to
exist or become effective, directly or indirectly, (a) any prohibition or
restriction (including any agreement to provide equal and ratable security to
any other Person) on the creation or existence of any Lien upon the assets of
any Loan Party or any of its Subsidiaries, other than restrictions in agreements
evidencing Purchase Money Indebtedness and Capital Leases permitted by Section
7.07(c) that impose restrictions on the property so acquired, (b) any
Contractual Obligation (other than the Subordination Agreement) which may
restrict or inhibit Agent’s rights or ability to sell or otherwise dispose of
the Collateral or any part thereof after the occurrence of an Event of Default,
(c) any prohibition or restriction on the ability of any Subsidiary of Borrower
to (i) pay dividends or make distributions to on any of such Subsidiary’s Equity
Securities owned by Borrower or by its Subsidiaries, (ii) to repay or prepay any
Indebtedness owed by such Subsidiary to Borrower or to its Subsidiaries, (iii)
make loans or advances to Borrower or its Subsidiaries or (iv), other than
restrictions in agreements evidencing Purchase Money Indebtedness and Capital
Leases permitted by Section 7.07(c) that impose restrictions on the property so
acquired, transfer any of its property or assets to Borrower or its
Subsidiaries, or (d), other than as provided on Schedule 7.18, require or create
an obligation for any Loan Party or its Subsidiaries to pay dividends,
distributions or otherwise make a Restricted Payment.

 

7.19         Separateness Requirements. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, engage in any activity prohibited by
the Separateness Requirements.

 

7.20         Deposit Accounts; Securities Account. Except as expressly permitted
by the Security Documents or as expressly provided for in this Agreement, no
Loan Party shall establish or maintain a Deposit Account, Securities Account, or
Commodities Account that is not subject to a Control Agreement.

 

7.21         Hedging Transactions. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which any of the Loan Parties or any Subsidiary of
Parent is exposed in the conduct of its business or the management of its
liabilities. Solely for the avoidance of doubt, Borrower acknowledge on behalf
of itself and the other Loan Parties that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which any of the Loan Parties or any
Subsidiary of Parent is or may become obliged to make any payment (a) in
connection with the purchase by any third party of any Equity Securities or any
Indebtedness or (b) as a result of changes in the market value of any Equity
Securities or any Indebtedness) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

 

 70 

 

 

 

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default. Any one or more of the following events shall
constitute an Event of Default:

 

(a)          Any Loan Party shall default in the payment of the principal amount
of any Obligation, when and as the same shall become due and payable, whether at
maturity or at a date fixed for payment or prepayment or by acceleration or
otherwise; or

 

(b)          Any Loan Party shall default in the payment of any installment of
interest on any Obligation or any other amount due under this Agreement or under
any other Loan Document or the Notes (other than as set forth in clause (a) of
this Section 8.01) according to its terms, when and as the same shall become due
and payable and such default shall continue for a period of three (3) Business
Days after the due date for the payment thereof; or

 

(c)          Any Loan Party or any of its Subsidiaries shall default in the due
observance or performance of any covenant to be observed or performed pursuant
to Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.08, 6.09, 6.12, 6.14, 6.18, 6.19 or
6.20 or Section 7; or

 

(d)          Any Loan Party or any of its Subsidiaries shall default in the due
observance or performance of any other covenant, condition or agreement on the
part of such Loan Party or such Subsidiary to be observed or performed pursuant
to the terms hereof or any of the Loan Documents (other than those referred to
in clauses (a), (b) or (c) of this Section 8.01), and such default shall
continue for fifteen (15) days after the earliest of (i) if any Loan Party has
knowledge of such default, the date such Loan Party is required pursuant to the
Loan Documents or otherwise to give notice thereof to Agent or Lenders (whether
or not such notice is actually given) or (ii) the date of written notice
thereof, specifying such default, shall have been given to the Loan Parties by
Agent or any Lender; or

 

(e)          Any representation, warranty or certification made by or on behalf
of any Loan Party or any of its Subsidiaries in this Agreement, the other Loan
Documents or in any certificate or other document delivered pursuant hereto or
thereto shall have been incorrect in any material respect (without duplication
of any materiality qualification therein) when made; or

 

(f)          Any event or condition shall occur that results in the acceleration
of the maturity of any Indebtedness of any Loan Party or any of its Subsidiaries
in an amount in excess of $575,000 for any Loan Party or its Subsidiary or
$1,150,000 for all Loan Parties and their respective Subsidiaries, or any
default shall occur by any Loan Party under the Subordinated Debt Documents, in
each case which the Loan Parties fail to cure within any applicable cure period;
or

 

 71 

 

 

(g)          Any uninsured damage to or loss, theft or destruction of any assets
of any Loan Party or any of its Subsidiaries shall occur that is in excess of
$575,000 for any Loan Party or its Subsidiary or $1,150,000 for all Loan Parties
and their respective Subsidiaries; or

 

(h)          An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Loan Party or any of its Subsidiaries, or of a substantial
part of any of their respective property or assets, under the Bankruptcy Code,
as now constituted or hereafter amended, or any other Federal or state
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or any of its Subsidiaries, or for a substantial part of any of
their respective property or assets, or (iii) the winding up or liquidation of
any Loan Party or any of its Subsidiaries; and such proceeding or petition shall
continue undismissed for sixty (60) days, or an order or decree approving or
ordering any of the foregoing shall be entered; or

 

(i)          Any Loan Party or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, as now constituted or hereafter amended, or any other Federal or state
bankruptcy, insolvency, receivership or similar applicable Law, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official, for a
substantial part of its property or assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, or (vii) take any action for the purpose of effecting any of the foregoing;
or

 

(j)          One or more judgments for the payment of money in an aggregate
amount in excess of $575,000 shall be rendered against any Loan Party or any of
its Subsidiaries or in excess of $1,150,000 for all Loan Parties and their
respective Subsidiaries (to the extent not covered by independent third-party
insurance (1) as to which the insurer is rated at least “A” by A.M. Best
Company, (2) who has been notified of the potential claim and has either
accepted tender of defense and is defending such claim or has authorized the
insured to defend such claim and (3) who does not dispute coverage) or one or
more non-monetary final judgments shall be rendered against any Loan Party or
any of its Subsidiary which could reasonably be expected to have a Material
Adverse Effect and, in each case, such judgement shall remain undischarged for a
period of thirty (30) days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgement creditor to levy
upon assets or properties of any Loan Party or any of its Subsidiaries to
enforce any such judgment; or

 

 72 

 

 

(k)          Any Loan Document, at any time after its execution and delivery and
for any reason other than the agreement of all Lenders or satisfaction in full
of all the Obligations, ceases to be in full force and effect or is declared by
a court of competent jurisdiction to be null and void, invalid or unenforceable
in any respect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or Borrower or any Guarantor
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or any
Loan Document intended to provide a Lien in favor of Agent or any Lender, fails
to create a valid and perfected First Priority Lien (except for Permitted Liens
that by operation of law would take priority) on, or security interest in, any
of the Collateral purported to be covered; or

 

(l)          Unless otherwise waived or consented to by the Requisite Lenders in
writing, the subordination provisions relating to any Indebtedness subordinated
to the Indebtedness pursuant to the Notes and this Agreement (collectively, the
“Subordination Provisions”) shall fail to be enforceable by Agent and the
Lenders in accordance with the terms thereof, or the monetary obligations
pursuant to the Notes and this Agreement shall fail to constitute “Senior Debt”
(or similar term) referring to such obligations; or any Loan Party shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions exist for the benefit of Agent and the Lenders or (iii)
that all payments of principal of or premium and interest on the such
subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party or Subsidiary, shall be subject to any of such Subordination
Provisions; or any Loan Party shall make any Subordinated Debt Payment not
permitted by the applicable subordination agreement; or

 

(m)          (i) An ERISA Event occurs with respect to a Plan which has resulted
or could reasonably be expected to result in liability of any Loan Party or any
of its Subsidiaries in an aggregate amount in excess of the Threshold Amount;
(ii) the aggregate amount of Unfunded Pension Liability among all Plans at any
time exceeds the Threshold Amount; or (iii) Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payments with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(n)          The occurrence of any event or condition that could reasonably be
expected to have a Material Adverse Effect; or

 

(o)          There occurs (i) any Change of Control, or (ii) any event relating
to a change in the corporate ownership, control or governance of Parent or any
Subsidiary as issuer (an “Issuer”) of any notes, bonds, debentures, convertible
debt or other debt securities, the result of which is to cause Indebtedness
evidenced by any such notes, bonds, debentures, convertible debt or other debt
securities to be subject to mandatory redemption or repurchase by such Issuer,
provided the outstanding amount of such outstanding Indebtedness exceeds
$287,500; or

 

(p)          Any License held by any Loan Party shall be cancelled, terminated,
rescinded, revoked, suspended, impaired, otherwise finally denied renewal, or
otherwise modified, in each case, to the extent the same could, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
or any material License held by any Loan Party shall be renewed on terms that
materially and adversely affect the economic or commercial value or usefulness
thereof; or any License held by any Loan Party shall cease to be in full force
and effect if such failure to be in full force and effect could, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
or the grant of any material License held by any Loan Party shall have been
stayed, vacated or reversed, or modified in any material adverse respect by
judicial or administrative proceedings.

 

 73 

 

 

8.02         Remedies Upon Event of Default. Without limiting any other rights
or remedies of Agent or Lenders provided for elsewhere in this Agreement or in
the other Loan Documents, or by applicable Law, or in equity, or otherwise:

 

(a)          Upon the occurrence, and during the continuance, of any Event of
Default (other than an Event of Default described in Sections 8.01(i) and (j),
in respect of which Section 8.02(b) shall apply) Agent may, and upon the request
of Requisite Lenders, shall:

 

(i)          declare all or any part of the unpaid principal of all Loans, all
interest accrued and unpaid thereon, any unpaid fees and all other amounts
payable under the Loan Documents to be immediately due and payable, whereupon
the same shall become and be immediately due and payable to Agent for the
benefit of each Lender without protest, presentment, notice of dishonor, demand
or other notice of any kind, all of which are expressly waived by Borrower;
and/or

 

(ii)         exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents.

 

(b)          Upon the occurrence of any Event of Default described in Section
8.01(i) or Section 8.01(j):

 

(i)          the unpaid principal of all Loans, all interest accrued and unpaid
thereon, any unpaid fees and all other amounts payable under the Loan Documents
shall be immediately due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by Borrower; and

 

(ii)         Agent may enforce any and all Liens and security interests created
pursuant to the Security Documents.

 

(c)          Upon the occurrence and during the continuance of any Event of
Default, Agent, without notice to or demand upon Borrower, all of which are
expressly waived by Borrower, may proceed to protect, exercise and enforce its
rights and remedies under the Loan Documents against Borrower and its
Subsidiaries and such other rights and remedies as are provided by Law or equity
(including, without limitation, the provisions of the applicable Uniform
Commercial Code).

 

(d)          Notwithstanding any other provisions of this Agreement to the
contrary, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Agent on account of the Notes
or any other amounts outstanding under any of the Loan Documents or in respect
of the Collateral may, at Agent’s discretion, or shall, at the direction of the
Requisite Lenders, be paid over or delivered as follows:

 

 74 

 

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the other Loan
Documents;

 

SECOND, to the payment of any fees owed to the Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement or the other Loan
Documents;

 

FOURTH, to the payment of all accrued fees and Interest which has not been
included in the principal amount, in respect of the Notes, this Agreement or the
other Loan Documents;

 

FIFTH, to the payment of the principal amount of the Notes, pro rata, until paid
in full;

 

SIXTH, to all other obligations which shall have become due and payable under
the Loan Documents or otherwise and not repaid pursuant to clauses “FIRST”
through “FIFTH” above; and

 

SEVENTH, the balance, if any, to whoever may be lawfully entitled to receive
such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion of the principal amount of the
Notes held by such Lender bears to the aggregate then outstanding principal
amount of the Notes) of amounts available to be applied pursuant to clauses
“FOURTH”, “FIFTH” and “SIXTH” above.

 

(e)          FCC Licenses; PUC Licenses; Related Collateral

 

(i)          Agent’s rights hereunder (and the rights of any receiver appointed
by reason of the exercise of remedies hereunder) with respect to the FCC
Licenses and the PUC Licenses and any Collateral subject to such FCC Licenses
and PUC Licenses, are expressly subject to, and limited by any obligations
and/or restrictions imposed by, the Communications Law.  Borrower agrees to, and
to cause each Loan Party and Subsidiary of a Loan Party, to take any action
which Agent may request in order to obtain and enjoy the full rights and
benefits granted to Agent by this Agreement and the other Loan Documents,
including the use of its best efforts to assist in obtaining Consent of the FCC
or any PUC for any action or transaction contemplated by this Agreement or any
other Loan Documents which Consent is then required by Law.

 

 75 

 

 

(ii)         Prior to the exercise by Agent (or any receiver appointed by reason
of the exercise of remedies hereunder) of any power, rights, privilege, or
remedy pursuant to this Agreement or any other Loan Document which requires any
Consent of the FCC or any PUC, Borrower will, and will cause each Loan Party and
Subsidiary of a Loan Party, at the request of Agent, execute and deliver, or
cause the execution and delivery of, all applications, certificates,
instruments, and other documents and papers that Agent determines may be
required to obtain such Consent. Without limiting the generality of the
foregoing, each such Loan Party or Subsidiary will promptly upon request by
Agent (or any such receiver so appointed) execute and deliver the appropriate
portions of applications to the FCC or PUC for its Consent to the assignment of
or the direct or indirect transfer of control of the FCC Licenses and PUC
Licenses issued to such Loan Party or Subsidiary and/or any Collateral subject
to such FCC Licenses and PUC Licenses and use its best efforts, upon the request
of Agent (or any receiver so appointed) to assist in obtaining from the FCC or
PUC the necessary Consent, if any, for the assignment of or the direct or
indirect transfer of control of such FCC Licenses, such PUC Licenses, and any
Collateral subject to the such FCC Licenses or PUC Licenses to Agent or its
designee upon or following an Event of Default.

 

(iii)        If any Loan Party or Subsidiary shall refuse to prepare, execute or
file any such application or portion thereof within three (3) Business Days of
being requested to do so by Agent, any court of competent jurisdiction may (1)
direct such Loan Party or Subsidiary to provide such information to the receiver
or the court, as the case may be, as will permit the filing of the application
and (2) authorize the clerk of the court or any other designee of the court to
prepare, execute and file any such application or portion thereof on behalf of
such Loan Party or Subsidiary. Borrower acknowledges, and will cause each Loan
Party to acknowledge, that the assignment of the FCC Licenses and the PUC
Licenses, or change of control over any Loan Party or Subsidiary, is integral to
Agent’s realization of the value of their Collateral, that there is no adequate
remedy at Law for failure by any Loan Party to comply with the provisions of
this Section 8.02(e), and that such failure would not be adequately compensable
in damages, and therefore, agree that the agreements contained in this Section
8.02(e) may be specifically enforced.

 

(iv)        Notwithstanding anything to the contrary contained in any Loan
Document but without waiving or limiting any obligations of any Loan Party or
Subsidiary hereunder, neither Agent nor any receiver appointed by reason of the
exercise of remedies hereunder shall control, supervise, direct, or manage, or
attempt to control, supervise, direct, or manage, the business of any Loan Party
or Subsidiary, in any case that would constitute or result in any assignment of
any FCC License or PUC License or any Collateral subject to such FCC Licenses or
PUC Licenses, or a direct or indirect transfer of control of any Loan Party or
Subsidiary, any FCC License or any PUC License, whether de jure or de facto, if
such assignment or such direct or indirect transfer of control would require
under the Communications Law, the prior Consent of the FCC or any PUC without
first obtaining such Consent.

 

 76 

 

 

SECTION 9

 

INDEMNIFICATION

 

9.01         Indemnification. In addition to all other sums due hereunder or
provided for in this Agreement, each Loan Party, jointly and severally, agrees
to indemnify and hold harmless Agent, each Lender and their respective
Affiliates and each of their respective officers, directors, agents, employees,
Subsidiaries, partners, members, attorneys, accountants and controlling persons
(each, an “Indemnified Party”) to the fullest extent permitted by law from and
against any and all losses, claims, damages, expenses (including reasonable
fees, disbursements and other charges of counsel and costs of investigation
incurred by an Indemnified Party in any action or proceeding between any Loan
Party or any of its Subsidiaries and such Indemnified Party (or Indemnified
Parties) or between an Indemnified Party (or Indemnified Parties) and any third
party or otherwise) or other liabilities, losses, or diminution in value
(collectively, “Liabilities”) resulting from or arising out of any breach of any
representation or warranty, covenant or agreement of any Loan Party in this
Agreement, the Notes, the Warrants, or any of the other Loan Documents,
including the failure to make payment when due of amounts owing pursuant to this
Agreement, the Notes, or any of the other Loan Documents, on the due date
thereof (whether at the scheduled maturity, by acceleration or otherwise) or any
legal, administrative or other actions (including actions brought by the Agent,
any Lender, any Loan Party, any of its Subsidiaries or any holders of equity or
indebtedness of any Loan Party or any of its Subsidiaries or derivative actions
brought by any Person claiming through or in the name of any Loan Party or any
of its Subsidiaries, proceedings or investigations (whether formal or informal),
or written threats thereof, based upon, relating to or arising out of any of the
Loan Documents, the transactions contemplated thereby, or any Indemnified
Party’s role therein or in the transactions contemplated thereby; provided,
however, that neither any Loan Party nor any of its Subsidiaries shall be liable
under this Section 9.01 to an Indemnified Party: (a) for any amount paid by the
Indemnified Party in settlement of claims by the Indemnified Party without such
Loan Party’s consent (which consent shall not be unreasonably withheld or
delayed), (b) to the extent that it is judicially determined in a final
non-appealable judgment that such Liabilities resulted primarily from the
willful misconduct or gross negligence of such Indemnified Party or (c) to the
extent that it is judicially determined in a final non-appealable judgment that
such Liabilities resulted primarily from the breach by such Indemnified Party of
any representation, warranty, covenant or other agreement of such Indemnified
Party contained in this Agreement; provided, further, that if and to the extent
that such indemnification is unenforceable for any reason, the Loan Parties
shall make the maximum contribution to the payment and satisfaction of such
Liabilities which shall be permissible under Applicable Laws. In connection with
the obligation of the Loan Parties to indemnify for expenses as set forth above,
each Loan Party further agrees, upon presentation of appropriate invoices
containing reasonable detail, to reimburse each Indemnified Party for all such
expenses (including fees, disbursements and other charges of counsel and costs
of investigation incurred by an Indemnified Party in any action or proceeding
between any Loan Party (or any of its Subsidiaries) and such Indemnified Party
(or Indemnified Parties) or between an Indemnified Party (or Indemnified
Parties) and any third party or otherwise) as they are incurred by such
Indemnified Party; provided, however, that if an Indemnified Party is reimbursed
hereunder for any expenses, such reimbursement of expenses shall be refunded to
the extent it is finally judicially determined that the Liabilities in question
resulted primarily from (i) the willful misconduct or gross negligence of such
Indemnified Party or (ii) the breach by such Indemnified Party of any
representation, warranty, covenant or other agreement of such Indemnified Party
contained in this Agreement or any other Loan Document. This Section 9.01 shall
not apply with respect to Taxes other than Taxes that represent losses, claims,
damages, etc. arising from any non-tax claim.

 

 77 

 

 

9.02         Procedure; Notification. Each Indemnified Party under this Section
9 will, promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Loan Parties under this
Section 9, notify the Loan Parties in writing of the commencement thereof. The
omission of any Indemnified Party so to notify the Loan Parties of any such
action shall not relieve the Loan Parties from any liability which they may have
to such Indemnified Party unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses of the Loan Parties.
In case any such action, claim or other proceeding shall be brought against any
Indemnified Party and it shall notify the Loan Parties of the commencement
thereof, the Loan Parties shall be entitled to assume the defense thereof at
their own expense, with counsel satisfactory to such Indemnified Party in its
reasonable judgment; provided, however, that, if the Loan Parties have assumed
the defense of any such action, claim or other proceeding, any Indemnified Party
may, at its own expense, retain separate counsel to participate in such defense.
Notwithstanding the foregoing, in any action, claim or proceeding in which the
Loan Parties, on the one hand, and an Indemnified Party, on the other hand, is,
or is reasonably likely to become, a party, such Indemnified Party shall have
the right to employ separate counsel at the expense of the Loan Parties and to
control its own defense of such action, claim or proceeding if, in the
reasonable opinion of counsel to such Indemnified Party, a conflict or potential
conflict exists between the Loan Parties, on the one hand, and such Indemnified
Party, on the other hand, that would make such separate representation
advisable; provided, however, that in no event shall the Loan Parties be
required to pay fees and expenses under this Section 9 for more than one firm of
attorneys in any jurisdiction in any one legal action or group of related legal
actions. Each Loan Party agrees that it will not, without the prior written
consent of the Lenders, settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated hereby (if any Indemnified Party is a party thereto or
has been actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the Lenders and each
other Indemnified Party from all liability arising or that may arise out of such
claim, action or proceeding. Neither any Loan Party nor any of its Subsidiaries
shall be liable for any settlement of any claim, action or proceeding effected
against an Indemnified Party without their written consent, which consent shall
not be unreasonably withheld. The rights accorded to Indemnified Parties
hereunder shall be in addition to any rights that any Indemnified Party may have
at common law, by separate agreement or otherwise.

 

9.03         Survival. The obligations of the Loan Parties under this Section 9
shall survive termination of this Agreement and the Loan Documents and payment
in full of the Notes.

 

 78 

 

  

SECTION 10

 

GUARANTEE

 

10.01         The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Lender and Agent and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal amount of and Interest (including
any interest, fees, costs or charges that would accrue but for the provisions of
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Notes and all other obligations
from time to time owing to such Lender and Agent by the Borrower under any Loan
Document, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guarantors’ Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrower shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guarantors’ Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guarantors’ Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise and after giving effect to any applicable notice or
cure period) in accordance with the terms of such extension or renewal.

 

10.02         Obligations Unconditional. The obligations of the Guarantors under
Section 9.01 shall constitute a guaranty of payment and not of collection and,
to the fullest extent permitted by Applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guarantors’ Obligations of the
Borrower under this Agreement, the Notes, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guarantors’ Obligations and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

(i)          at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guarantors’
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)         any of the acts mentioned in any of the provisions of this
Agreement or the Notes or any other agreement or instrument referred to herein
or therein shall be done or omitted;

 

(iii)        the maturity of any of the Guarantors’ Obligations shall be
accelerated, or any of the Guarantors’ Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guarantors’ Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

 79 

 

 

(iv)        any Lien granted to, or in favor of, Agent, on behalf of the
Lenders, as security for any of the Guarantors’ Obligations shall fail to be
perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that Agent or any Lender
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, or any other agreement or instrument referred to herein
or therein, or against any other person under any other guarantee of, or
security for, any of the Guarantors’ Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guarantors’ Obligations and notice of or proof of reliance by upon
the guarantee provided under this Section 10 (the “Guarantee”) or acceptance of
this Guarantee, and the Guarantors’ Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between any Loan Party and any Lender or
Agent shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guarantors’ Obligations at any time or
from time to time held by any Lender or Agent, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by such Lender or any other person at any time of any right or
remedy against any Loan Party or against any other person which may be or become
liable in respect of all or any part of the Guarantors’ Obligations or against
any collateral security or guarantee therefore or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of each Lender,
Agent and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guarantors’
Obligations outstanding.

 

10.03         Reinstatement. The obligations of the Guarantors under this
Section 10 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Loan Party in respect of the
Guarantors’ Obligations is rescinded or must be otherwise restored by any holder
of any of the Guarantors’ Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

10.04         Subrogation. Each Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guarantors’
Obligations under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 10.01, whether by subrogation or otherwise,
against any Loan Party or any security for any of the Guarantors’ Obligations.

 

10.05         Remedies. The Guarantors jointly and severally agree that if the
obligations of any Borrower under this Agreement and the Notes are declared to
be forthwith due and payable as provided in the Notes (or shall be deemed to
have become automatically due and payable in the circumstances provided in the
Notes) for purposes of Section 10.01, notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower such obligations (whether
or not due and payable by any Borrower) shall forthwith become due and payable
by the Guarantors for purposes of Section 10.01.

 

 80 

 

 

10.06         Continuing Guarantee. The guarantee in this Section 10 is a
continuing guarantee of payment, and shall apply to all Guarantors’ Obligations
whenever arising.

 

10.07         General Limitation on Guarantors’ Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 10.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 10.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

SECTION 11

 

PRINCIPAL PAYMENTS

 

11.01        Optional Prepayment. The Borrower may prepay the outstanding
principal amount (together with accrued Interest) on the Notes as follows:

 

(a)          The Borrower may, at its option, at any time upon notice given to
Agent as provided in Section 11.01(b), unless such notice is waived by the
Requisite Lenders, prepay all or any portion of the principal amount of any of
the Notes, by payment to the Lenders, of an amount equal to the redemption
prices (the “Optional Redemption Prices”) set forth below (expressed as a
percentage of the outstanding principal amount being prepaid, from time to time)
together with Interest accrued and unpaid on the principal amount of the Notes
so prepaid through the date fixed for such prepayment, and reasonable
out-of-pocket costs and expenses (including reasonable fees, charges and
disbursements of counsel), if any, associated with such prepayment; provided,
however, that each payment of less than the full outstanding balance of the
principal amount of the Notes shall be in an aggregate amount of not less than
$250,000 or integral multiples of $100,000 in excess thereof. If such prepayment
is to be made by the Borrower to the Lenders during any Loan Year set forth
below, the Optional Redemption Price shall be determined based upon the
percentage indicated below for such Loan Year multiplied by the principal amount
which is being prepaid:

 

Loan Year  Optional Redemption Price  1   104% 2   103% Thereafter   100%

 

 81 

 

 

(b)          The Borrower shall give written notice of prepayment of the Notes
pursuant to this Section 11.01 not less than 10 nor more than 60 days prior to
the date fixed for such prepayment. Such notice of prepayment pursuant to this
Section 11.01 shall be given in the manner specified in Section 14.02 of this
Agreement. Upon notice of prepayment pursuant to this Section 11.01 being given
by the Borrower, the Borrower covenants and agrees that it will prepay, on the
date therein fixed for prepayment, the Notes or the portion thereof so called
for prepayment, at the applicable Optional Redemption Price set forth above with
respect to the principal amount or the portion thereof so called for prepayment,
together with Interest accrued and unpaid thereon to the date fixed for such
prepayment, and the costs and expenses referred to in Section 11.01(a).

 

(c)          Any optional prepayment under this Section 11.01 shall include
payment of accrued Interest on the principal amount of the Notes so prepaid and
shall be applied first to all costs, expenses and indemnities payable under this
Agreement, then to payment of default interest, if any, then to accrued but
unpaid Interest, if any, and thereafter to the principal amount.

 

11.02       Mandatory Prepayments.

 

(a)          Liquidity Event. Upon the occurrence of a Liquidity Event (as
hereinafter defined), the Borrower shall, prepay the outstanding principal
amount of all Notes in accordance with the redemption prices (the “Mandatory
Redemption Prices”) set forth below (expressed as a percentage of the
outstanding principal amount being prepaid), together with Interest accrued and
unpaid on the outstanding principal amount of the Notes so prepaid through the
date of such prepayment and reasonable out-of-pocket costs and expenses
(including reasonable fees, charges and disbursements of counsel), if any,
associated with such prepayment. If a Liquidity Event shall occur during any
Loan Year set forth below, the Mandatory Redemption Price shall be determined
based upon the percentage indicated below for such Loan Year multiplied by the
principal amount which is being prepaid. For the purposes hereof, “Liquidity
Event” means (i) the occurrence of a Change of Control, or (ii) the liquidation,
dissolution or winding up of Parent or Borrower or of one or more of Parent’s
Subsidiaries that, individually or in the aggregate, constitute a material part
of the business, operations or assets of the Loan Parties and all of their
respective Subsidiaries, taken as a whole.

 

Loan Year  Mandatory Redemption Price  1   104% 2   103% Thereafter   100%

 

(b)          Notice. The Borrower shall give written notice to the Agent of any
mandatory prepayment pursuant to Section 11.02(a) at least five (5) Business
Days prior to the date of such prepayment. Such notice shall be given in the
manner specified in Section 14.02 of this Agreement.

 

11.03         Scheduled Payments. The principal amount of the Notes shall be
paid in full, together with accrued and unpaid Interest, on the Maturity Date.

 

 82 

 

 

11.04         Application of Payments.

 

(a)          Upon any payment or prepayment of any Series of Notes pursuant to
any provision of this Agreement, the principal amount so paid or prepaid shall
be allocated to all Notes of such Series at the time outstanding pro rata (based
upon the proportion of the respective outstanding principal amount of such
Series of Notes) until such Series of Notes has been paid in full.

 

(b)          Payments of the principal amount of each Note to each Lender shall
be made to the same account and in the same manner as provided in Section
2.06(a).

 

SECTION 12

 

REGARDING AGENT

 

12.01         Appointment. Each Lender hereby designates Fund III to act as
Agent for such Lender under this Agreement and the Loan Documents. Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Loan Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees, charges and collections received
pursuant to this Agreement, for itself and for the ratable benefit of the
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Notes) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or, if applicable pursuant to
Section 11.04, the holders of 100% of the Notes), and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Loan Documents or any Requirement of Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

 

12.02         Nature of Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Loan Documents.
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Loan Party or
any of its Subsidiaries or any officer of any of any Loan Party or any of its
Subsidiaries contained in this Agreement, or in any of the Loan Documents or in
any certificate, report, statement or other document referred to or provided for
in, or received by Agent under or in connection with, this Agreement or any of
the Loan Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Loan
Documents or for any failure of any Loan Party or any of its Subsidiaries to
perform its obligations hereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Loan Documents, or to inspect the properties, books or records of any Loan Party
or any of its Subsidiaries. The duties of Agent as respects payments or
collections shall be mechanical and administrative in nature; Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect of this
Agreement except as expressly set forth herein.

 

 83 

 

 

12.03         Lack of Reliance on Agent and Resignation.

 

(a)          Independently and without reliance upon Agent or any other Lender,
each Lender has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Loan Parties and
their Subsidiaries in connection with the purchase of any Securities hereunder
and the taking or not taking of any action in connection herewith, and (ii) its
own appraisal of the creditworthiness of the Loan Parties. Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the purchase of any Securities or at any time
or times thereafter except as shall be provided by the Loan Parties pursuant to
the terms hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Loan Document, or of the
financial condition of the Loan Parties and their Subsidiaries, or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement, the Notes, the Loan
Documents or the financial condition of the Loan Parties and their Subsidiaries,
or the existence of any Event of Default or any Default.

 

(b)          Agent may resign on thirty (30) days’ written notice to each Lender
and upon such resignation, the Requisite Lenders will promptly designate a
successor Agent reasonably satisfactory to the Loan Parties (provided that the
consent of the Loan Parties shall not be required after the occurrence and
during the continuance of an Event of Default).

 

(c)          Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and the term “Agent” shall mean such successor agent effective
upon its appointment, and the former Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such former Agent. After any Agent’s resignation as Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.

 

12.04        Certain Rights of Agent. If Agent shall request instructions from
the Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Loan Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Requisite Lenders.

 

 84 

 

 

12.05         Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
electronic communications, certificate or telecopier message, order or Loan
Document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Loan Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-fact and shall not be liable for the default or misconduct of
any such agents or attorneys-in-fact selected by Agent with reasonable care.

 

12.06         Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Loan Documents, unless Agent has received notice from a Lender or a Loan
Party referring to this Agreement or the Loan Documents, describing such Default
or Event of Default and stating that such notice is a “notice of default”. In
the event that Agent receives such a notice, Agent shall give notice thereof to
each Lender. Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by Requisite Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

12.07         Indemnification. To the extent Agent is not reimbursed and
indemnified by the Loan Parties and their Subsidiaries, each Lender will
reimburse and indemnify Agent in proportion to its respective portion of the
Notes, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent in performing its duties hereunder, or in any way relating to or
arising out of this Agreement or any Loan Document; provided that, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross (not mere) negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment). The obligations of the Lenders under this Section 12.07 shall survive
termination of this Agreement and the Loan Documents and payment in full of the
Notes.

 

12.08         Agent in its Individual Capacity. With respect to the obligation
of Agent to purchase Securities under this Agreement, the Securities purchased
by it shall have the same rights and powers hereunder as any other Lender and as
if it were not performing the duties as Agent specified herein; and the term
“Lender” or any similar term shall, unless the context clearly otherwise
indicates, include Agent in its individual capacity as a Lender. Agent may
engage in business with any Loan Party as if it were not performing the duties
specified herein.

 

12.09         Delivery of Documents or Other Information. To the extent Agent
receives financial statements or other information required under this Agreement
from the Loan Parties pursuant to the terms of this Agreement which the Loan
Parties are not obligated to deliver to the Lenders, Agent will promptly furnish
such documents and information to the Lenders.

 

 85 

 

 

12.10         Loan Parties’ Undertaking to Agent. Without prejudice to its
respective obligations to each Lender under the other provisions of this
Agreement, each Loan Party undertakes with Agent to pay to Agent from time to
time on demand all amounts from time to time due and payable by it for the
account of Agent or Lenders or any of them pursuant to this Agreement to the
extent not already paid. Any payment made pursuant to any such demand shall pro
tanto satisfy such Loan Party’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

12.11         No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Loan Party, its Affiliates
or its agents, this Agreement, the Loan Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

 

12.12         Other Agreements. Each Lender hereby specifically authorizes and
directs Agent to enter into each of the Loan Documents on behalf of such Lender.
Each Lender agrees that it shall not, without the express consent of Agent, and
that it shall, to the extent it is lawfully entitled to do so, upon the request
of Agent, set off against the obligations of the Loan Parties and their
Subsidiaries to Agent and Lenders under the Agreement and Loan Documents, any
amounts owing by such Lender to the Loan Parties or any of their Subsidiaries.
Anything in this Agreement to the contrary notwithstanding, each Lender further
agrees that it shall not take any action to protect or enforce its rights
arising out of this Agreement or the Loan Documents, it being the intent of each
Lender that any such action to protect or enforce rights under this Agreement
and the Loan Documents shall be taken by Agent at the direction of Requisite
Lenders.

 

 86 

 

 

SECTION 13

 

TAXES

 

13.01         Taxes.

 

(a)          Any and all payments by Borrower to or for the account of Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
interest, additions to tax, penalties or other liabilities with respect thereto
(“Taxes”), excluding the following (collectively, “Excluded Taxes”): (i)
franchise Taxes and Taxes imposed or measured by Agent’s or Lender’s (as the
case may be) overall net income, that are imposed on it by the jurisdiction (or
any political subdivision thereof) (1) under the Laws of which Agent or Lender
(as the case may be) is organized or maintains a lending office, or (2) with
which Agent or such Lender otherwise has a present or former connection (other
than any such connection arising solely from Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document); (ii) any branch profits Tax imposed by the United
States or any similar Tax imposed by another jurisdiction in which Borrower is
located; (iii) any Taxes that are attributable to Agent’s or such Lender’s
failure or inability to comply with Section 13.01(f) below; (iv) United States
withholding Taxes required to be imposed on amounts payable to Agent or any
Lender pursuant to the Laws in force at the time Agent or such Lender becomes a
party to this Agreement, except, if Lender designates a new lending office or
becomes a party to this Agreement pursuant to an assignment, withholding Taxes
shall not be Excluded Taxes to the extent that such Taxes were not Excluded
Taxes with respect to Lender or its assignor, as the case may be, immediately
before such designation of a new lending office or assignment; and (v) United
States withholding Taxes imposed by FATCA. If Borrower is required by any Law to
deduct any Taxes other than Excluded Taxes (“Indemnified Taxes”) from or in
respect of any sum payable under any Loan Document to Lender, (1) the sum
payable shall be increased as necessary so that after making all required
deductions of Indemnified Taxes (including deductions applicable to additional
sums payable under this Section), Lender receives an amount equal to the sum it
would have received had no such deductions been made, (2) Borrower shall make
such deductions, (3) Borrower shall timely pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (4) as soon as possible, but in any event within thirty (30) days
after the date of such payment, Borrower shall furnish to Administrative Agent
or such Lender the original or a certified copy of a receipt issued by such
taxation or other authority evidencing payment thereof.

 

(b)          In addition, Borrower agrees to pay any and all present or future
stamp, excise, court, or documentary Taxes, charges or similar levies, which
arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, other than Taxes that are imposed with respect to an
assignment and that are imposed as a result of a pre-existing connection between
Agent or Lender and the jurisdiction imposing the Tax (such Taxes that Borrower
agrees to pay hereinafter referred to as “Other Taxes”).

 

(c)          If Borrower shall be required by the Laws of any jurisdiction
outside the United States to deduct any Indemnified Taxes from or in respect of
any sum payable under any Loan Document to Lender, Borrower shall also pay to
Agent (for payment to the applicable Lender), at the time interest is paid, such
additional amount that such Lender specifies as necessary to preserve the
after-tax yield (after factoring in United States (federal and state) Taxes
imposed on or measured by net income, and taking into account any foreign tax
credits available under Sections 901 through 903 of the Code or similar credit
or exemption under a similar state law attributable to Borrower’s payment of
such Indemnified Taxes) such Lender would have received if such deductions
(including deductions applicable to additional sums payable under this Section)
had not been made. A certificate that such Lender delivers to Borrower as to any
such additional amount shall be conclusive absent manifest error.

 

 87 

 

 

(d)          Without duplication of any amounts payable under clauses (a), (b)
or (c) above, Borrower agrees to indemnify, defend and hold Agent and each
Lender harmless for (i) the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) payable or paid by Agent
and/or such Lender; and (ii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Borrower shall make payment under this
subsection (d) as soon as practicable after the date Agent or Lender makes a
demand therefor.

 

(e)          Each Lender shall severally indemnify Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrower has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so), and
(ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Agent to the Lender from any other source against any amount due to
Agent under this subsection (e).

 

(f)          Each Lender, on or prior to the date on which such Lender becomes a
Lender under this Agreement, and from time to time thereafter if reasonably
requested in writing by Borrower, shall provide Borrower with (i) if such Lender
is not a “United States Person” as that term is defined in Section 7701(a)(30)
of the Code (“U.S. Person”) (a “Non- U.S. Lender”), a complete and properly
executed IRS Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (including all required
accompanying information), as appropriate, or any successor form prescribed by
the IRS (including a United States taxpayer identification number), certifying
that such Non-U.S. Lender is entitled to benefits under an income Tax treaty to
which the United States is a party that reduces the rate of withholding Tax on
payments of interest, certifying that such Non-U.S. Lender is eligible for the
“portfolio interest exemption” or certifying that the income receivable pursuant
to this Agreement is effectively connected with the conduct of a trade or
business in the United States or (ii) if Lender is a U.S. Person, an IRS Form
W-9 or any successor form prescribed by the IRS. If a payment made by Borrower
to Lender or Administrative Agent would be subject to U.S. federal withholding
Tax imposed by FATCA if such person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such person shall deliver to Borrower and
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Borrower or Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Agent to comply with
their obligations under FATCA and to determine that such Lender or Agent has
complied with such Lender’s or Administrative Agent’s obligations under FATCA or
to determine the amount to deduct and withhold from such payment. In addition,
each Lender will (1) take all actions reasonably requested in good faith by
Borrower in writing that are consistent with applicable legal and regulatory
restrictions to claim any available reductions or exemptions from Indemnified
Taxes or Other Taxes and (2) otherwise cooperate with Borrower to minimize any
amounts payable by Borrower under this Section 13.01; provided that, in each
case, any out-of-pocket cost relating directly to such action or cooperation
requested by Borrower shall be borne solely by Borrower, and no Lender shall be
required to take any action that it determines in its sole good faith discretion
may be adverse in any non de minimis respect to it and not indemnified to its
satisfaction.

 

 88 

 

 

(g)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 13.01 (including by the payment of
additional amounts pursuant to this Section 13.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

SECTION 14

 

MISCELLANEOUS

 

14.01         Survival of Representations and Warranties. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement, any investigation by or on behalf of the Agent or
any Lender, acceptance of the Securities and the Warrant Shares and the
respective payments therefor, or termination of this Agreement.

 

14.02         Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be sent by
registered or certified first class mail, return receipt requested, facsimile
(with receipt confirmed), e-mail with confirmation of receipt), courier service
or personal delivery:

 

 89 

 

 

if to Agent or Fund III or Fund III-A:

 

  c/o Praesidian Capital Opportunity Fund III, LP   2 Madison Avenue  
Larchmont, NY 10538   Facsimile: 212-520-2601   Attention: Jason D. Drattell  
Email: jdrattell@praesidian.com

 

with a copy to:

 

  Morrison Cohen LLP   909 Third Avenue   New York, NY 10022   Facsimile: (917)
522-3168   Attention: Stephen I. Budow, Esq.   Email: sbudow@morrisoncohen.com

 

If to United:

 

  United Insurance Company of America   c/o Kemper Corporation   1 E. Wacker Dr.
  Chicago, IL 60601   Facsimile: (312) 467-6210   Attention:   Jonathan Wilson  
Email: jpwilson@kemper.com

 

if to any Loan Party:

 

  (Name of Loan Party)   c/o Fusion Telecommunications International, Inc.   420
Lexington Avenue, Suite 1718   New York, NY 10170   Facsimile:  (212) 972-7884  
Attention: General Counsel   Email: legal@fusionconnect.com

 

All such notices and communications shall be deemed to be effective: (i) in the
case of hand-delivery, when delivered; (ii) in the case of a facsimile
transmission, when sent to the applicable party’s facsimile machine’s telephone
number, if the party sending such notice or communication receives confirmation
of the delivery thereof from its own facsimile machine; (iii) in the case of
electronic transmission, upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); (iv) in the case of
mail, five (5) Business Days after being deposited in the mail, postage prepaid;
or (v) if given by any other means (including by overnight courier), when
actually received.

 

 90 

 

 

14.03         Successors and Assigns; Third Party Beneficiaries.

 

(a)          This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto. Subject to
applicable securities laws and, subject to the prior written consent of the
Borrower (such consent of the Borrower not to be unreasonably withheld or
delayed, and shall be deemed provided unless expressly withheld by the Borrower
within three (3) Business Days of written request therefor), Agent and each
Lender may assign any of its rights under any of the Loan Documents to any
Person, and any holder of the Notes may assign, in whole or in part, the Notes
to any Person; provided, however, that no such consent of the Borrower will be
required (i) with respect to any assignment to another Lender or any Affiliate
of any Lender, or (ii) during the continuation of any Event of Default. No Loan
Party may assign any of their respective rights, or delegate any of its
obligations, under this Agreement or any of the other Loan Documents without the
prior written consent of the Lenders, and any such purported assignment by any
Loan Party without the written consent of the Lenders shall be void and of no
effect. Except as provided in this Section 14.03 and Article 7, no Person other
than the parties hereto and to the other Loan Documents and their successors and
permitted assigns is intended to be a beneficiary of any of such Loan Documents.

 

(b)          Notwithstanding any other provision of this Agreement or any Loan
Document to the contrary, Agent and any Lender may at any time create a security
interest in all or any portion of its rights under this Agreement, the Notes or
any other Loan Document, and the Collateral.

 

(c)          Notwithstanding anything in this Agreement or any Loan Document to
the contrary, there shall be no limitation or restriction on (A) the ability of
any Lender or Agent to assign or otherwise transfer this Agreement, any Note, or
any of the other Loan Documents, or any rights thereunder, to any of its
Affiliates or (B) (x) the ability of any Lender or Agent to pledge, or otherwise
grant a security interest in, this Agreement, any Note, or any of the other Loan
Documents, or any of its rights thereunder, to any lender or other funding or
financing source of such Lender or Agent or (y) the assignment or other transfer
in connection with the realization of any such pledge or other security
interest; provided, however, such Lender shall continue to be liable as a
“Lender” under this Agreement and the other Loan Documents unless any such
Affiliate, lender or funding or financing source agrees to be bound by this
Agreement and the other Loan Documents.

 

14.04         Amendment and Waiver.

 

(a)          No failure or delay on the part of any of the parties hereto in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for in this Agreement are
cumulative and are not exclusive of any remedies that may be available to the
parties hereto at law, in equity or otherwise.

 

 91 

 

 

(b)          Any Modification of this Agreement, the Notes or any other Loan
Document, shall be effective as to the Lenders (i) only if it is made or given
in writing and signed by each Loan Party and the Requisite Lenders, except that,
without the written consent of the holder or holders of all Notes at the time
outstanding, no amendment to this Agreement or any other Loan Document shall
change the maturity of any Note, or change the principal of, or the rate, method
of computation or time of payment of interest on or any fee payable with respect
to, any Note, or affect the time, amount or allocation of any prepayments, or
change the proportion of the principal amount of the Notes required with respect
to any amendment, supplement or modification, and (ii) only in the specific
instance and for the specific purpose for which made or given. No amendment,
supplement or modification of or to any provision of this Agreement or any of
the other Loan Documents, or any waiver of any such provision or consent to any
departure by any party from the terms of any such provision may be made orally.
Except where notice is specifically required by this Agreement, no notice to or
demand on any Loan Party in any case shall entitle such Loan Party to any other
or further notice or demand in similar or other circumstances.

 

14.05         Signatures; Counterparts. Facsimile or electronic transmissions of
any executed original document and/or retransmission of any executed facsimile
or electronic transmission shall be deemed to be the same as the delivery of an
executed original. At the request of any party hereto, the other parties hereto
shall confirm facsimile or electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties.
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

14.06         Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

14.07         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH
STATE.

 

14.08         JURISDICTION; JURY TRIAL WAIVER.

 

(a)          EACH LOAN PARTY HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SECURITIES OR ANY
AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE
PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM
THAT SUCH COURTS ARE AN INCONVENIENT FORUM. EACH LOAN PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH IN SECTION 12.02, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF AGENT, ANY LENDER
OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN
ANY OTHER JURISDICTION.

 

 92 

 

 

(b)          EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE SECURITIES OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II)
ACKNOWLEDGES THAT EACH LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND
THE OTHER LOAN DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

14.09         Severability. If any one or more of the provisions contained in
this Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement. The parties hereto
further agree to replace such invalid, illegal or unenforceable provisions of
this Agreement with valid, legal and enforceable provisions that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid, illegal or unenforceable provisions.

 

14.10         Rules of Construction. Unless the context otherwise requires, “or”
is not exclusive.

 

14.11         Entire Agreement. This Agreement and the other Loan Documents,
together with the exhibits and schedules hereto and thereto, is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or therein. This Agreement and the other Loan Documents,
together with the exhibits and schedules hereto and thereto, supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

 

 93 

 

 

14.12         Certain Expenses. The Loan Parties will pay all expenses of the
Agent and Lenders (including Attorney Costs) in connection with (i) any
amendment, supplement, modification or waiver of or to any provision of this
Agreement or any of the other Loan Documents or any documents relating thereto
(including a response to a request by any Loan Party for the Lenders’ consent to
any action otherwise prohibited hereunder or thereunder), or consent to any
departure from, the terms of any provision of this Agreement or such other
documents, (ii) all efforts made to enforce payment of the Notes, (iii)
instituting, maintaining, preserving, enforcing and foreclosing on Agent’s
security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder, under
any Subordination Agreement and under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (iv)
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Loan Party or any other Lender
or (v) any advice given to any Agent or any Lender with respect to its rights
and obligations under this Agreement or any Subordination Agreement and all
related agreements, documents and instruments.

 

14.13         Publicity. Except as may be required by Applicable Law, none of
the parties hereto shall issue a publicity release or announcement or otherwise
make any public disclosure concerning this Agreement or the transactions
contemplated hereby, without prior approval by the other parties hereto. If any
announcement is required by law to be made by any party hereto, prior to making
such announcement such party will deliver a draft of such announcement to the
other parties and shall give the other parties an opportunity to comment
thereon. Notwithstanding the foregoing, any Lender or any Affiliate of any
Lender may (i) disclose a general description of transactions arising under the
Loan Documents for advertising, marketing or other similar purposes, and (ii)
use any Loan Party’s name, logo or other indicia germane to such party in
connection with such advertising, marketing or other similar purposes, and, in
each case, may post such information on its website.

 

14.14         Further Assurances. Each of the parties shall execute such
documents and perform such further acts (including obtaining any consents,
exemptions, authorizations, or other actions by, or giving any notices to, or
making any filings with, any Governmental Authority or any other Person) as may
be reasonably required or desirable to carry out or to perform the provisions of
this Agreement, including any post-closing assignment(s) by any Lender of a
portion of the Securities to a Person not currently a party hereto.

 

14.15         Obligations of the Lenders. The obligations of each Lender shall
be several and not joint and no Lender shall be liable or responsible for the
acts or omissions of any other Lender.

 

14.16         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and the other Loan
Documents. In the event an ambiguity or question of intent or interpretation
arises under any provision of this Agreement or any Loan Document, this
Agreement or such other Loan Document shall be construed as if drafted jointly
by the parties thereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement or any other Loan Document. No knowledge of, or
investigation, including due diligence investigation, conducted by, or on behalf
of, any Lender shall limit, modify or affect the representations set forth in
Article 5 of this Agreement or the right of any Lender to rely thereon.

 

 94 

 

 

14.17         Transfer of the Notes.

 

(a)          The term “Lender” as used herein shall include any transferee of
any Note whose name has been recorded by the Borrower in the Note Register. Each
transferee of any Note acknowledges that the Notes have not been registered
under the Securities Act, and may be transferred only pursuant to an effective
registration under the Securities Act or pursuant to an applicable exemption
from the registration requirements of the Securities Act.

 

(b)          The Borrower shall maintain a register (the “Note Register”) in its
principal offices for the purpose of registering the Notes and any transfer or
partial transfer thereof, which register shall reflect and identify, at all
times, the ownership of record of any interest in the Notes or any interest
therein. Upon the issuance of the Notes, the Borrower shall record the name and
address of the initial Lender of each Note in the Note Register as the first
Lender. Upon surrender for registration of transfer or exchange of any Note at
the principal offices of the Borrower, the Borrower shall, at its expense,
execute and deliver one or more Notes of like tenor and of denominations of at
least $500,000 (except as may be necessary to reflect any principal amount not
evenly divisible by $500,000) of a like aggregate principal amount, registered
in the name of the Lender or a transferee or transferees. Every Note surrendered
for registration of transfer or exchange shall be duly endorsed, or be
accompanied by written instrument of transfer duly executed by the Lender of
such Note or such Lender’s attorney duly authorized in writing.

 

(c)          On receipt by the Borrower of an affidavit of an authorized
representative of any Lender stating the circumstances of the loss, theft,
destruction or mutilation of any Note (and in the case of any such mutilation,
on surrender and cancellation of such Note), the Borrower, at its expense, will
promptly execute and deliver, in lieu thereof, a new Note of like tenor. If
required by the Borrower, such Lender must provide indemnity sufficient in the
reasonable judgment of the Borrower to protect the Borrower from any loss which
they may suffer if a lost, stolen or destroyed Note is replaced.

 

14.18         East West Subordination Agreement.

 

(a)          In connection with the incurrence by the Borrower of the First Lien
Indebtedness and the Loan Parties’ guarantees in respect thereof, each Lender
hereby authorizes and directs Agent to execute deliver and perform the East West
Subordination Agreement on behalf of such Lender and agrees that Agent in its
various capacities thereunder may take such actions on such Lender’s behalf as
is contemplated by the terms of the East West Subordination Agreement. Each
Lender further acknowledges that is has received and reviewed the East West
Subordination Agreement and agrees that it will be bound by and will take no
actions contrary to the provisions of the East West Subordination Agreement,
authorizes and instructs Agent and to execute deliver and perform the East West
Subordination Agreement as agent and on behalf of such Lender and authorizes and
agrees that Agent may take such actions on behalf of such Lender as is
contemplated by the terms of the East West Subordination Agreement.

 

 95 

 

 

(b)          The provisions of this Section 14.18 are not intended to summarize
all relevant provisions of the East West Subordination Agreement. Reference must
be made to the East West Subordination Agreement itself to understand all terms
and conditions thereof. Each Lender is responsible for making its own analysis
and review of the Subordination Agreement and the terms and provisions thereof,
and neither Agent nor or any of its affiliates makes any representation to any
Lender as to the sufficiency or advisability of the provisions contained in the
East West Subordination Agreement.

 

(c)          Each Lender (a) hereby consents to the subordination of the Liens
securing the Obligations on the terms set forth in the East West Subordination
Agreement, (b) hereby agrees that this Agreement and the other Loan Documents,
and the rights and remedies of Agent and the Lenders hereunder and thereunder,
are subject to the terms of the East West Subordination Agreement, (c) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of the East West Subordination Agreement and (d) hereby authorizes
and instructs Agent to enter into the East West Subordination Agreement and to
subject the Liens securing the Obligations to the provisions thereof.

 

(d)          The delivery of any Collateral or any certificates, titles,
instruments, chattel paper or documents evidencing or in connection with such
Collateral to the First Lien Agent under and in accordance with the First Lien
Credit Documents shall constitute compliance by the Loan Parties with the
provisions of this Agreement or any other Loan Document which require delivery
or possession of certain types of Collateral to or by Agent so long as such
First Lien Credit Documents are in full force and effect, the First Lien
Indebtedness has not been paid in full and the Loan Parties are in compliance
with the applicable provisions thereof with respect to such Collateral.

 

 96 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

Borrower: FUSION NBS ACQUISITION CORP.         By: /s/ Gordon Hutchins, Jr.    
Name: Gordon Hutchins, Jr.     Title: President and Chief Operating Officer

 

[Signature Page to Fifth Amended and Restated Securities Purchase Agreement and
Security Agreement]

 

 

 

 

Guarantors: FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.         By: /s/ Gordon
Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President and Chief
Operating Officer         NETWORK BILLING SYSTEMS, L.L.C.         By: /s/ Gordon
Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: Executive Vice President
        FUSION BVX LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President         PINGTONE COMMUNICATIONS, INC.        
By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President
and Chief Operating Officer         FIDELITY ACCESS NETWORKS, LLC         By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President and
Chief Operating Officer

 

[Signature Page to Fifth Amended and Restated Securities Purchase Agreement and
Security Agreement]

 



 

 

 

  FIDELITY CONNECT LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President and Chief Operating Officer         FIDELITY
VOICE SERVICES, LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President and Chief Operating Officer         FIDELITY
ACCESS NETWORKS, INC.         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President and Chief Operating Officer         FIDELITY
TELECOM, LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.
    Title: President and Chief Operating Officer         APPTIX, INC.        
By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President
and Chief Operating Officer

 

[Signature Page to Fifth Amended and Restated Securities Purchase Agreement and
Security Agreement]

 

 

 

 

Lenders:            

PRAESIDIAN CAPITAL OPPORTUNITY

FUND III, LP

        By: Praesidian Capital Opportunity GP III, LLC,     its General Partner
        By: /s/ Jason D. Drattell   Name: Jason D. Drattell   Title: Manager    
   

PRAESIDIAN CAPITAL OPPORTUNITY

FUND III-A, LP

        By: Praesidian Capital Opportunity GP III-A, LLC,   its General Partner
        By: /s/ Jason D. Drattell   Name:   Jason D. Drattell   Title: Manager  
     

UNITED INSURANCE COMPANY

OF AMERICA

        By: /s/ Jonathan Wilson   Name: Jonathan Wilson   Title: Assistant
Treasurer

 

[Signature Page to Fifth Amended and Restated Securities Purchase Agreement and
Security Agreement]

 

 

 

 

Agent:            

PRAESIDIAN CAPITAL OPPORTUNITY

FUND III, LP

       

By: Praesidian Capital Opportunity GP III, LLC,

its General Partner

        By: /s/ Jason D. Drattell   Name:   Jason D. Drattell   Title: Manager

 

[Signature Page to Fifth Amended and Restated Securities Purchase Agreement and
Security Agreement]

 

 

  